Exhibit 10.1
SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
Dated as of May 20, 2009
among
CGSF FUNDING CORPORATION,
as Seller,
McKESSON CORPORATION,
as Servicer,
THE CONDUIT PURCHASERS FROM TIME TO TIME PARTY HERETO,
THE COMMITTED PURCHASERS FROM TIME TO TIME PARTY HERETO,
THE MANAGING AGENTS FROM TIME TO TIME PARTY HERETO,
and
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I
PURCHASE ARRANGEMENTS
 
       
Section 1.1 Purchase Facility
    1  
Section 1.2 Increases
    2  
Section 1.3 Decreases
    2  
Section 1.4 Payment Requirements
    3  
 
       
ARTICLE II
PAYMENTS AND COLLECTIONS
 
       
Section 2.1 Payments
    3  
Section 2.2 Collections Prior to Amortization
    3  
Section 2.3 Collections Following Amortization
    4  
Section 2.4 Application of Collections
    4  
Section 2.5 Payment Rescission
    5  
Section 2.6 Seller Interest
    5  
Section 2.7 Clean Up Call
    5  
 
       
ARTICLE III
FUNDING
 
       
Section 3.1 General Funding Provisions
    5  
Section 3.2 Yield Payments
    6  
Section 3.3 Selection and Continuation of Tranche Periods
    6  
Section 3.4 Committed Purchaser Discount Rates
    6  
Section 3.5 Suspension of the LIBO Rate
    6  
 
       
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
 
       
Section 4.1 Representations and Warranties of Seller Parties
    7  
Section 4.2 Committed Purchaser Representations and Warranties
    10  
 
       
ARTICLE V
CONDITIONS OF PURCHASES
 
       
Section 5.1 Conditions Precedent to the Effectiveness of this Agreement
    11  
Section 5.2 Conditions Precedent to All Purchases and Reinvestment
    11  
 
       
ARTICLE VI
COVENANTS
 
       
Section 6.1 Affirmative Covenants of the Seller Parties
    12  
Section 6.2 Negative Covenants of the Seller Parties
    18  
 
       
ARTICLE VII
ADMINISTRATION AND COLLECTION
 
       
Section 7.1 Designation of Servicer
    19  
Section 7.2 Duties of Servicer
    19  
Section 7.3 Collection Notices
    21  
Section 7.4 Responsibilities of Seller
    21  
Section 7.5 Reports
    21  
Section 7.6 Servicing Fees
    21  
Section 7.7 Financial Covenant
    21  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE VIII
AMORTIZATION EVENTS
 
       
Section 8.1 Amortization Events
    21  
Section 8.2 Remedies
    23  
 
       
ARTICLE IX
INDEMNIFICATION
 
       
Section 9.1 Indemnities by the Seller Parties
    23  
Section 9.2 Increased Cost and Reduced Return
    25  
Section 9.3 Other Costs and Expenses
    26  
Section 9.4 Withholding Tax Exemption
    26  
Section 9.5 Accounting Based Consolidation Event
    27  
 
       
ARTICLE X
THE AGENTS
 
       
Section 10.1 Authorization and Action
    28  
Section 10.2 Delegation of Duties
    28  
Section 10.3 Exculpatory Provisions
    28  
Section 10.4 Reliance by Agents
    29  
Section 10.5 Non-Reliance on Agents and Other Purchasers
    29  
Section 10.6 Reimbursement and Indemnification
    29  
Section 10.7 Agents in their Individual Capacities
    29  
Section 10.8 Successor Agent
    30  
 
       
ARTICLE XI
ASSIGNMENTS; PARTICIPATIONS
 
       
Section 11.1 Assignments
    30  
Section 11.2 Participations
    31  
Section 11.3 Additional Purchaser Groups; Joinder by Conduit Purchaser
    32  
Section 11.4 Extension of Facility Termination Date
    32  
Section 11.5 Terminating Committed Purchasers
    33  
 
       
ARTICLE XII
MISCELLANEOUS
 
       
Section 12.1 Waivers and Amendments
    33  
Section 12.2 Notices
    34  
Section 12.3 Ratable Payments
    35  
Section 12.4 Protection of Ownership Interests of the Purchasers
    35  
Section 12.5 Confidentiality
    35  
Section 12.6 Bankruptcy Petition
    36  
Section 12.7 Limitation of Liability; Limitation of Payment; No Recourse
    36  
Section 12.8 CHOICE OF LAW
    37  
Section 12.9 CONSENT TO JURISDICTION
    37  
Section 12.10 WAIVER OF JURY TRIAL
    38  
Section 12.11 Integration; Binding Effect; Survival of Terms
    38  
Section 12.12 Counterparts; Severability; Section References
    38  
Section 12.13 Agent Roles
    38  
Section 12.14 Characterization
    39  
Section 12.15 Amendment and Restatement
    39  
Section 12.16 Federal Reserve
    40  
Section 12.17 USA PATRIOT Act
    40  

ii



--------------------------------------------------------------------------------



 



EXHIBITS

     
Exhibit I
  Definitions
Exhibit II
  Form of Purchase Notice
Exhibit II-A
  Form of Reduction Notice
Exhibit III
  Places of Business of the Seller Parties; Locations of Records;
 
  Federal Employer Identification Number(s)
Exhibit IV
  Names of Collection Banks; Collection Accounts
Exhibit V
  Form of Compliance Certificate
Exhibit VI
  Form of Collection Account Agreement
Exhibit VII
  Form of Assignment Agreement
Exhibit VIII
  Credit and Collection Policy
Exhibit IX
  Form of Contract(s)
Exhibit X
  Form of Monthly Report
Exhibit XI
  Form of Joinder Agreement
 
   
SCHEDULES
   
 
   
Schedule A
  Purchaser Groups and Commitments
Schedule B
  Purchaser Group Notice and Payment Information
Schedule C
  Documents to Be Delivered on Effective Date

iii



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
          This Second Amended and Restated Receivables Purchase Agreement dated
as of May 20, 2009 (as amended, restated, supplemented or otherwise modified and
in effect from time to time, this “Agreement”) is among CGSF Funding
Corporation, a Delaware corporation (“Seller”), McKesson Corporation, a Delaware
corporation (“McKesson”), as initial Servicer (McKesson, together with the
Seller, the “Seller Parties” and each a “Seller Party”), the entities from time
to time party hereto as Conduit Purchasers (together with their respective
successors and assigns hereunder, the “Conduit Purchasers”), the entities from
time to time party hereto as Committed Purchasers (together with their
respective successors and assigns hereunder, the “Committed Purchasers”), the
entities from time to time party hereto as Managing Agents (together with their
respective successors and assigns hereunder, the “Managing Agents”), and
JPMorgan Chase Bank, N.A. (successor by merger to Bank One, NA (Main Office
Chicago) “JPMorgan Chase”), as collateral agent for the Purchasers hereunder or
any successor collateral agent hereunder (together with its successors and
assigns hereunder, the “Collateral Agent”). Unless defined elsewhere herein,
capitalized terms used in this Agreement shall have the meanings assigned to
such terms in Exhibit I.
PRELIMINARY STATEMENTS
          WHEREAS, Seller, McKesson, the Conduit Purchasers, the Committed
Purchasers, the Managing Agents and the Collateral Agent are parties to that
certain Amended and Restated Receivables Purchase Agreement dated as of June 11,
2004 (as heretofore amended, restated, supplemented or otherwise modified from
time to time, the “Original RPA”);
          WHEREAS, subject to the terms and conditions set forth herein, the
parties hereto have agreed to amend and restate the Original RPA in its
entirety;
          WHEREAS, Seller desires to transfer and assign Purchaser Interests to
the Purchasers from time to time;
          WHEREAS, the Conduit Purchasers may, in their absolute and sole
discretion, purchase Purchaser Interests from Seller from time to time, and in
the event that (i) a Conduit Purchaser declines to make any purchase or (ii) a
Purchaser Group does not have a Conduit Purchaser member, the Committed
Purchasers that are part of the applicable Purchaser Group shall purchase
Purchaser Interests from time to time;
          WHEREAS, JPMorgan Chase has been requested and is willing to act as
Collateral Agent on behalf of the Conduit Purchasers, the Committed Purchasers
and the Managing Agents in accordance with the terms hereof;
          NOW, THEREFORE, in consideration of the foregoing and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
ARTICLE I
PURCHASE ARRANGEMENTS
          Section 1.1 Purchase Facility.

 



--------------------------------------------------------------------------------



 



          (a) Upon the terms and subject to the conditions hereof, Seller hereby
sells and assigns Purchaser Interests to the Collateral Agent for the benefit of
one or more of the Purchasers in all of its Receivables, whether now owned or
hereafter arising. In accordance with the terms and conditions set forth herein,
each Conduit Purchaser may, at its option, instruct the related Managing Agent
(which will instruct the Collateral Agent) to purchase on its behalf through the
Collateral Agent, or if (i) such Conduit Purchaser shall decline to purchase or
(ii) a Purchaser Group does not have a Conduit Purchaser member, the Collateral
Agent shall purchase, on behalf of the applicable Committed Purchasers,
Purchaser Interests from time to time in an aggregate amount not to exceed the
Purchase Limit, and for each Purchaser Group in an aggregate amount not to
exceed the Purchaser Group Limit for such Purchaser Group, during the period
from the date hereof to but not including the Amortization Date.
          (b) Seller may, upon at least 10 Business Days’ prior written notice
to the Collateral Agent and each Managing Agent, terminate in whole or reduce in
part, ratably among the Purchaser Groups, the unused portion of the Purchase
Limit and the Purchaser Group Limits; provided, that each partial reduction of
the Purchase Limit shall be in an amount equal to $5,000,000 or an integral
multiple thereof.
          Section 1.2 Increases.
          (a) Seller shall provide each Managing Agent with at least two
(2) Business Days’ prior notice in a form set forth as Exhibit II hereto of each
Incremental Purchase (a “Purchase Notice”). Each Purchase Notice shall be
subject to Section 5.2 hereof and, except as set forth below, shall be
irrevocable and shall specify the requested Purchase Price (which shall not be
less than $15,000,000 in the aggregate for all Purchasers), date of purchase,
the type of Discount Rate (determined in accordance with, and subject to the
limitations set forth in, Article III hereof) and Tranche Period; provided, that
the Seller may not send more than one (1) Purchase Notice in any one-week
period.
          (b) Following receipt of a Purchase Notice, (i) for each Purchaser
Group which has a Conduit Purchaser member, the related Managing Agent shall
notify such Conduit Purchaser of its receipt of same and determine whether such
Conduit Purchaser agrees to make the purchase, and if the applicable Conduit
Purchaser declines to make such purchase, the Managing Agent shall notify the
Committed Purchasers in such Purchaser Group of its receipt of such Purchase
Notice and of the Conduit Purchaser declining to make such purchase and the
Incremental Purchase of the Purchaser Interest will be made by such Committed
Purchasers and (ii) for each Purchaser Group which does not have a Conduit
Purchaser member, the related Managing Agent shall notify the Committed
Purchasers in such Purchaser Group of its receipt of such Purchase Notice and
the Incremental Purchase of the Purchaser Interest will be made by such
Committed Purchasers.
          (c) Each Incremental Purchase to be made hereunder shall be made
ratably among the Purchaser Groups in accordance with their respective Purchaser
Group Limits.
          (d) On the date of each Incremental Purchase, upon satisfaction of the
applicable conditions precedent set forth in Article V, each applicable
Purchaser shall make available to its related Managing Agent at its address
listed beneath its signature on its signature page to this Agreement, for
deposit to such account as the Seller designates from time to time, in
immediately available funds, no later than 12:00 noon (Chicago time), an amount
equal to such Purchaser’s Pro Rata Share of the Purchaser Interests then being
purchased.
          Section 1.3 Decreases. Seller shall provide each Managing Agent with
prior written notice in the form set forth as Exhibit II-A hereto (a “Reduction
Notice”) of any reduction of Aggregate Capital from Collections in conformity
with the Required Notice Period. Such Reduction Notice shall designate (i) the
date (the “Proposed Reduction Date”) upon which any such reduction of Aggregate

2



--------------------------------------------------------------------------------



 



Capital shall occur (which date shall give effect to the applicable Required
Notice Period), and (ii) the amount of Aggregate Capital to be reduced (the
“Aggregate Reduction”) which shall be applied ratably to reduce the Capital of
each Purchaser Group and further applied by each Managing Agent to the Purchaser
Interests of the Conduit Purchasers and the Committed Purchasers in the related
Purchaser Group in such proportions as may be agreed by such Managing Agent and
such Purchasers. Only one (1) Reduction Notice shall be outstanding at any time.
          Section 1.4 Payment Requirements. All amounts to be paid or deposited
by any Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 12:00 noon (New York
City time) on the day when due in immediately available funds, and if not
received before 12:00 noon (New York City time) shall be deemed to be received
on the next succeeding Business Day. If such amounts are payable to a Purchaser
they shall be paid to the related Managing Agent, for the account of such
Purchaser, at its address listed beneath its signature on its signature page to
this Agreement until otherwise notified by such Managing Agent. All computations
of Yield (other than Yield calculated using the Base Rate) and per annum fees
hereunder and under the Fee Letter shall be made on the basis of a year of 360
days for the actual number of days elapsed. All computations of Yield calculated
using the Base Rate shall be made on the basis of a year of 365 or 366 days, as
applicable, for the actual number of days elapsed. If any amount hereunder shall
be payable on a day which is not a Business Day, such amount shall be payable on
the next succeeding Business Day.
ARTICLE II
PAYMENTS AND COLLECTIONS
          Section 2.1 Payments. Notwithstanding any limitation on recourse
contained in this Agreement, Seller shall immediately pay to each Managing Agent
when due, for the account of the related Purchaser or Purchasers (i) such fees
as set forth in the Fee Letter, (ii) all amounts payable as Yield, (iii) all
amounts payable as Deemed Collections (which, subject to the servicing
procedures set forth in Article VII, shall be applied to reduce Aggregate
Capital hereunder in accordance with Sections 2.2 and 2.3 hereof), (iv) all
amounts payable to reduce the Seller Interest, if required, pursuant to
Section 2.6, (v) all amounts payable pursuant to Article IX, if any, (vi) all
Servicer costs and expenses in connection with servicing, administering and
collecting the Receivables, including, without limitation, the Servicing Fee,
(vii) all Broken Funding Costs and (viii) all Default Fees (collectively, the
“Obligations”). If any Person fails to pay any of the Obligations when due, such
Person agrees to pay, on demand, the Default Fee in respect thereof until paid.
Notwithstanding the foregoing, no provision of this Agreement or the Fee Letter
shall require the payment or permit the collection of any amounts hereunder in
excess of the maximum permitted by applicable law. If at any time Seller
receives any Collections or is deemed to receive any Collections, Seller shall
immediately pay such Collections or Deemed Collections to the Servicer and, at
all times prior to such payment, such Collections shall be held in trust by
Seller for the exclusive benefit of the Purchasers, the Managing Agents and the
Collateral Agent.
          Section 2.2 Collections Prior to Amortization.
          (a) Prior to the Amortization Date, any Collections and/or Deemed
Collections received by the Servicer shall be held in trust by the Servicer for
the payment of any accrued and unpaid Aggregate Unpaids or for a Reinvestment as
provided in this Section 2.2. If at any time any Collections are received by the
Servicer prior to the Amortization Date, (i) the Servicer shall set aside and
hold in trust for the benefit of the Purchasers: (A) the Termination Percentage
of Collections and Deemed Collections evidenced by the Purchaser Interests of
each Terminating Committed Purchaser, (B) an amount equal to the accrued and
unpaid Obligations, (C) an amount equal to the Aggregate Reduction, if any, to
be effected pursuant to Section 1.3 and (ii) Seller hereby requests and the
Purchasers (other than

3



--------------------------------------------------------------------------------



 



any Terminating Committed Purchasers) hereby agree to make, simultaneously with
such receipt, a reinvestment (each a “Reinvestment”) with that portion of the
balance of each and every Collection received by the Servicer that is part of
any Purchaser Interest (other than any Purchaser Interests of Terminating
Committed Purchasers), such that after giving effect to such Reinvestment, the
amount of Capital of such Purchaser Interest immediately after such receipt and
corresponding Reinvestment shall be equal to the amount of Capital immediately
prior to such receipt.
          (b) On each Settlement Date prior to the occurrence of the
Amortization Date, the Servicer shall remit to the Managing Agents’ respective
accounts the amounts set aside since the immediately preceding Settlement Date
that have not been applied to pay Yield or subject to a Reinvestment and apply
such amounts (if not previously paid in accordance with Section 2.1) first, to
reduce due but unpaid Obligations in the order specified in Section 2.4 and
second, to reduce the Capital of all Purchaser Interests of Terminating
Committed Purchasers, applied ratably to each Terminating Committed Purchaser
according to the respective Capital of such Terminating Committed Purchasers. If
such Capital and other Obligations shall be reduced to zero, any additional
Collections received by the Servicer (i) if applicable, shall be remitted to the
Managing Agents’ respective accounts no later than 12:00 noon (Chicago time) to
the extent required to fund any Aggregate Reduction on such Settlement Date,
applied ratably in accordance with the Pro Rata Share of each such Managing
Agent’s Purchaser Group and (ii) any balance remaining thereafter shall be
remitted from the Servicer to Seller on such Settlement Date. In the event that,
pursuant to Section 1.3, an Aggregate Reduction is to take place on a date other
than a Settlement Date, on the date of such Aggregate Reduction, the Servicer
shall remit to the Managing Agents’ respective accounts (ratably in accordance
with the Pro Rata Share of the related Purchaser Group), out of amounts set
aside pursuant to Section 2.2(a), an amount equal to such Aggregate Reduction to
be applied in accordance with Section 1.3.
          Section 2.3 Collections Following Amortization. On the Amortization
Date and on each day thereafter, the Servicer shall set aside and hold in trust,
for the holder of each Purchaser Interest, all Collections and Deemed
Collections received on such day. On the Amortization Date and each date
thereafter, (i) the Servicer shall remit to the Managing Agents’ respective
accounts, in accordance with the applicable Pro Rata Shares, the amounts set
aside pursuant to the preceding sentence, and (ii) each Managing Agent shall
apply such amounts to reduce the Aggregate Capital and any other Aggregate
Unpaids due and payable to the related Purchaser Group.
          Section 2.4 Application of Collections. If there shall be insufficient
funds on deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicer shall distribute funds:
     (i) first, ratably to the payment of all accrued and unpaid fees under the
Fee Letter and all accrued and unpaid Yield;
     (ii) second, to the payment of the Servicer’s reasonable out-of-pocket
costs and expenses in connection with servicing, administering and collecting
the Receivables, including the Servicing Fee, if Seller or one of its Affiliates
is not then acting as the Servicer,
     (iii) third, to the reimbursement of the Collateral Agent’s and each
Managing Agent’s costs of collection and enforcement of this Agreement,
     (iv) fourth, (to the extent applicable) to the ratable reduction of the
Aggregate Capital (without regard to any Termination Percentage),
     (v) fifth, for the ratable payment of all other unpaid Obligations,
provided that to the extent such Obligations relate to the payment of Servicer
costs and expenses, including the

4



--------------------------------------------------------------------------------



 



Servicing Fee, when the Seller or one of its Affiliates is acting as the
Servicer, such costs and expenses, including the Servicing Fee, will not be paid
until after the payment in full of all other Obligations, and
     (vi) sixth, after the Aggregate Unpaids have been indefeasibly reduced to
zero, to the Seller.
          Collections applied to the payment of Aggregate Unpaids shall be
distributed in accordance with the aforementioned provisions, and, giving effect
to each of the priorities set forth in Section 2.4 above, shall be shared
ratably (within each priority) among the Collateral Agent, the Managing Agents
and the Purchasers in accordance with the amount of such Aggregate Unpaids owing
to each of them in respect of each such priority.
          Section 2.5 Payment Rescission. No payment of any of the Aggregate
Unpaids shall be considered paid or applied hereunder to the extent that, at any
time, all or any portion of such payment or application is rescinded by
application of law or judicial authority, or must otherwise be returned or
refunded for any reason. Seller shall remain obligated for the amount of any
payment or application so rescinded, returned or refunded, and shall promptly
pay to the Collateral Agent (for application to the Person or Persons who
suffered such rescission, return or refund) the full amount thereof, plus the
Default Fee from the date of any such rescission, return or refunding.
          Section 2.6 Seller Interest. Seller shall ensure that the Purchaser
Interests of the Purchasers shall at no time exceed in the aggregate 100%. If
the aggregate of the Purchaser Interests of the Purchasers exceeds 100%, Seller
shall immediately pay to the Managing Agents an amount to be applied to reduce
the Aggregate Capital, such that after giving effect to such payment the
aggregate of the Purchaser Interests equals or is less than 100%.
          Section 2.7 Clean Up Call. In addition to Seller’s rights pursuant to
Section 1.3, Seller shall have the right (after providing written notice to the
Managing Agents in accordance with the Required Notice Period), at any time
following the reduction of the Capital to a level that is less than 10.0% of the
original Purchase Limit, to repurchase from the Purchasers all, but not less
than all, of the then outstanding Purchaser Interests. The purchase price in
respect thereof shall be an amount equal to the Aggregate Unpaids through the
date of such repurchase, payable in immediately available funds. Such repurchase
shall be without representation, warranty or recourse of any kind by, on the
part of, or against any Purchaser, any Managing Agent or the Collateral Agent.
ARTICLE III
FUNDING
          Section 3.1 General Funding Provisions. Each Purchaser Interest of the
Committed Purchasers shall accrue Yield for each day during its Tranche Period
at either the LIBO Rate or the Base Rate in accordance with the terms and
conditions hereof, and each Purchaser Interest directly or indirectly funded
substantially with Pooled Commercial Paper shall accrue Yield for each day that
any Capital in respect of such Purchaser Interest is outstanding at the CP Rate
in accordance with the terms and conditions hereof. Until Seller gives notice to
the Managing Agents of another Discount Rate in accordance with Section 3.4, the
initial Discount Rate for any Purchaser Interest transferred to the Committed
Purchasers pursuant to the terms and conditions hereof shall be the Base Rate.
If any Committed Purchaser acquires by assignment from any Conduit Purchaser any
Purchaser Interest pursuant to such Conduit Purchaser’s respective Liquidity
Agreement, each Purchaser Interest so assigned shall each be deemed to have a
new Tranche Period commencing on the date of any such assignment.

5



--------------------------------------------------------------------------------



 



          Section 3.2 Yield Payments. On each Monthly Settlement Date, Seller
shall pay to each Managing Agent (for the benefit of the applicable Purchasers),
an aggregate amount equal to (i) the accrued and unpaid Yield with respect to
each Purchaser Interest for the immediately preceding Accrual Period, if Yield
for such Purchaser Interest is calculated on the basis of the CP Rate, and
(ii) the accrued and unpaid Yield with respect to each Purchaser Interest for
the entire Tranche Period for such Purchaser Interest, if Yield for such
Purchaser Interest is calculated on the basis of any Discount Rate other than
the CP Rate, in each case, in accordance with Article II.
          Section 3.3 Selection and Continuation of Tranche Periods.
          (a) With consultation from (and approval by) each related Managing
Agent, Seller shall from time to time request Tranche Periods for the Purchaser
Interests of the Committed Purchasers; provided, however, that no more than
fifteen (15) Tranche Periods shall be outstanding at any one time and Seller
shall always request Tranche Periods such that at least one Tranche Period shall
end on the date specified in clause (A) of the definition of Settlement Date.
          (b) Seller or a Managing Agent, upon notice to and consent by the
other received at least three (3) Business Days prior to the end of a Tranche
Period (the “Terminating Tranche”) for any Purchaser Interest, may, effective on
the last day of the Terminating Tranche: (i) divide any such Purchaser Interest
into multiple Purchaser Interests, (ii) combine any such Purchaser Interest with
one or more other Purchaser Interests which have a Terminating Tranche ending on
the same day as such Terminating Tranche or (iii) combine any such Purchaser
Interest with one or more other Purchaser Interests which either have a
Terminating Tranche ending on such day or are newly created on such day,
provided, in no event may a Purchaser Interest of a Conduit Purchaser be
combined with a Purchaser Interest of a Committed Purchaser.
          Section 3.4 Committed Purchaser Discount Rates. Seller may select the
LIBO Rate or the Base Rate for each Purchaser Interest of the Committed
Purchasers. Seller shall by 12:00 noon (Chicago time): (i) at least three
(3) Business Days prior to the expiration of any Terminating Tranche with
respect to which the LIBO Rate is being requested as a new Discount Rate and
(ii) at least one (1) Business Day prior to the expiration of any Terminating
Tranche with respect to which the Base Rate is being requested as a new Discount
Rate, give each related Managing Agent irrevocable notice of the new Discount
Rate for the Purchaser Interest associated with such Terminating Tranche.
          Section 3.5 Suspension of the LIBO Rate.
          (a) If any Committed Purchaser notifies its related Managing Agent
that it has determined that funding its Pro Rata Share of the Purchaser
Interests at a LIBO Rate would violate any applicable law, rule, regulation, or
directive of any governmental or regulatory authority, whether or not having the
force of law, or that (i) deposits of a type and maturity appropriate to match
fund its Purchaser Interests at such LIBO Rate are not available or (ii) such
LIBO Rate does not accurately reflect the cost of acquiring or maintaining a
Purchaser Interest at such LIBO Rate, then such Managing Agent shall notify the
Collateral Agent and shall suspend the availability of such LIBO Rate and
require Seller to select the Base Rate for any Purchaser Interest accruing Yield
at such LIBO Rate.
          (b) If less than all of the Committed Purchasers give a notice to the
Managing Agents pursuant to Section 3.5(a), each Committed Purchaser which gave
such a notice shall be obligated, at the request of Seller or such Committed
Purchaser’s Managing Agent (on behalf of the related Conduit Purchaser or
Conduit Purchasers), to assign all of its rights and obligations hereunder to
(i) another Committed Purchaser that is acceptable to such related Conduit
Purchaser or Conduit Purchasers or (ii) another funding entity nominated by
Seller that is acceptable to such Conduit Purchaser or Conduit Purchasers and
willing to participate in this Agreement through the Facility Termination Date
in the place

6



--------------------------------------------------------------------------------



 



of such notifying Committed Purchaser; provided that (i) the notifying Committed
Purchaser receives payment in full, pursuant to an Assignment Agreement, of an
amount equal to such notifying Committed Purchaser’s Pro Rata Share of the
Capital and Yield owing to all of the Committed Purchasers and all accrued but
unpaid fees and other costs and expenses payable in respect of its Pro Rata
Share of the Purchaser Interests of the Committed Purchasers, and (ii) the
replacement Committed Purchaser otherwise satisfies the requirements of
Section 11.1(b).
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          Section 4.1 Representations and Warranties of Seller Parties. Each
Seller Party hereby represents and warrants to the Collateral Agent, the
Managing Agents and the Purchasers, as to itself, that:
          (a) Corporate Existence and Power. Such Seller Party is a corporation
duly organized, validly existing and in good standing under the laws of its
state of incorporation, and is duly qualified to do business and is in good
standing as a foreign corporation, and has and holds all corporate power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted except
where the failure to so qualify or so hold could not reasonably be expected to
have a Material Adverse Effect.
          (b) Power and Authority; Due Authorization Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of purchases made hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary corporate action on its
part. This Agreement and each other Transaction Document to which such Seller
Party is a party has been duly executed and delivered by such Seller Party.
          (c) No Conflict. The execution and delivery by such Seller Party of
this Agreement and each other Transaction Document to which it is a party, and
the performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Seller Party or
its Material Subsidiaries (except as created hereunder) except, in any case,
where such contravention or violation could not reasonably be expected to have a
Material Adverse Effect; and no transaction contemplated hereby requires
compliance with any bulk sales act or similar law.
          (d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.
          (e) Actions, Suits. There are no actions, suits or proceedings
pending, or to the best of such Seller Party’s knowledge, threatened, against or
affecting such Seller Party, or any of its properties, in or before any court,
arbitrator or other body, that could reasonably be expected to have a Material
Adverse Effect. Such Seller Party is not in default with respect to any order of
any court, arbitrator or governmental body.

7



--------------------------------------------------------------------------------



 



          (f) Binding Effect. This Agreement and each other Transaction Document
to which such Seller Party is a party constitute the legal, valid and binding
obligations of such Seller Party enforceable against such Seller Party in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
          (g) Accuracy of Information. All information heretofore furnished by
such Seller Party or any of its Affiliates to the Collateral Agent, the Managing
Agents or the Purchasers for purposes of or in connection with this Agreement,
any Monthly Report, any of the other Transaction Documents or any transaction
contemplated hereby or thereby is, and all such information hereafter furnished
by such Seller Party or any of its Affiliates to the Collateral Agent, the
Managing Agents or the Purchasers will be, true and accurate in every material
respect on the date such information is stated or certified (or, if such
information specifies another date, such other date) and does not and will not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading.
          (h) Use of Proceeds. No proceeds of any purchase hereunder will be
used (i) for a purpose that violates, or would be inconsistent with,
Regulation T, U or X promulgated by the Board of Governors of the Federal
Reserve System from time to time or (ii) to acquire any “margin stock,” as such
term is defined in Regulation U promulgated by the Board of Governors of the
Federal Reserve System from time to time.
          (i) Good Title. Immediately prior to each purchase hereunder, Seller
shall be the legal and beneficial owner of the Receivables and Related Security
with respect thereto, free and clear of any Adverse Claim, except as created by
the Transaction Documents. There have been duly filed all financing statements
or other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Seller’s ownership
interest in each Receivable, its Collections and the Related Security.
          (j) Perfection. This Agreement, together with the filing of the
financing statements contemplated hereby, is effective to transfer to the
Collateral Agent for the benefit of the relevant Purchaser or Purchasers (and
the Collateral Agent for the benefit of such Purchaser or Purchasers shall
acquire from Seller) a valid and perfected first priority undivided percentage
ownership interest in each Receivable existing or hereafter arising and in the
Related Security and Collections with respect thereto, free and clear of any
Adverse Claim, except as created by the Transaction Documents. There have been
duly filed all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Collateral Agent’s (on behalf of the Purchasers) ownership
interest in the Receivables, the Related Security and the Collections.
          (k) Places of Business. The principal places of business and chief
executive office of such Seller Party and the offices where it keeps all of its
Records are located at the addresses listed on Exhibit III or such other
locations of which the Collateral Agent has been notified in accordance with
Section 6.2(a) in jurisdictions where all action required by Section 12.4(a) has
been taken and completed. Each Seller Party’s Federal Employer Identification
Number is correctly set forth on Exhibit III. Each Seller Party is organized
solely under the laws of the State of Delaware.
          (l) Collections. The conditions and requirements set forth in
Section 6.1(j) and Section 7.2 have at all times been satisfied and duly
performed. The names and addresses of all Collection Banks, together with the
account numbers of the Collection Accounts of Seller at each Collection Bank and
the post office box number of each Lock-Box, are listed on Exhibit IV.

8



--------------------------------------------------------------------------------



 



          (m) Material Adverse Effect. (i) The initial Servicer represents and
warrants that, since March 31, 2009, no event has occurred with respect to the
initial Servicer that would have a material adverse effect on its financial
condition or operations or its ability to perform its obligations under this
Agreement and (ii) Seller represents and warrants that since March 31, 2009, no
event has occurred that would have a material adverse effect on (A) the
financial condition or operations of Seller, (B) the ability of Seller to
perform its obligations under this Agreement or (C) the collectibility of the
Receivables generally or any material portion of the Receivables; provided, that
with respect to each of clause (i) and clause (ii), the insolvency of, or any
other event with respect to, any Obligor or Obligors which results in the
Eligible Receivables from such Obligor or Obligors ceasing to be Eligible
Receivables shall not be deemed to have a Material Adverse Effect so long as
(x) immediately after giving effect to such insolvency or event, as applicable,
the Net Receivables Balance less the Aggregate Reserves equals or exceeds the
Aggregate Capital, and (y) such insolvency or event, as applicable, does not
materially adversely affect the ability of the initial Servicer to perform its
obligations and duties under this Agreement.
          (n) Names. In the past five (5) years, Seller has not used any
corporate names, trade names or assumed names other than the name in which it
has executed this Agreement.
          (o) Ownership of Seller. CGSF owns, directly or indirectly, 100% of
the issued and outstanding capital stock of Seller, free and clear of any
Adverse Claim. Such capital stock is validly issued, fully paid and
nonassessable, and there are no options, warrants or other rights to acquire
securities of Seller.
          (p) Not an Investment Company. Such Seller Party is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.
          (q) Compliance with Law. Such Seller Party has complied in all
respects with all applicable laws, rules, regulations, orders, writs, judgments,
injunctions, decrees or awards to which it may be subject, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Each Receivable, together with the Contract related thereto, does not
contravene any laws, rules or regulations applicable thereto (including, without
limitation, laws, rules and regulations relating to truth in lending, fair
credit billing, fair credit reporting, equal credit opportunity, fair debt
collection practices and privacy), and no part of such Contract is in violation
of any such law, rule or regulation, except where such contravention or
violation could not reasonably be expected to have a Material Adverse Effect.
          (r) Compliance with Credit and Collection Policy. Such Seller Party
has complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any
material change to such Credit and Collection Policy, except such material
change as to which the Collateral Agent has been notified in accordance with
Section 6.1(a)(vii).
          (s) Payments to CGSF and Originator. With respect to each Receivable
transferred to CGSF under the Tier One Receivables Sale Agreement, CGSF has
given reasonably equivalent value to the Originator in consideration therefor
and with respect to each Receivable transferred to Seller under the Tier Two
Receivables Sale Agreement, Seller has given reasonably equivalent value to CGSF
in consideration therefor, and no such transfer has been made for or on account
of an antecedent debt.
          (t) Enforceability of Contracts. Each Contract with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights

9



--------------------------------------------------------------------------------



 



generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).
          (u) Eligible Receivables. Each Receivable included in the Net
Receivables Balance as an Eligible Receivable on the date of its purchase under
each Receivables Sale Agreement was an Eligible Receivable on such purchase
date.
          (v) Net Receivables Balance. Each Seller Party has determined that,
immediately after giving effect to each purchase hereunder, the Net Receivables
Balance is at least equal to the sum of (i) the Aggregate Capital, plus (ii) the
Aggregate Reserves.
          (w) Accounting. Each Seller Party accounts for the transactions
contemplated by this Agreement and the Receivables Sale Agreements on its books
and records and, for purposes of generally accepted accounting principles, as
sales.
          (x) Compliance with Representations. On and as of the date of each
purchase of a Purchaser Interest hereunder and the date of each Reinvestment
hereunder, each Seller Party hereby represents and warrants that all of the
other representations and warranties made by it set forth in this Section 4.1
are true and correct on and as of the date of such purchase or Reinvestment (and
after giving effect to such purchase or Reinvestment) as though made on and as
of each such date (except where such representation or warranty relates to an
earlier date, in which case as of such earlier date).
          Section 4.2 Committed Purchaser Representations and Warranties. Each
Committed Purchaser hereby represents and warrants to the Collateral Agent, the
Managing Agents and the Conduit Purchasers that:
          (a) Existence and Power. Such Committed Purchaser is a corporation,
limited liability company or a banking association duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization, and has all company power to perform its
obligations hereunder.
          (b) No Conflict. The execution and delivery by such Committed
Purchaser of this Agreement and the performance of its obligations hereunder are
within its company powers, have been duly authorized by all necessary company
action, do not contravene or violate (i) its certificate or articles of
incorporation, formation or association or by-laws or limited liability company
agreement, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or any of its property is bound, or (iv) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and do not
result in the creation or imposition of any Adverse Claim on its assets. This
Agreement has been duly authorized, executed and delivered by such Committed
Purchaser.
          (c) Governmental Authorization. No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by such Committed
Purchaser of this Agreement and the performance of its obligations hereunder.
          (d) Binding Effect. This Agreement constitutes the legal, valid and
binding obligation of such Committed Purchaser enforceable against such
Committed Purchaser in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).

10



--------------------------------------------------------------------------------



 



ARTICLE V
CONDITIONS OF PURCHASES
          Section 5.1 Conditions Precedent to the Effectiveness of this
Agreement. This Agreement shall become effective as of the date hereof upon
satisfaction of each of the following conditions precedent on or prior to the
Effective Date:
          (a) The Collateral Agent shall have received fully executed copies of
each of the documents and other items listed on Schedule C hereto in form and
substance acceptable to the Collateral Agent and each Managing Agent;
          (b) Each of the representations and warranties set forth in
Section 4.1 shall be true and correct on and as of the Effective Date as though
made on and as of such date (except where such representation or warranty
relates to an earlier date, in which case as of such earlier date);
          (c) Each of the representations and warranties set forth in the
Tier-One Receivables Sale Agreement and Tier-Two Receivables Sale Agreement
shall be true and correct on and as of the Effective Date as though made on and
as of such date (except where such representation or warranty relates to an
earlier date, in which case as of such earlier date);
          (d) No Amortization Event or Potential Amortization Event shall have
occurred and be continuing and the Amortization Date shall not have occurred;
          (e) The Collateral Agent and each Managing Agent shall have received
all fees and expenses required to be paid on the Effective Date pursuant to the
terms of this Agreement and the Fee Letter; and
          (f) Each of the Collateral Agent and each Managing Agent and each
Purchaser shall have received such other approvals and documents as it has
reasonably requested from the Seller or McKesson.
          Section 5.2 Conditions Precedent to All Purchases and Reinvestment.
Each purchase of a Purchaser Interest and each Reinvestment shall be subject to
the conditions precedent that (a) in the case of each such purchase or
Reinvestment, the Servicer shall have delivered to the Managing Agents on or
prior to the date of such purchase, in form and substance satisfactory to the
Managing Agents, all Monthly Reports, Weekly Reports and/or Daily Reports as and
when due under Section 7.5 and (ii) upon the Collateral Agent’s or any Managing
Agent’s request, the Servicer shall have delivered to the Managing Agents at
least three (3) days prior to such purchase or Reinvestment an interim Monthly
Report showing the amount of Eligible Receivables or such other form of report
in form and substance reasonably satisfactory to the Managing Agents showing
adequate information relating to the amount of Eligible Receivables; (b) the
Facility Termination Date shall not have occurred; (c) no Amortization Event or,
with respect to any Incremental Purchase, no Potential Amortization Event shall
have occurred; (d) the Originator and CGSF shall have marked their respective
records evidencing the Receivables in a manner satisfactory to the Collateral
Agent, and (e) the Collateral Agent shall have received such other approvals,
opinions or documents as it may reasonably request. With respect to each
Incremental Purchase and Reinvestment, as a condition to such Incremental
Purchase or Reinvestment, on the date of such purchase the Seller represents and
warrants that the representations and warranties set forth in Section 4.1 are
true and correct on and as of the date of such Incremental Purchase or
Reinvestment (and after giving effect thereto) as though made on and as of such
date (except where such representation or warranty relates to an earlier date,
in which case as of such earlier date).

11



--------------------------------------------------------------------------------



 



ARTICLE VI
COVENANTS
          Section 6.1 Affirmative Covenants of the Seller Parties. Until the
date on which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, as set forth below:
          (a) Financial Reporting. Such Seller Party will maintain, for itself
and each of its Material Subsidiaries, a system of accounting established and
administered in accordance with generally accepted accounting principles, and
furnish to the Collateral Agent and the Managing Agents:
     (i) Annual Reporting. Within ninety (90) days after the close of each of
its respective fiscal years, audited, unqualified financial statements (which
shall include balance sheets, statements of income and retained earnings and a
statement of cash flows) for the Seller Parties on a consolidated basis for such
fiscal year certified in a manner acceptable to the Collateral Agent and the
Managing Agents by independent public accountants acceptable to the Collateral
Agent and the Managing Agents together with unaudited consolidating financial
statements for the Seller and CGSF; provided, that the Seller shall only to be
required to deliver financial statements for the Seller and CGSF to the extent
such statements are prepared.
     (ii) Quarterly Reporting. Within sixty (60) days after the close of the
first three (3) quarterly periods of each of its respective fiscal years,
balance sheets of each of the Originator and the Servicer (if different from the
Originator), and, to the extent such financial statements are prepared, for CGSF
and the Seller, in each such case as at the close of each such period, together
with statements of income and retained earnings and, with respect to the
Originator only, a statement of cash flows for each such Person for the period
from the beginning of such fiscal year to the end of such quarter, in each case,
certified by an Authorized Officer.
     (iii) Compliance Certificate. Together with the financial statements
required hereunder, a compliance certificate in substantially the form of
Exhibit V signed by such Seller Party’s Authorized Officer and dated the date of
such annual financial statement or such quarterly financial statement, as the
case may be.
     (iv) Shareholders Statements and Reports. Promptly upon the furnishing
thereof to the shareholders of such Seller Party copies of all financial
statements, reports and proxy statements so furnished.
     (v) Securities Exchange Commission Filings. Promptly upon the filing
thereof, copies of all registration statements and annual, quarterly, monthly or
other regular reports which such Seller Party or any of its Subsidiaries files
with the Securities and Exchange Commission.
     (vi) Copies of Notices. Promptly upon its receipt of any notice, request
for consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Collateral Agent, any Managing Agent or any Conduit, copies of the same.
     (vii) Change in Credit and Collection Policy. At least thirty (30) days
prior to the effectiveness of any material change in or amendment to the Credit
and Collection Policy, a copy of the Credit and Collection Policy then in effect
and a notice indicating such change or amendment.

12



--------------------------------------------------------------------------------



 



     (viii) Other Information. Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Seller Party as the
Collateral Agent or any Managing Agent may from time to time reasonably request
in order to protect the interests of the Collateral Agent, the Managing Agents,
and the Purchasers under or as contemplated by this Agreement.
Any report, statement or other material required to be delivered pursuant to
this clause (a) shall be deemed to have been furnished to the Collateral Agent
and the Managing Agents on the date that such report, statement or other
material is posted on the EDGAR system of the Securities and Exchange Commission
or the website of the Originator at www.mckesson.com.
          (b) Notices. Such Seller Party will notify the Collateral Agent and
each Managing Agent in writing of any of the following promptly upon learning of
the occurrence thereof, describing the same and, if applicable, the steps being
taken with respect thereto:
     (i) Amortization Events or Potential Amortization Events. The occurrence of
each Amortization Event and each Potential Amortization Event, by a statement of
an Authorized Officer of such Seller Party.
     (ii) Judgment and Proceedings. (A) The entry of any judgment or decree
against (1) the Servicer or any of its respective Material Subsidiaries if the
amount of any such judgment or decree against the Servicer or one of its
Material Subsidiaries exceeds $25,000,000 after deducting (a) the amount with
respect to which the Servicer or any such Material Subsidiary is insured and
with respect to which the insurer has assumed responsibility in writing, and
(b) the amount for which the Servicer or any such Material Subsidiary is
otherwise indemnified if the terms of such indemnification are satisfactory to
the Collateral Agent and the Managing Agents, or (2) Seller; or (B) The
institution of any litigation, arbitration proceeding or governmental proceeding
against CGSF and the Seller.
     (iii) Material Adverse Effect. The occurrence of any event or condition
that has, or could reasonably be expected to have, a Material Adverse Effect.
     (iv) Receivables Sale Agreement Amortization Date. The occurrence of the
“Amortization Date” under either Receivables Sale Agreement.
     (v) Defaults Under Other Agreements. The occurrence of a default or an
event of default under any other financing arrangement pursuant to which such
Seller Party is a debtor or an obligor that is reasonably likely to result in a
Material Adverse Effect.
     (vi) Downgrade of the Originator. Any downgrade in the rating of any
Indebtedness of the Originator by S&P, Fitch or Moody’s, setting forth the
Indebtedness affected and the nature of such change.
          (c) Compliance with Laws and Preservation of Corporate Existence. Such
Seller Party will comply in all respects with all applicable laws, rules,
regulations, orders, writs, judgments, injunctions, decrees or awards to which
it may be subject, except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. Such Seller Party will preserve and
maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where its business is
conducted, except where the failure to so preserve and maintain or qualify could
not reasonably be expected to have a Material Adverse Effect.

13



--------------------------------------------------------------------------------



 



          (d) Audits. Such Seller Party will furnish to the Collateral Agent and
each Managing Agent from time to time such information with respect to it and
the Receivables as the Collateral Agent or such Managing Agent may reasonably
request. Such Seller Party will, from time to time during regular business hours
as requested by the Collateral Agent or such Managing Agent upon reasonable
notice and at the sole cost of such Seller Party, permit the Collateral Agent or
such Managing Agent, or its agents or representatives, (i) to examine and make
copies of and abstracts from all Records in the possession or under the control
of such Person relating to the Receivables and the Related Security, including,
without limitation, the related Contracts, and (ii) to visit the offices and
properties of such Person for the purpose of examining such materials described
in clause (i) above, and to discuss matters relating to such Person’s financial
condition or the Receivables and the Related Security or any Person’s
performance under any of the Transaction Documents or any Person’s performance
under the Contracts (subject to confidentiality restrictions in the relevant
Contracts) and, in each case, with any of the officers or employees of Seller or
the Servicer having knowledge of such matters; provided, however, that prior to
the Amortization Date, so long as no Amortization Event has occurred and is
continuing, the Collateral Agent, the Managing Agents and their respective
agents or representatives shall not, on a collective basis, conduct the
activities described in clauses (i) and (ii) above more frequently than one time
per year.
     (e) Keeping and Marking of Records and Books.
     (i) The Servicer will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing Receivables in the event of the destruction of the originals
thereof), and keep and maintain all documents, books, records and other
information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
identification of each new Receivable and all Collections of and adjustments to
each existing Receivable).
     (ii) Such Seller Party will on or prior to the date hereof, mark its
records and other books and records relating to the Purchaser Interests with a
legend, acceptable to the Collateral Agent, describing the Purchaser Interests.
          (f) Compliance with Contracts and Credit and Collection Policy. Such
Seller Party will timely and fully (i) perform and comply with all provisions,
covenants and other promises required to be observed by it under the Contracts
related to the Receivables, and (ii) comply in all respects with the Credit and
Collection Policy in regard to each Receivable and the related Contract, except,
in each case, where the failure to so comply would not result in a Material
Adverse Effect. Seller will pay when due any taxes payable in connection with
the Receivables, exclusive of taxes on or measured by income or gross receipts
of the Purchasers, the Collateral Agent, or the Managing Agents.
          (g) Performance and Enforcement of Receivables Sale Agreements. Seller
shall, and shall require the Originator and CGSF to, perform each of their
respective obligations and undertakings under and pursuant to each Receivables
Sale Agreement, as applicable, shall purchase Receivables thereunder in strict
compliance with the terms thereof and shall take all action necessary or
reasonably appropriate to enforce the rights and remedies accorded to Seller
under the Receivables Sale Agreements. Seller shall take all actions reasonably
necessary to perfect and enforce its rights and interests (and the rights and
interests of the Collateral Agent and the Purchasers as assignees of Seller)
under the Tier Two Receivables Sale Agreement (including its rights and
interests under the Tier One Receivables Sale Agreement, as assignee of CGSF) as
the Collateral Agent may from time to time reasonably request, including,
without limitation, making claims to which it may be entitled under any
indemnity, reimbursement or similar provision contained in the Tier Two
Receivables Sale Agreement.
          (h) Ownership. Seller shall take all necessary action to (i) vest
legal and equitable title to the Receivables, the Related Security and the
Collections purchased under the Tier Two

14



--------------------------------------------------------------------------------



 



Receivables Sale Agreement irrevocably in Seller, free and clear of any Adverse
Claims other than Adverse Claims in favor of the Collateral Agent and the
Purchasers (including, without limitation, the filing of all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Seller’s
interest in such Receivables, Related Security and Collections and such other
action to perfect, protect or more fully evidence the interest of Seller therein
as the Collateral Agent may reasonably request), and (ii) establish and
maintain, in favor of the Collateral Agent, for the benefit of the Purchasers, a
valid and perfected first priority undivided percentage ownership interest
(and/or a valid and perfected first priority security interest) in all
Receivables, Related Security and Collections to the full extent contemplated
herein, free and clear of any Adverse Claims other than Adverse Claims in favor
of the Collateral Agent for the benefit of the Purchasers (including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect the Collateral Agent’s (for the benefit of the
Purchasers) interest in such Receivables, Related Security and Collections and
such other action to perfect, protect or more fully evidence the interest of the
Collateral Agent for the benefit of the Purchasers as the Collateral Agent may
reasonably request).
          (i) Purchasers’ Reliance. Seller acknowledges that the Purchasers are
entering into the transactions contemplated by this Agreement in reliance upon
Seller’s identity as a legal entity that is separate from the Originator and
CGSF. Therefore, from and after the date of execution and delivery of this
Agreement, Seller shall take all reasonable steps, including, without
limitation, all steps that the Collateral Agent, any Managing Agent or any
Purchaser may from time to time reasonably request, to maintain Seller’s
identity as a separate legal entity and to make it manifest to third parties
that Seller is an entity with assets and liabilities distinct from those of the
Originator, CGSF and any Affiliates thereof and not just a division of the
Originator or CGSF. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, Seller shall:
     (A) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
the Originator or CGSF;
     (B) if applicable, compensate all employees, consultants and agents
directly, from Seller’s bank accounts, for services provided to Seller by such
employees, consultants and agents and, to the extent any employee, consultant or
agent of Seller is also an employee, consultant or agent of the Originator or
CGSF, allocate the compensation of such employee, consultant or agent between
Seller and the Originator or CGSF, as applicable, on a basis that reflects the
services rendered to Seller and the Originator or CGSF, as applicable;
     (C) clearly identify its offices (by signage or otherwise) as its offices,
if any, and, if any such office is located in the offices of the Originator or
CGSF, Seller shall lease such office at a fair market rent;
     (D) if applicable, have separate stationery, invoices and checks in its own
name;
     (E) conduct all transactions with the Originator, CGSF and the Servicer
(including, without limitation, any delegation of its obligations hereunder as
Servicer) strictly on an arm’s-length basis, allocate all overhead expenses
(including, without limitation, telephone and other utility charges), if any,
for items shared between Seller and the Originator or CGSF on the basis of
actual use to the extent practicable, if any,

15



--------------------------------------------------------------------------------



 



and, to the extent such allocation is not practicable, on a basis reasonably
related to actual use;
     (F) at all times have a Board of Directors consisting of at least three
members, at least one member of which is an Independent Director;
     (G) observe all corporate formalities as a distinct entity, and ensure that
all corporate actions relating to (A) the selection, maintenance or replacement
of the Independent Director, (B) the dissolution or liquidation of Seller or
(C) the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving Seller,
are duly authorized by unanimous vote of its Board of Directors (including the
Independent Director);
     (H) maintain Seller’s books and records separate from those of the
Originator and CGSF and otherwise readily identifiable as its own assets rather
than assets of the Originator or CGSF;
     (I) prepare its financial statements, if any, separately from those of the
Originator and CGSF and ensure that any consolidated financial statements of the
Originator, CGSF or any Affiliate thereof that include Seller and that are filed
with the Securities and Exchange Commission or any other governmental agency
have notes stating to the effect that Seller is a separate corporate entity and
that its assets will be available to satisfy the claims of the creditors of
Seller and of no other Person;
     (J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of the
Originator or CGSF and only maintain bank accounts or other depository accounts
to which the Seller alone is the account party, into which the Seller alone
makes deposits and from which the Seller alone (or the Collateral Agent or
Managing Agents hereunder) has the power to make withdrawals;
     (K) pay all of Seller’s operating expenses, if any, from the Seller’s own
assets (except for certain payments by the Originator, CGSF or other Persons
pursuant to allocation arrangements that comply with the requirements of this
Section 6.1(i));
     (L) operate its business and activities such that: it does not engage in
any business or activity of any kind, or enter into any transaction or
indenture, mortgage, instrument, agreement, contract, lease or other
undertaking, other than the transactions contemplated and authorized by this
Agreement and the Receivables Sale Agreements; and does not create, incur,
guarantee, assume or suffer to exist any indebtedness or other liabilities,
whether direct or contingent, other than (1) as a result of the endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, (2) the incurrence of obligations under this
Agreement, (3) the incurrence of obligations, as expressly contemplated in the
Receivables Sale Agreements, to make payment to CGSF for the purchase of
Receivables from CGSF under the Tier Two Receivables Sale Agreement, and (4) the
incurrence of operating expenses in the ordinary course of business of the type
otherwise contemplated by this Agreement;
     (M) maintain its corporate charter in conformity with this Agreement, such
that it does not amend, restate, supplement or otherwise modify its Certificate
of Incorporation or By-Laws in any respect that would impair its ability to
comply with the

16



--------------------------------------------------------------------------------



 



terms or provisions of any of the Transaction Documents, including, without
limitation, Section 6.1(i) of this Agreement;
     (N) maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreements, such that it does not amend, restate, supplement,
cancel, terminate or otherwise modify either Receivables Sale Agreement, or give
any consent, waiver, directive or approval thereunder or waive any default,
action, omission or breach under either Receivables Sale Agreement or otherwise
grant any indulgence thereunder, without (in each case) the prior written
consent of the Collateral Agent and each Managing Agent;
     (O) maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary;
     (P) maintain at all times the Required Capital Amount and refrain from
making any dividend, distribution, redemption of capital stock or payment of any
subordinated indebtedness which would cause the Required Capital Amount to cease
to be so maintained; and
     (Q) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued on June 11, 2004 by
Bingham McCutchen LLP as counsel for Seller and the Originator relating to
substantive consolidation issues, and in the certificates accompanying such
opinion, remain true and correct in all material respects at all times.
          (j) Collections. Such Seller Party shall cause (1) all proceeds from
all Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be, at all times,
subject to a Collection Account Agreement that is in full force and effect. In
the event any payments relating to Receivables are remitted directly to Seller
or any Affiliate of Seller, Seller shall remit (or shall cause all such payments
to be remitted) directly to a Collection Bank and deposited into a Collection
Account within two (2) Business Days following receipt thereof and, at all times
prior to such remittance, Seller shall itself hold or, if applicable, shall
cause such payments to be held in trust for the exclusive benefit of the
Collateral Agent, the Managing Agents and the Purchasers. Seller shall maintain
exclusive ownership, dominion and control (subject to the terms of this
Agreement) of each Lock-Box and Collection Account and shall not grant the right
to take dominion and control of any Lock-Box or Collection Account at a future
time or upon the occurrence of a future event to any Person, except to the
Collateral Agent as contemplated by this Agreement.
          (k) Taxes. Such Seller Party shall file all tax returns and reports
required by law to be filed by it and shall promptly pay all taxes and
governmental charges at any time owing, except any such taxes which are not yet
delinquent or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with generally
accepted accounting principles shall have been set aside on its books.
          (l) Corporate Ownership. The Seller shall remain a wholly-owned,
direct or indirect Subsidiary of McKesson and CGSF.

17



--------------------------------------------------------------------------------



 



          Section 6.2 Negative Covenants of the Seller Parties. Until the date
on which the Aggregate Unpaids have been indefeasibly paid in full and this
Agreement terminates in accordance with its terms, each Seller Party hereby
covenants, as to itself, that:
          (a) Name Change, Offices and Records. Such Seller Party will not make
any change to its name (within the meaning of Section 9-507(c) of any applicable
enactment of the UCC), type or jurisdiction of organization or location of books
and records unless, at least thirty (30) days prior to the effective date of any
such name change, change in type or jurisdiction of organization, or change in
location of its books and records such Seller Party notifies the Collateral
Agent and each Managing Agent thereof and (except with respect to a change of
location of books and records) delivers to the Collateral Agent (i) such
financing statements (Forms UCC-1 and UCC-3) as the Collateral Agent or any
Managing Agent may reasonably request to reflect such name change, change in
type or jurisdiction of organization, (ii) if the Collateral Agent, any Managing
Agent or any Purchaser shall so request, an opinion of counsel, in form and
substance reasonably satisfactory to such Person, as to such Seller Party’s
valid existence and good standing and the perfection and priority of the
Collateral Agent’s ownership or security interest in the Receivables, the
Related Security and Collections and (iii) such other documents and instruments
as the Collateral Agent or any Managing Agent may reasonably request in
connection therewith and has taken all other steps to ensure that the Collateral
Agent, for the benefit of itself and the Purchasers, continues to have a first
priority, perfected ownership or security interest in the Receivables, the
Related Security related thereto and any Collections thereon.
          (b) Change in Payment Instructions to Obligors. Such Seller Party will
not add or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless the Collateral Agent shall have received (i) at least
ten (10) days before the proposed effective date therefor, written notice of
such addition, termination or change; provided, however, that the Servicer may
make changes in instructions to Obligors regarding payments if such new
instructions require such Obligor to make payments to another existing
Collection Account, and (ii) at least ten (10) days before the proposed
effective date therefor (or such shorter prior period as may be agreed to by the
Collateral Agent in its sole discretion), with respect to the addition of a
Collection Bank or a Collection Account or Lock-Box, an executed Collection
Account Agreement with respect to the new Collection Account or Lock-Box.
          (c) Modifications to Contracts and Credit and Collection Policy. Such
Seller Party will not make any change to the Credit and Collection Policy that
could adversely affect the collectibility of the Receivables or decrease the
credit quality of any newly created Receivables. Except as provided in
Section 7.2(d), the Servicer will not, and will not extend, amend or otherwise
modify the terms of any Receivable or any Contract related thereto other than in
accordance with the Credit and Collection Policy.
          (d) Sales, Liens. Seller shall not sell, assign (by operation of law
or otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Collateral Agent and the
Purchasers provided for herein), and Seller shall defend the right, title and
interest of the Collateral Agent and the Purchasers in, to and under any of the
foregoing property, against all claims of third parties claiming through or
under Seller, CGSF or the Originator. Seller shall not create or suffer to exist
any mortgage, pledge, security interest, encumbrance, lien, charge or other
similar arrangement on any inventory the sale of which would give rise to a
Receivable.

18



--------------------------------------------------------------------------------



 



          (e) Net Receivables Balance. At no time prior to the Amortization Date
shall Seller permit the Net Receivables Balance to be less than an amount equal
to the sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves for any
period of time greater than one (1) Business Day.
          (f) Amortization Date Determination. Seller shall not designate an
Amortization Date (as defined in either Receivables Sale Agreement), or send any
written notice to Originator or CGSF in respect thereof, without the prior
written consent of the Collateral Agent, except with respect to the occurrence
of such Amortization Date arising pursuant to Section 5.1(d) of either
Receivables Sale Agreement.
ARTICLE VII
ADMINISTRATION AND COLLECTION
          Section 7.1 Designation of Servicer.
          (a) The servicing, administration and collection of the Receivables
shall be conducted by such Person (the “Servicer”) so designated from time to
time in accordance with this Section 7.1. McKesson is hereby designated as, and
hereby agrees to perform the duties and obligations of, the Servicer pursuant to
the terms of this Agreement. After the occurrence and during the continuance of
an Amortization Event, the Collateral Agent may at any time designate as
Servicer any Person to succeed McKesson or any successor Servicer.
          (b) Without the prior written consent of the Collateral Agent and the
Required Committed Purchasers, McKesson shall not be permitted to delegate any
of its duties or responsibilities as Servicer to any Person other than
(i) Seller or another Affiliate of McKesson and (ii) with respect to certain
Defaulted Receivables, outside collection agencies in accordance with its
customary practices. Seller shall not be permitted to further delegate to any
other Person any of the duties or responsibilities of the Servicer delegated to
it by McKesson. If at any time after the occurrence of an Amortization Event,
the Collateral Agent shall designate as Servicer any Person other than McKesson
or an Affiliate of McKesson, all duties and responsibilities theretofore
delegated by McKesson or another Affiliate of McKesson to Seller may, at the
discretion of the Collateral Agent, be terminated forthwith on notice given by
the Collateral Agent to McKesson and to Seller.
          (c) So long as the Servicer is McKesson or an Affiliate of McKesson,
(i) McKesson shall be and remain primarily liable to the Collateral Agent and
the Purchasers for the full and prompt performance of all duties and
responsibilities of the Servicer hereunder; (ii) the Collateral Agent and the
Purchasers shall be entitled to deal exclusively with McKesson in matters
relating to the discharge by the Servicer of its duties and responsibilities
hereunder; and (iii) the Collateral Agent and the Purchasers shall not be
required to give notice, demand or other communication to any Person other than
McKesson in order for communication to the Servicer and its sub-servicer or
other delegate with respect thereto to be accomplished. McKesson, at all times
that it is the Servicer, shall be responsible for providing any sub-servicer or
other delegate of the Servicer with any notice given to the Servicer under this
Agreement.
          Section 7.2 Duties of Servicer.
          (a) The Servicer shall take or cause to be taken all such actions as
may be necessary or advisable to collect each Receivable from time to time, all
in accordance with applicable laws, rules and regulations, with reasonable care
and diligence, and in accordance with the Credit and Collection Policy.

19



--------------------------------------------------------------------------------



 



          (b) The Servicer will instruct all Obligors to pay all Collections
directly to a Lock-Box or Collection Account. The Servicer shall cause a
Collection Account Agreement to be in effect at all times with respect to each
Collection Account. In the case of any remittances received in any Lock-Box or
Collection Account that shall have been identified, to the satisfaction of the
Servicer, to not constitute Collections or other proceeds of the Receivables or
the Related Security, the Servicer shall promptly remit such items to the Person
identified to it as being the owner of such remittances. From and after the date
the Collateral Agent delivers to any Collection Bank a Collection Notice
pursuant to Section 7.3, the Collateral Agent may request that the Servicer, and
the Servicer thereupon promptly shall instruct all Obligors with respect to the
Receivables, to remit all payments thereon to a new depositary account specified
by the Collateral Agent and, at all times thereafter, Seller and the Servicer
shall not deposit or otherwise credit, and shall not permit any other Person to
deposit or otherwise credit to such new depositary account any cash or payment
item other than Collections.
          (c) The Servicer shall administer the Collections in accordance with
the procedures described herein and in Article II. The Servicer shall set aside
and hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections of Receivables in accordance with Article II;
provided, that nothing in this sentence shall require the Servicer to segregate
Collections on a daily basis from its other funds. The Servicer shall, upon the
request of the Collateral Agent after the occurrence and during the continuance
of an Amortization Event, segregate, in a manner acceptable to the Collateral
Agent, all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer or Seller prior
to the remittance thereof in accordance with Article II. If the Servicer shall
be required to segregate Collections pursuant to the preceding sentence, the
Servicer shall segregate and deposit with a bank designated by the Collateral
Agent such allocable share of Collections of Receivables set aside for the
Purchasers on the first Business Day following receipt by the Servicer of such
Collections, duly endorsed or with duly executed instruments of transfer.
          (d) The Servicer may, in accordance with the Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Servicer determines to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Delinquent Receivable or Defaulted
Receivable or limit the rights of the Collateral Agent or the Purchasers under
this Agreement. Notwithstanding anything to the contrary contained herein, the
Collateral Agent shall have the absolute and unlimited right to direct the
Servicer to commence or settle any legal action with respect to any Receivable
or to foreclose upon or repossess any Related Security.
          (e) The Servicer shall hold in trust for Seller and the Purchasers all
Records that (i) evidence or relate to the Receivables, the related Contracts
and Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Collateral
Agent after the occurrence and during the continuance of an Amortization Event
deliver or make available to the Collateral Agent all such Records, at a place
selected by the Collateral Agent. The Servicer shall, as soon as practicable
following receipt thereof turn over to Seller any cash collections or other cash
proceeds received with respect to Indebtedness not constituting Receivables.
After the occurrence and during the continuance of an Amortization Event, the
Servicer shall, from time to time at the request of any Purchaser, furnish to
the Purchasers (promptly after any such request) a calculation of the amounts
set aside for the Purchasers pursuant to Article II.
          (f) Any payment by an Obligor in respect of any indebtedness owed by
it to the Originator, CGSF or Seller shall, except as reasonably identified by
the Servicer as not constituting a Collection, as otherwise specified by such
Obligor, as otherwise required by contract or law or unless otherwise instructed
by the Collateral Agent, be applied as a Collection of any Receivable of such
Obligor

20



--------------------------------------------------------------------------------



 



(starting with the oldest such Receivable) to the extent of any amounts then due
and payable thereunder before being applied to any other receivable or other
obligation of such Obligor.
          Section 7.3 Collection Notices. The Collateral Agent is authorized at
any time after the occurrence of an Amortization Event to date and to deliver to
the Collection Banks the Collection Notices. Seller hereby transfers to the
Collateral Agent for the benefit of the Purchasers, effective when the
Collateral Agent delivers such notice, the exclusive ownership and control of
each Lock-Box and the Collection Accounts. In case any authorized signatory of
Seller whose signature appears on a Collection Account Agreement shall cease to
have such authority before the delivery of such notice, such Collection Notice
shall nevertheless be valid as if such authority had remained in force. After
the occurrence and during the continuance of an Amortization Event, Seller
hereby authorizes the Collateral Agent, and agrees that the Collateral Agent
shall be entitled, to (i) endorse Seller’s name on checks and other instruments
representing Collections and (ii) take such action as shall be necessary or
desirable to cause all cash, checks and other instruments constituting
Collections of Receivables to come into the possession of the Collateral Agent
rather than Seller. Following the Amortization Date, Seller hereby authorizes
the Collateral Agent, and agrees that the Collateral Agent shall be entitled, to
enforce the Receivables, the related Contracts and the Related Security.
          Section 7.4 Responsibilities of Seller. Anything herein to the
contrary notwithstanding, the exercise by the Collateral Agent and the
Purchasers of their rights hereunder shall not release the Servicer, the
Originator, CGSF or Seller from any of their duties or obligations with respect
to any Receivables or under the related Contracts. The Purchasers shall have no
obligation or liability with respect to any Receivables or related Contracts,
nor shall any of them be obligated to perform the obligations of Seller.
          Section 7.5 Reports. The Servicer shall prepare and forward to each
Managing Agent (a) during a Level 1 Ratings Period, a Monthly Report on each
Monthly Reporting Date; (b) during a Level 2 Ratings Period, a Monthly Report on
each Monthly Reporting Date and a Weekly Report on each Weekly Reporting Date
and (c) during a Level 3 Ratings Period, a Monthly Report on each Monthly
Reporting Date and a Daily Report on each Business Day, in each case,
accompanied by, if the Collateral Agent or any Managing Agent shall request, a
listing by Obligor of all Receivables together with an aging of such
Receivables; provided, that if an Amortization Event has occurred and is
continuing, the Servicer shall prepare and forward Monthly Reports, Weekly
Reports and Daily Reports to each Managing Agent at such times as each Managing
Agent shall request.
          Section 7.6 Servicing Fees. In consideration of McKesson’s agreement
to act as Servicer hereunder, the Purchasers hereby agree that, so long as
McKesson shall continue to perform as Servicer hereunder, the Seller shall pay
over to McKesson on each Monthly Settlement Date, in accordance with the
priority of payments set forth in Article II, a fee (the “Servicing Fee”) equal
to (i) one percent (1%) of the average daily Net Receivables Balance during the
preceding Collection Period, times (ii) 1/12, as compensation for its servicing
activities.
          Section 7.7 Financial Covenant. McKesson agrees that it will, as of
the end of each calendar month, maintain a ratio of Total Debt to Total
Capitalization of not greater than 0.565 to 1.00.
ARTICLE VIII
AMORTIZATION EVENTS
          Section 8.1 Amortization Events. The occurrence of any one or more of
the following events shall constitute an Amortization Event:

21



--------------------------------------------------------------------------------



 



          (a) Any Seller Party shall fail (i) to make any payment or deposit
required hereunder when due and, for any such payment or deposit which is not in
respect of Capital, such failure continues for one (1) Business Day, or (ii) to
perform or observe any term, covenant or agreement hereunder (other than as
referred to in clause (i) of this paragraph (a)) and such failure shall continue
for five (5) consecutive Business Days after the earlier of written notice from
the Collateral Agent or any Managing Agent or Purchaser or actual knowledge on
the part of such Seller Party of such failure.
          (b) Any representation or warranty made by any Seller Party in this
Agreement, any other Transaction Document or in any other document delivered
pursuant hereto or thereto shall prove to have been incorrect in any material
respect when made or deemed made.
          (c) (i) Failure of Seller to pay any Indebtedness when due;
(ii) failure of any other Seller Party or any Subsidiary thereof to pay
Indebtedness when due in excess of $25,000,000 and such failure continues after
the applicable grace or notice period, if any, specified in the relevant
document evidencing or governing such Indebtedness on the date of such failure;
or (iii) the default by any Seller Party or any Subsidiary thereof in the
performance of any term, provision or condition contained in any agreement under
which any such Indebtedness was created or is governed, the effect of which is
to cause, or to permit the holder or holders of such Indebtedness to cause, such
Indebtedness to become due prior to its stated maturity; or any such
Indebtedness of any Seller Party shall be declared to be due and payable or
required to be prepaid (other than by a regularly scheduled payment) prior to
the date of maturity thereof.
          (d) (i) Any Seller Party or any of its Material Subsidiaries shall
generally not pay its debts as such debts become due or shall admit in writing
its inability to pay its debts generally or shall make a general assignment for
the benefit of creditors; or any proceeding shall be instituted by or against
any Seller Party or any of its Material Subsidiaries seeking to adjudicate it
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or any substantial part of
its property, and, with respect to a Seller Party or any of its Material
Subsidiaries other than the Seller, such proceeding instituted against any
Seller Party or any of its Material Subsidiaries shall not be stayed, released,
vacated or fully bonded within sixty (60) days after commencement, filing or
levy or (ii) any Seller Party or any of its Subsidiaries shall take any
corporate action to authorize any of the actions set forth in clause (i) above
in this subsection (d).
          (e) The aggregate Purchaser Interests shall exceed 100% and shall
continue as such until the earlier of (i) one Business Day following the date
any Seller Party has actual knowledge thereof and (ii) the next Settlement Date.
          (f) As at the end of any calendar month, the Delinquency Ratio shall
exceed 1.75%, or the Loss-to-Balance Ratio shall exceed 1.50%, or the
Receivables Dilution Ratio shall exceed 10.00%.
          (g) A Change of Control shall occur with respect to any Seller Party.
          (h) One or more final judgments for the payment of money shall be
entered against Seller or one or more final judgments for the payment of money
in excess of $25,000,000 shall be entered against any other Seller Party on
claims not covered by insurance or as to which the insurance carrier has denied
its responsibility, and such judgment shall continue unsatisfied and in effect
for fifteen (15) consecutive days without a stay of execution;
          (i) (i) Any “Amortization Event” or the “Amortization Date” shall
occur under either Receivables Sale Agreement, (ii) the Originator shall for any
reason cease to transfer, or cease to have the legal capacity to transfer, or
otherwise be incapable of transferring Receivables to CGSF under

22



--------------------------------------------------------------------------------



 



the Tier One Receivables Sale Agreement, or (iii) CGSF shall for any reason
cease to transfer, or cease to have legal capacity to transfer, or otherwise be
incapable of transferring Receivables to Seller under the Tier Two Receivables
Sale Agreement.
          (j) This Agreement shall terminate in whole or in part (except in
accordance with its terms), or shall cease to be effective or to be the legally
valid, binding and enforceable obligation of Seller, or any Obligor on
Receivables constituting a material portion of the Receivables shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Collateral Agent for the benefit of the Purchasers shall
cease to have a valid and perfected first priority security interest in the
Receivables, the Related Security and the Collections with respect thereto and
the Collection Accounts.
          Section 8.2 Remedies.
          (a) Upon the occurrence and during the continuation of an Amortization
Event, the Collateral Agent may with the consent of, and shall, upon the
direction of, any Managing Agent, take any of the following actions (with
written notice to the Seller): (i) declare the Amortization Date to have
occurred, whereupon the Amortization Date shall forthwith occur, without demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Seller Party; provided, however, that upon the occurrence of an
Amortization Event described in Section 8.1(d), or of an actual or deemed entry
of an order for relief with respect to any Seller Party under the Federal
Bankruptcy Code, the Amortization Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each Seller Party, (ii) to the fullest extent permitted by applicable
law, declare that the Default Fee shall accrue with respect to any of the
Aggregate Unpaids outstanding at such time, (iii) replace the Person then acting
as Servicer and (iv) deliver the Collection Notices to the Collection Banks.
          (b) Upon the occurrence of the Amortization Date, the Collateral Agent
may with the consent of, and shall, upon the direction of, any Managing Agent
(with written notice to the Seller) notify Obligors of the Purchasers’ interest
in the Receivables.
The aforementioned rights and remedies shall be in addition to all other rights
and remedies of the Collateral Agent and the Purchasers available under this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved, including, without limitation, all rights and remedies
provided under the UCC, all of which rights shall be cumulative.
ARTICLE IX
INDEMNIFICATION
          Section 9.1 Indemnities by the Seller Parties.
          (a) Without limiting any other rights that the Collateral Agent, any
Managing Agent or any Purchaser may have hereunder or under applicable law,
(A) Seller hereby agrees to indemnify the Collateral Agent, the Managing Agents
and each Purchaser and their respective assigns, officers, directors, agents and
employees (each an “Indemnified Party”) from and against any and all damages,
losses, claims, taxes, liabilities, costs, expenses and for all other amounts
payable, including reasonable attorneys’ fees (which attorneys may be employees
of the Collateral Agent, the Managing Agents or such Purchaser) and
disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”) awarded against or incurred by any of them arising out of
or as a result of this Agreement or the acquisition, either directly or
indirectly, by a Purchaser of an interest in the Receivables, and (B) the
Servicer hereby agrees to indemnify each Indemnified Party for Indemnified
Amounts awarded against or

23



--------------------------------------------------------------------------------



 



incurred by any of them arising out of any breach by the Servicer (whether in
its capacity as Servicer or in its capacity as Originator) of a representation,
warranty, covenant or obligation made by the Servicer hereunder or under any
other Transaction Document excluding, however, in all of the foregoing instances
under the preceding clauses (A) and (B):
     (x) Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;
     (y) Indemnified Amounts to the extent the same includes losses in respect
of Receivables that are uncollectible on account of the insolvency, bankruptcy
or financial inability to pay of the related Obligor; or
     (z) taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections;
provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party for amounts otherwise specifically provided to be paid by such
Seller Party under the terms of this Agreement.
          Without limiting the generality of the foregoing indemnification,
Seller shall indemnify the Collateral Agent, the Managing Agent and the
Purchasers for Indemnified Amounts (including, without limitation, losses in
respect of uncollectible receivables, subject to clause (ii) in the preceding
paragraph, but otherwise regardless of whether reimbursement therefor would
constitute recourse to Seller or the Servicer) relating to or resulting from:
     (i) any representation or warranty made by any Seller Party, CGSF or the
Originator (or any officers of any such Person) under or in connection with this
Agreement, any other Transaction Document or any other information or report
delivered by any such Person pursuant hereto or thereto, which shall have been
false or incorrect when made or deemed made;
     (ii) the failure by any Seller, the Servicer, CGSF or the Originator to
comply with any applicable law, rule or regulation with respect to any
Receivable or Contract related thereto, or the nonconformity of any Receivable
or Contract included therein with any such applicable law, rule or regulation or
any failure of the Originator to keep or perform any of its obligations, express
or implied, with respect to any Contract;
     (iii) any failure of Seller, the Servicer, CGSF or the Originator to
perform its duties, covenants or other obligations in accordance with the
provisions of this Agreement or any other Transaction Document;
     (iv) any products liability, personal injury, damage or similar claim
arising out of or in connection with merchandise, insurance or services that are
the subject of any Contract;
     (v) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable
(including, without limitation, a defense based on such Receivable or the
related Contract not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim

24



--------------------------------------------------------------------------------



 



resulting from the sale of the merchandise or service related to such Receivable
or the furnishing or failure to furnish such merchandise or services;
     (vi) the commingling of Collections of Receivables at any time with other
funds;
     (vii) any investigation, litigation or proceeding related to or arising
from this Agreement or any other Transaction Document, the transactions
contemplated hereby, the use of the proceeds of a purchase, the ownership of the
Purchaser Interests or any other investigation, litigation or proceeding
relating to Seller, the Servicer, CGSF or the Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;
     (viii) any inability to litigate any claim against any Obligor in respect
of any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
     (ix) any Amortization Event described in Section 8.1(d);
     (x) any failure of Seller to acquire and maintain legal and equitable title
to, and ownership of any Receivable and the Related Security and Collections
with respect thereto from CGSF and the Originator, free and clear of any Adverse
Claim (other than as created hereunder); or any failure of Seller to give
reasonably equivalent value to CGSF under the Tier Two Receivables Sale
Agreement or any failure of CGSF to give reasonably equivalent value to the
Originator under the Tier One Receivables Sale Agreement in consideration of the
transfer by CGSF or the Originator, respectively, of any Receivable, or any
attempt by any Person to void such transfer under statutory provisions or common
law or equitable action;
     (xi) any failure to vest and maintain vested in the Collateral Agent and
the Purchasers, or to transfer to the Collateral Agent and the Purchasers, legal
and equitable title to, and ownership of, a first priority undivided percentage
ownership (to the extent of the Purchaser Interests contemplated hereunder) in
the Receivables, the Related Security and the Collections, free and clear of any
Adverse Claim;
     (xii) the failure to have filed, or any delay in filing, financing
statements or other similar instruments or documents under the UCC of any
applicable jurisdiction or other applicable laws with respect to any Receivable,
the Related Security and Collections with respect thereto, and the proceeds of
any thereof, whether at the time of any Incremental Purchase or Reinvestment or
at any subsequent time;
     (xiii) any action or omission by any Seller Party which reduces or impairs
the rights of the Collateral Agent or the Purchasers with respect to any
Receivable or the value of any such Receivable; and
     (xiv) any attempt by any Person to void any Incremental Purchase or
Reinvestment hereunder under statutory provisions or common law or equitable
action.
          (b) Notwithstanding anything to the contrary in this Agreement, solely
for the purposes of determining Indemnified Amounts owing under this
Section 9.1, any representation, warranty or covenant qualified by materiality
or the occurrence of a Material Adverse Effect shall not be so qualified.
          Section 9.2 Increased Cost and Reduced Return. If after the date
hereof, any Funding Source shall be charged any fee, expense or increased cost
on account of the adoption of any

25



--------------------------------------------------------------------------------



 



applicable law, rule or regulation (including any applicable law, rule or
regulation regarding capital adequacy) or any change therein, or any change in
the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency: (i) that subjects any Funding Source to any charge or withholding on or
with respect to any Funding Agreement or a Funding Source’s obligations under a
Funding Agreement, or on or with respect to the Receivables, or changes the
basis of taxation of payments to any Funding Source of any amounts payable under
any Funding Agreement (except for changes in the rate of tax on the overall net
income of a Funding Source) or (ii) that imposes, modifies or deems applicable
any reserve, assessment, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of a Funding
Source, or credit extended by a Funding Source pursuant to a Funding Agreement
or (iii) that imposes any other condition the result of which is to increase the
cost to a Funding Source of performing its obligations under a Funding
Agreement, or to reduce the rate of return on a Funding Source’s capital as a
consequence of its obligations under a Funding Agreement, or to reduce the
amount of any sum received or receivable by a Funding Source under a Funding
Agreement or to require any payment calculated by reference to the amount of
interests or loans held or interest received by it, then, within ten (10) days
following demand therefor by the Collateral Agent or the relevant Managing
Agent, Seller shall pay to the applicable Managing Agent, for the benefit of the
relevant Funding Source, such amounts charged to such Funding Source or
compensate such Funding Source for such reduction.
          Section 9.3 Other Costs and Expenses. Seller shall pay to the
Collateral Agent, the Managing Agents and the Conduit Purchasers on demand all
costs and out-of-pocket expenses in connection with the preparation, execution,
delivery and administration of this Agreement, the transactions contemplated
hereby and the other documents to be delivered hereunder, including without
limitation, all rating agency fees, costs and expenses incurred by any Conduit
Purchaser or Managing Agent, the cost of the Conduit Purchasers’ auditors
auditing the books, records and procedures of Seller, reasonable fees and
out-of-pocket expenses of legal counsel for the Conduit Purchasers, the Managing
Agents and the Collateral Agent (which such counsel may be employees of the
Conduit Purchasers, the Managing Agents or the Collateral Agent) with respect
thereto and with respect to advising the Conduit Purchasers, the Managing Agents
and the Collateral Agent as to their respective rights and remedies under this
Agreement. Seller shall pay to the Collateral Agent or the relevant Managing
Agent, within ten (10) days following demand therefor, any and all costs and
expenses of the Collateral Agent, the Managing Agents and the Purchasers, if
any, including reasonable counsel fees and expenses in connection with the
enforcement of this Agreement and the other documents delivered hereunder and in
connection with any restructuring or workout of this Agreement or such
documents, or the administration of this Agreement following an Amortization
Event.
          Section 9.4 Withholding Tax Exemption.
          (a) At least five (5) Business Days prior to the first date on which
any amount is payable hereunder for the account of any Purchaser, each Purchaser
that is not a “United States person” for United States federal income tax
purposes agrees that it will deliver to each of Seller and the related Purchaser
Group Managing Agent two duly completed and originally executed copies of United
States Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY with all necessary
attachments or applicable successor forms, certifying in each case that such
Purchaser is entitled to receive payments under this Agreement without deduction
or withholding of any United States federal income taxes. Each such Purchaser
further undertakes to deliver to each of Seller and the related Managing Agent
two additional copies of such form (or a successor form) on or before the date
that such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent forms so delivered by it, and such
amendments thereto or extensions or renewals thereof as may be reasonably

26



--------------------------------------------------------------------------------



 



requested by Seller or the related Managing Agent, in each case certifying that
such Purchaser is entitled to receive payments under this Agreement without
deduction or withholding of any United States federal income taxes, unless any
change in any treaty, law or regulation has occurred prior to the date on which
any such delivery would otherwise be required which renders all such forms
inapplicable or which prevents such Purchaser from duly completing and
delivering any such form with respect to it and such Purchaser advises Seller
and the related Managing Agent that it is not capable of receiving payments
without any deduction or withholding of United States federal income tax.
          (b) Each Purchaser that is not a “United States person” for U.S.
federal income tax purposes agrees to indemnify and hold Seller, the Managing
Agents and the Collateral Agent harmless in respect of any loss, cost or expense
incurred by Seller, any Managing Agent or the Collateral Agent as a result of,
and agrees that, notwithstanding any other provision hereof, payments hereunder
to such Purchaser may be subject to deduction or withholding without
indemnification by Seller for any United States federal income taxes, penalties,
interest and other costs and losses incurred or payable by Seller, any Managing
Agent or the Collateral Agent as a result of, (i) such Purchaser’s failure to
submit any form that is required pursuant to this Section 9.4 or (ii) Seller’s,
any Managing Agent’s or the Collateral Agent’s reliance on any form that such
Purchaser has provided pursuant to this Section 9.4 that is determined to be
inaccurate in any material respect.
          Section 9.5 Accounting Based Consolidation Event.
          (a) If any Accounting Based Consolidation Event shall at any time
occur then, upon demand by the Collateral Agent, Seller shall pay to the
Collateral Agent, for the benefit of the relevant Affected Entity, such amounts
as such Affected Entity reasonably determines will compensate or reimburse such
Affected Entity for any resulting (i) increased cost incurred or otherwise
suffered by such Affected Entity or (ii) reduction in the rate of return on such
Affected Entity’s capital or reduction in the amount of any sum received or
receivable by such Affected Entity, reasonably determined by such Affected
Entity to be allocable to the Seller or the transactions contemplated in this
Agreement in connection therewith; provided, however, that the amounts paid by
the Seller to any Affected Entity under this Section 9.5 for any Accrual Period
shall not exceed an amount equal to (x) the total Capital of such Affected
Entity during such Accrual Period multiplied by (y) the Applicable Margin during
such Accrual Period. Amounts under this Section 9.5 may be demanded at any time
without regard to the timing of issuance of any financial statements by any
Conduit Purchaser or by any Affected Entity. At the request of the Seller, any
Managing Agent requesting a payment on behalf of any Affected Entity under this
Section 9.5 shall promptly provide the Seller with reasonable documentation
supporting such request.
          (b) For purposes of this Section 9.5, the following terms shall have
the following meanings:
          “Accounting Based Consolidation Event” means the consolidation, for
financial and/or regulatory accounting purposes, of all or any portion of the
assets and liabilities of a Conduit Purchaser that are subject to this Agreement
or any other Transaction Document with all or any portion of the assets and
liabilities of an Affected Entity.
          “Affected Entity” means (i) any Committed Purchaser, (ii) any
insurance company, bank or other funding entity providing liquidity, credit
enhancement or back-up purchase support or facilities to a Conduit Purchaser,
(iii) any agent, administrator or manager of a Conduit Purchaser, or (iv) any
bank holding company in respect of any of the foregoing.
ARTICLE X
THE AGENTS

27



--------------------------------------------------------------------------------



 



          Section 10.1 Authorization and Action. Each Purchaser hereby
designates and appoints JPMorgan Chase to act as its agent hereunder and under
each other Transaction Document, and authorizes the Collateral Agent and its
related Managing Agent to take such actions as agent on its behalf and to
exercise such powers as are delegated to the Collateral Agent or such Managing
Agent by the terms of this Agreement and the other Transaction Documents
together with such powers as are reasonably incidental thereto. Neither the
Collateral Agent nor any Managing Agent shall have any duties or
responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with any Purchaser, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Collateral Agent or the Managing Agents shall be
read into this Agreement or any other Transaction Document or otherwise exist
for the Collateral Agent or the Managing Agents. In performing their respective
functions and duties hereunder and under the other Transaction Documents,
(i) the Collateral Agent shall act solely as agent for the Purchasers, (ii) each
Managing Agent shall act solely as agent for the Conduit Purchasers and
Committed Purchasers in the related Purchaser Group and (iii) neither the
Collateral Agent nor any Managing Agent shall be deemed to have assumed any
obligation or relationship of trust or agency with or for any Seller Party or
any of such Seller Party’s successors or assigns. Neither the Collateral Agent
nor any Managing Agent shall be required to take any action that exposes the
Collateral Agent or the Managing Agents to personal liability or that is
contrary to this Agreement, any other Transaction Document or applicable law.
The appointment and authority of the Collateral Agent and the Managing Agents
hereunder shall terminate upon the indefeasible payment in full of all Aggregate
Unpaids. Each Purchaser hereby authorizes the Collateral Agent and each Managing
Agent, as applicable, to execute each of the Uniform Commercial Code financing
statements, this Agreement and such other Transaction Documents as may require
the Collateral Agent’s or a Managing Agent’s signature on behalf of such
Purchaser (the terms of which shall be binding on such Purchaser).
          Section 10.2 Delegation of Duties. The Collateral Agent and the
Managing Agents may execute any of their respective duties under this Agreement
and each other Transaction Document by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. Neither the Collateral Agent nor any Managing Agent shall be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
          Section 10.3 Exculpatory Provisions. None of the Collateral Agent, the
Managing Agents or any of their respective directors, officers, agents or
employees shall be (i) liable for any action lawfully taken or omitted to be
taken by it or them under or in connection with this Agreement or any other
Transaction Document (except for its, their or such Person’s own gross
negligence or willful misconduct), or (ii) responsible in any manner to any of
the Purchasers for any recitals, statements, representations or warranties made
by any Seller Party contained in this Agreement, any other Transaction Document
or any certificate, report, statement or other document referred to or provided
for in, or received under or in connection with, this Agreement, or any other
Transaction Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement, or any other Transaction
Document or any other document furnished in connection herewith or therewith, or
for any failure of any Seller Party to perform its obligations hereunder or
thereunder, or for the satisfaction of any condition specified in Article V, or
for the perfection, priority, condition, value or sufficiency of any collateral
pledged in connection herewith. Neither the Collateral Agent nor any Managing
Agent shall be under any obligation to any Purchaser to ascertain or to inquire
as to the observance or performance of any of the agreements or covenants
contained in, or conditions of, this Agreement or any other Transaction
Document, or to inspect the properties, books or records of the Seller Parties.
Neither the Collateral Agent nor any Managing Agent shall be deemed to have
knowledge of any Amortization Event or Potential Amortization Event unless the
Collateral Agent or such Managing Agent, as applicable, has received notice from
Seller or a Purchaser.

28



--------------------------------------------------------------------------------



 



          Section 10.4 Reliance by Agents. The Collateral Agent and the Managing
Agents shall in all cases be entitled to rely, and shall be fully protected in
relying, upon any document or conversation believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to Seller), independent accountants and other experts selected by the
Collateral Agent or any Managing Agent. The Collateral Agent and the Managing
Agents shall in all cases be fully justified in failing or refusing to take any
action under this Agreement or any other Transaction Document unless it shall
first receive such advice or concurrence of the Conduit Purchasers or the
Required Committed Purchasers or all of the Purchasers, as applicable, as they
deem appropriate and they shall first be indemnified to their satisfaction by
the Purchasers, provided that unless and until the Collateral Agent or any
Managing Agent shall have received such advice, the Collateral Agent or such
Managing Agent may take or refrain from taking any action, as the Collateral
Agent or such Managing Agent shall deem advisable and in the best interests of
the Purchasers. The Collateral Agent and the Managing Agents shall in all cases
be fully protected in acting, or in refraining from acting, in accordance with a
request of the related Conduit Purchasers or the Required Committed Purchasers
or all of the Purchasers, as applicable, and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Purchasers.
          Section 10.5 Non-Reliance on Agents and Other Purchasers. Each
Purchaser expressly acknowledges that none of the Collateral Agent, the Managing
Agents or any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representations or warranties to it
and that no act by the Collateral Agent or any Managing Agent hereafter taken,
including, without limitation, any review of the affairs of any Seller Party,
shall be deemed to constitute any representation or warranty by the Collateral
Agent or such Managing Agent. Each Purchaser represents and warrants to the
Collateral Agent and the Managing Agents that it has and will, independently and
without reliance upon the Collateral Agent, any Managing Agent or any other
Purchaser and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, prospects, financial and other conditions and
creditworthiness of Seller and made its own decision to enter into this
Agreement, the other Transaction Documents and all other documents related
hereto or thereto.
          Section 10.6 Reimbursement and Indemnification. The Committed
Purchasers agree to reimburse and indemnify the Collateral Agent and its
respective officers, directors, employees, representatives and agents ratably
according to their Pro Rata Shares, to the extent not paid or reimbursed by the
Seller Parties (i) for any amounts for which the Collateral Agent, acting in its
capacity as Collateral Agent, is entitled to reimbursement by the Seller Parties
hereunder and (ii) for any other expenses incurred by the Collateral Agent, in
its capacity as Collateral Agent, in connection with the administration and
enforcement of this Agreement and the other Transaction Documents. The Committed
Purchasers in each Purchaser Group agree to reimburse and indemnify the related
Managing Agent and its respective officers, directors, employees,
representatives and agents ratably according to their Commitments, to the extent
not paid or reimbursed by the Seller Parties (i) for any amounts for which such
Managing Agent, acting in its capacity as Managing Agent, is entitled to
reimbursement by the Seller Parties hereunder and (ii) for any other expenses
incurred by such Managing Agent, in its capacity as Managing Agent, in
connection with the administration and enforcement of this Agreement and the
other Transaction Documents.
          Section 10.7 Agents in their Individual Capacities. The Collateral
Agent, each Managing Agent and each of its respective Affiliates may make loans
to, accept deposits from and generally engage in any kind of business with
Seller or any Affiliate of Seller as though it were not the Collateral Agent or
a Managing Agent hereunder. With respect to the acquisition of Purchaser
Interests pursuant to this Agreement, the Collateral Agent and each Managing
Agent shall have the same rights and powers under this Agreement in its
individual capacity as any Purchaser and may exercise the same as

29



--------------------------------------------------------------------------------



 



though it were not the Collateral Agent or a Managing Agent, and the terms
“Committed Purchaser,” “Purchaser,” “Committed Purchasers” and “Purchasers”
shall include the Collateral Agent and each Managing Agent in its individual
capacity.
          Section 10.8 Successor Agent. The Collateral Agent and each Managing
Agent may, upon five (5) days’ notice to Seller and the Purchasers, and the
Collateral Agent or any Managing Agent will, upon the direction of all of the
Purchasers (other than such Collateral Agent or Managing Agent, in its
individual capacity, as applicable) resign as Collateral Agent or Managing
Agent, as applicable. If the Collateral Agent or a Managing Agent shall resign,
then the Required Committed Purchasers, in the case of the Collateral Agent, or
the Committed Purchasers of the related Purchaser Group, in the case of a
Managing Agent during such five-day period shall appoint from among the
Committed Purchasers, in the case of the Collateral Agent, or the Committed
Purchasers of the related Purchaser Group, in the case of a Managing Agent, a
successor agent. If for any reason no successor agent is appointed by the
Required Committed Purchasers, in the case of the Collateral Agent, or the
Committed Purchasers of the related Purchaser Group, in the case of a Managing
Agent, during such five-day period, then effective upon the termination of such
five-day period, the Committed Purchasers, in the case of the Collateral Agent,
and the Committed Purchasers of the related Purchaser Group, in the case of a
Managing Agent, shall perform all of the duties of the Collateral Agent or the
applicable Managing Agent hereunder and under the other Transaction Documents
and Seller and the Servicer (as applicable) shall make all payments in respect
of the Aggregate Unpaids directly to the applicable Purchasers and for all
purposes shall deal directly with the Purchasers. After the effectiveness of any
retiring Collateral Agent’s or Managing Agent’s resignation hereunder as
Collateral Agent or Managing Agent, as applicable, the retiring Collateral Agent
or Managing Agent shall be discharged from its duties and obligations hereunder
and under the other Transaction Documents and the provisions of this Article X
and Article IX shall continue in effect for its benefit with respect to any
actions taken or omitted to be taken by it while it was Collateral Agent or
Managing Agent under this Agreement and under the other Transaction Documents.
ARTICLE XI
ASSIGNMENTS; PARTICIPATIONS
          Section 11.1 Assignments.
          (a) Seller and each Committed Purchaser hereby agree and consent to
the complete or partial assignment by each Conduit Purchaser of all or any
portion of its rights under, interest in, title to and obligations under this
Agreement (i) to the related Committed Purchasers pursuant to this Agreement or
pursuant to a Liquidity Agreement, (ii) to any other issuer of commercial paper
notes sponsored or administered by the Managing Agent of such Conduit’s
Purchaser Group and with a rating of at least A-1/P-1 or (iii) to any other
Person; provided that, prior to the occurrence of an Amortization Event, such
Conduit Purchaser may not make any such assignment pursuant to this clause
(iii), except in the event that the circumstances described in Section 11.1(c)
occur, without the consent of Seller (which consent shall not be unreasonably
withheld or delayed), and upon such assignment, such Conduit Purchaser shall be
released from its obligations so assigned. Further, Seller and each Committed
Purchaser hereby agree that any assignee of any Conduit Purchaser of this
Agreement or all or any of the Purchaser Interests of such Conduit Purchaser
shall have all of the rights and benefits under this Agreement as if the term
“Conduit Purchaser” explicitly referred to such party, and no such assignment
shall in any way impair the rights and benefits of such Conduit Purchaser
hereunder. Neither Seller nor the Servicer shall have the right to assign its
rights or obligations under this Agreement.
          (b) Any Committed Purchaser may, at any time and from time to time,
assign to one or more Persons (“Purchasing Committed Purchasers”) all or any
part of its rights and obligations under this Agreement pursuant to an
assignment agreement, substantially in the form set forth in Exhibit VII

30



--------------------------------------------------------------------------------



 



hereto (the “Assignment Agreement”) executed by such Purchasing Committed
Purchaser and such selling Committed Purchaser. The consent of the Conduit
Purchaser or Conduit Purchasers in such Committed Purchaser’s Purchaser Group,
if any, shall be required prior to the effectiveness of any such assignment. The
selling Committed Purchaser will consult with the Seller regarding the
suitability of the Purchasing Committed Purchaser prior to the effectiveness of
any assignment pursuant to this Section 11.1(b) and, so long as the Seller’s
response is not unreasonably withheld or delayed, such Committed Purchaser will
use commercially reasonable efforts to accommodate the Seller’s preferences and,
if the Seller timely solicits a commitment from an eligible assignee on terms
that are not disadvantageous to the assigning Committed Purchaser, such
Committed Purchaser will accommodate the Seller’s request. Each assignee of a
Committed Purchaser which is a member of a Purchaser Group which has a Conduit
Purchaser as a member must have a short-term debt rating from S&P and Moody’s
equal to or greater than the ratings required in order to maintain the rating of
the commercial paper issued by the related Conduit Purchaser (the “Required
Ratings”). Upon delivery of the executed Assignment Agreement to the Collateral
Agent, such selling Committed Purchaser shall be released from its obligations
hereunder to the extent of such assignment. Thereafter the Purchasing Committed
Purchaser shall for all purposes be a Committed Purchaser party to this
Agreement and shall have all the rights and obligations of a Committed Purchaser
under this Agreement to the same extent as if it were an original party hereto
and no further consent or action by Seller, the Purchasers or the Collateral
Agent shall be required.
          (c) Each of the Committed Purchasers that is (i) not a Conduit
Purchaser and (ii) a member of a Purchaser Group that has a Conduit Purchaser as
a member, agrees that in the event that it shall cease to have the Required
Ratings (an “Affected Committed Purchaser”), such Affected Committed Purchaser
shall be obliged, at the request of the Conduit Purchasers in such Committed
Purchaser’s Purchaser Group or the applicable Managing Agent, to assign all of
its rights and obligations hereunder to (x) another Committed Purchaser or
(y) another funding entity nominated by such Managing Agent and acceptable to
such affected Conduit Purchasers, and willing to participate in this Agreement
through the Facility Termination Date in the place of such Affected Committed
Purchaser; provided, that the Affected Committed Purchaser receives payment in
full, pursuant to an Assignment Agreement, of an amount equal to such Committed
Purchaser’s Pro Rata Share of the Aggregate Capital and Yield owing to the
Committed Purchasers and all accrued but unpaid fees and other costs and
expenses payable in respect of its Pro Rata Share of the Purchaser Interests of
the Committed Purchasers.
          Section 11.2 Participations. Any Committed Purchaser may, in the
ordinary course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of the Committed Purchasers or any other interest of such Committed
Purchaser hereunder. The selling Committed Purchaser will consult with the
Seller regarding the suitability of each Participant prior to the effectiveness
of any participation pursuant to this Section 11.2 and, so long as the Seller’s
response is not unreasonably withheld or delayed, such Committed Purchaser will
use commercially reasonable efforts to accommodate the Seller’s preferences,
and, if the Seller timely solicits a commitment from an eligible Participant on
terms that are not disadvantageous to the selling Committed Purchaser, such
Committed Purchaser will accommodate the Seller’s request. Notwithstanding any
such sale by a Committed Purchaser of a participating interest to a Participant,
such Committed Purchaser’s rights and obligations under this Agreement shall
remain unchanged, such Committed Purchaser shall remain solely responsible for
the performance of its obligations hereunder, and Seller, the Servicer, the
Conduit Purchasers, the Managing Agents and the Collateral Agent shall continue
to deal solely and directly with such Committed Purchaser in connection with
such Committed Purchaser’s rights and obligations under this Agreement. No
Participant shall have rights greater than those of the related Committed
Purchaser. Each Committed Purchaser agrees that any agreement between such
Committed Purchaser and any such Participant in respect of such participating
interest shall not restrict such Committed Purchaser’s right to agree to any
amendment, supplement, waiver or modification

31



--------------------------------------------------------------------------------



 



to this Agreement, except for any amendment, supplement, waiver or modification
described in Section 11.1(b)(i).
          Section 11.3 Additional Purchaser Groups; Joinder by Conduit
Purchaser.
          (a) Upon the Seller’s request, an additional Purchaser Group may be
added to this Agreement at any time by the execution and delivery of a joinder
agreement, substantially in the form set forth in Exhibit XI hereto (a “Joinder
Agreement”) by the members of such proposed additional Purchaser Group, the
Seller, the Servicer and the Administrative Agent, which execution and delivery
shall not be unreasonably refused by such parties. Upon the effective date of
such Joinder Agreement, (i) each Person specified therein as a “New Conduit
Purchaser” shall become a party hereto as a Conduit Purchaser, entitled to the
rights and subject to the obligations of a Conduit Purchaser hereunder,
(ii) each Person specified therein as a “New Committed Purchaser” shall become a
party hereto as a Committed Purchaser, entitled to the rights and subject to the
obligations of a Committed Purchaser hereunder, (iii) each Person specified
therein as a “New Managing Agent” shall become a party hereto as a Managing
Agent, entitled to the rights and subject to the obligations of a Managing Agent
hereunder and (iv) the Purchase Limit shall be increased, if appropriate, by an
amount which is equal to (x) the aggregate Commitments of the New Committed
Purchasers party to such Joinder Agreement. On or prior to the effective date of
such Joinder Agreement, the Seller, each new Purchaser and the new Managing
Agent shall enter into a Fee Letter for purposes of setting forth the fees
payable to the members of such Purchaser Group in connection with this
Agreement.
          (b) Any Purchaser Group may add a Conduit Purchaser member at any time
by the execution and delivery of a Joinder Agreement by such proposed Conduit
Purchaser, the other members of such Purchaser Group, the Seller, the Servicer
and the Administrative Agent, which execution and delivery shall not be
unreasonably refused by such parties. Upon the effective date of such Joinder
Agreement, each Person specified therein as a “New Conduit Purchaser” shall
become a party hereto as a Conduit Purchaser, entitled to the rights and subject
to the obligations of a Conduit Purchaser hereunder.
          Section 11.4 Extension of Facility Termination Date. The Seller may
advise any Managing Agent in writing of its desire to extend the Facility
Termination Date for an additional period not exceeding 364 days, provided such
request is made not more than 90 days prior to, and not less than 60 days prior
to, the then current Facility Termination Date. Each Managing Agent so advised
by the Seller shall promptly notify each Committed Purchaser in its related
Purchaser Group of any such request and each such Committed Purchaser shall
notify its related Managing Agent, the Collateral Agent and the Seller of its
decision to accept or decline the request for such extension no later than
30 days prior to the then current Facility Termination Date (it being understood
that each Committed Purchaser may accept or decline such request in its sole
discretion and on such terms as it may elect, and the failure to so notify its
Managing Agent, the Collateral Agent and the Seller shall be deemed an election
not to extend by such Committed Purchaser). In the event that at least one
Committed Purchaser agrees to extend the Facility Termination Date, the Seller
Parties, the Collateral Agent, the extending Committed Purchasers and the
applicable Managing Agent or Managing Agents shall enter into such documents as
such extending Committed Purchasers may deem necessary or appropriate to reflect
such extension, and all reasonable costs and expenses incurred by such Committed
Purchasers, the Managing Agents and the Collateral Agent (including reasonable
attorneys’ fees) shall be paid by the Seller. In the event that any Committed
Purchaser (a) declines the request to extend the Facility Termination Date or
(b) is in a Purchaser Group with respect to which the Seller did not seek an
extension of the Facility Termination Date (each such Committed Purchaser being
referred to herein as a “Non-Renewing Committed Purchaser”), and, in the case of
a Non-Renewing Committed Purchaser described in clause (a), the Commitment of
such Non-Renewing Committed Purchaser is not assigned to another Person in
accordance with the terms of this Article XI prior to the then current Facility
Termination Date, the Purchase Limit shall be reduced by an

32



--------------------------------------------------------------------------------



 



amount equal to each such Non-Renewing Committed Purchaser’s Commitment on the
then current Facility Termination Date.
          Section 11.5 Terminating Committed Purchasers.
          (a) Any Affected Committed Purchaser or Non-Renewing Committed
Purchaser which has not assigned its rights and obligations hereunder if
requested pursuant to this Article XI shall be a “Terminating Committed
Purchaser” for purposes of this Agreement as of the then current Facility
Termination Date (or, in the case of any Affected Committed Purchaser, such
earlier date as declared by the Conduit Purchaser in such Affected Committed
Purchaser’s Purchaser Group). If an Amortization Event has occurred, and the
Committed Purchasers in a Purchaser Group have voted or otherwise determined to
declare an Amortization Date, but the Committed Purchasers in the other
Purchaser Groups have voted or otherwise determined not to declare an
Amortization Date, then the Committed Purchasers in such Purchaser Group (and
each Conduit Purchaser in such Purchaser Group that has any Capital outstanding
at such time) may, upon written notice to the Servicer, the Seller and the
Collateral Agent, elect to become, and shall become, Terminating Committed
Purchasers effective on the date specified in such notice, which shall be a date
no less than three (3) Business Days after the date such notice is received by
the Servicer, the Seller and the Collateral Agent.
          (b) Each Terminating Committed Purchaser shall be allocated, in
accordance with Section 2.2, a ratable portion of Collections according to its
respective Termination Percentage from the date of its becoming a Terminating
Committed Purchaser (the “Termination Date”) until such Terminating Committed
Purchaser’s Capital shall be paid in full. Each Terminating Committed
Purchaser’s Termination Percentage shall remain constant prior to the
Amortization Date. On and after the Amortization Date, each Termination
Percentage shall be disregarded, and each Terminating Committed Purchaser’s
Capital shall be reduced ratably with all Committed Purchasers in accordance
with Section 2.3.
          (c) On the date any Committed Purchaser becomes a Terminating
Committed Purchaser, the Commitment of such Committed Purchaser shall terminate
and the Purchase Limit shall be reduced by an amount equal to such Committed
Purchaser’s Commitment. Upon reduction to zero of the Capital of all of the
Purchaser Interests of a Terminating Committed Purchaser (after application of
Collections thereto pursuant to Sections 2.2 and 2.4) all rights and obligations
of such terminating Committed Purchaser hereunder shall be terminated and such
terminating Committed Purchaser shall no longer be a “Committed Purchaser”
hereunder; provided, however, that the provisions of Article IX shall continue
in effect for its benefit with respect to Purchaser Interests or the Commitment
held by such Terminating Committed Purchaser prior to its termination as a
Committed Purchaser.
ARTICLE XII
MISCELLANEOUS
          Section 12.1 Waivers and Amendments.
          (a) No failure or delay on the part of the Collateral Agent, the
Managing Agents or any Purchaser in exercising any power, right or remedy under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy preclude any other further
exercise thereof or the exercise of any other power, right or remedy. The rights
and remedies herein provided shall be cumulative and nonexclusive of any rights
or remedies provided by law. Any waiver of this Agreement shall be effective
only in the specific instance and for the specific purpose for which given.

33



--------------------------------------------------------------------------------



 



          (b) No provision of this Agreement may be amended, supplemented,
modified or waived except in writing in accordance with the provisions of this
Section 12.1(b). The Conduit Purchasers, Seller, the Servicer, the Managing
Agents and the Collateral Agent, at the direction of the Required Committed
Purchasers, may enter into written modifications or waivers of any provisions of
this Agreement, provided, however, that no such modification or waiver shall:
     (i) without the consent of each affected Purchaser, (A) extend the Facility
Termination Date or the date of any payment or deposit of Collections by Seller
or the Servicer, (B) reduce the rate or extend the time of payment of Yield (or
any component thereof), (C) reduce any fee payable to the Collateral Agent or
the Managing Agents for the benefit of the Purchasers, (D) except pursuant to
Article XI hereof, change the amount of the Capital of any Purchaser, any
Committed Purchaser’s Pro Rata Share (except as may be required pursuant to a
Conduit Purchaser’s Liquidity Agreement) or any Committed Purchaser’s
Commitment, (E) amend, modify or waive any provision of the definition of
Required Committed Purchasers or this Section 12.1(b), (F) consent to or permit
the assignment or transfer by Seller of any of its rights and obligations under
this Agreement, (G) change the definition of “Concentration Limit,” “Defaulted
Receivables,” “Default Proxy Ratio,” “Delinquency Ratio,” “Delinquent
Receivable,” “Discount and Servicing Fee Reserve,” “Dilution Horizon Ratio,”
“Dilution Reserve,” “Dilution Reserve Ratio,” “Dilution Ratio,” “Eligible
Receivable,” “Loss Horizon Ratio,” “Loss Reserve,” “Loss Reserve Ratio,”
“Loss-to-Balance Ratio,” or “Receivables Dilution Ratio” or (H) amend or modify
any defined term (or any defined term used directly or indirectly in such
defined term) used in clauses (A) through (G) above in a manner that would
circumvent the intention of the restrictions set forth in such clauses; or
     (ii) without the written consent of any then Collateral Agent or Managing
Agent, amend, modify or waive any provision of this Agreement if the effect
thereof is to affect the rights or duties of such Collateral Agent or Managing
Agent, as applicable.
Notwithstanding the foregoing, (i) without the consent of the Committed
Purchasers, the Collateral Agent may, with the consent of Seller, amend this
Agreement solely to add additional Persons as Committed Purchasers hereunder and
(ii) the Collateral Agent, the Required Committed Purchasers and the Conduit
Purchasers may enter into amendments to modify any of the terms or provisions of
Article X, Article XI and Section 12.13 or any other provision of this Agreement
without the consent of Seller, provided that such amendment has no negative
impact upon Seller. Any modification or waiver made in accordance with this
Section 12.1 shall apply to each of the Purchasers equally and shall be binding
upon Seller, the Purchasers, the Managing Agents and the Collateral Agent.
          Section 12.2 Notices. Except as provided below, all communications and
notices provided for hereunder shall be in writing (including bank wire,
telecopy or electronic facsimile transmission or similar writing) and shall be
given to the other parties hereto at their respective addresses or telecopy
numbers set forth on the signature pages hereof or at such other address or
telecopy number as such Person may hereafter specify for the purpose of notice
to each of the other parties hereto. Each such notice or other communication
shall be effective (i) if given by telecopy, upon the receipt thereof, (ii) if
given by mail, three (3) Business Days after the time such communication is
deposited in the mail with first class postage prepaid or (iii) if given by any
other means, when received at the address specified in this Section 12.2. Seller
hereby authorizes the Collateral Agent to effect purchases and Tranche Period
and Discount Rate selections based on telephonic notices made by any Person whom
the Collateral Agent in good faith believes to be acting on behalf of Seller.
Seller agrees to deliver promptly to the Collateral Agent a written confirmation
of each telephonic notice signed by an authorized officer of Seller; however,
the absence of such confirmation shall not affect the validity of such notice.
If the written confirmation

34



--------------------------------------------------------------------------------



 



differs from the action taken by the Collateral Agent, the records of the
Collateral Agent shall govern absent manifest error.
          Section 12.3 Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 9.2 or 9.3) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.
          Section 12.4 Protection of Ownership Interests of the Purchasers.
          (a) Seller agrees that from time to time, at its expense, it will
promptly execute and deliver all instruments and documents, and take all
actions, that may be necessary or desirable, or that the Collateral Agent may
reasonably request, to perfect, protect or more fully evidence the Purchaser
Interests, or to enable the Collateral Agent or the Purchasers to exercise and
enforce their rights and remedies hereunder. At any time following the
occurrence of the Amortization Date resulting from an Amortization Event, the
Collateral Agent may, or the Collateral Agent may direct Seller or the Servicer
to, notify the Obligors of Receivables, at Seller’s expense, of the ownership
interests of the Purchasers under this Agreement and after the occurrence and
during the continuance of an Amortization Event, may also direct that payments
of all amounts due or that become due under any or all Receivables be made
directly to the Collateral Agent or its designee. Seller or the Servicer (as
applicable) shall, at any Purchaser’s request, withhold the identity of such
Purchaser in any such notification.
          (b) If any Seller Party fails to perform any of its obligations
hereunder, the Collateral Agent or any Purchaser may (but shall not be required
to) perform, or cause performance of, such obligation, and the Collateral
Agent’s or such Purchaser’s costs and expenses incurred in connection therewith
shall be payable by Seller as provided in Section 9.3. Each Seller Party
irrevocably authorizes the Collateral Agent at any time and from time to time in
the sole discretion of the Collateral Agent, and appoints the Collateral Agent
as its attorney-in-fact, to act on behalf of such Seller Party (i) to execute on
behalf of Seller as debtor and to file financing statements necessary or
desirable in the Collateral Agent’s sole discretion to perfect and to maintain
the perfection and priority of the interest of the Purchasers in the Receivables
and (ii) to file a carbon, photographic or other reproduction of this Agreement
or any financing statement with respect to the Receivables as a financing
statement in such offices as the Collateral Agent in its sole discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the interests of the Purchasers in the Receivables. This appointment is coupled
with an interest and is irrevocable.
          Section 12.5 Confidentiality.
          (a) Each Seller Party and each Purchaser shall maintain and shall
cause each of its employees and officers to maintain the confidentiality of this
Agreement and the other confidential proprietary information with respect to the
Collateral Agent, the Managing Agent and the Conduit Purchasers and their
respective businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
such Seller Party and such Purchaser and its officers and employees may disclose
such information to such Seller Party’s and such Purchaser’s external
accountants and attorneys and as required pursuant to any law, rule, regulation,
direction, request or order of any judicial, administrative or regulatory
authority or proceedings (whether or not having the force or effect of law).

35



--------------------------------------------------------------------------------



 



          (b) The Collateral Agent, each Managing Agent and each Purchaser shall
maintain and shall cause each of its employees and officers to maintain the
confidentiality of any material nonpublic information with respect to the Seller
Parties (the “Information”); provided, that each Seller Party hereby consents to
the disclosure of Information (i) to the Collateral Agent, the Managing Agents,
the Committed Purchasers or the Conduit Purchasers by each other and (ii) by the
Collateral Agent, any Managing Agent or any Purchaser to: (A) any prospective or
actual assignee or participant of any of them, provided, that each such Person
has been informed of the confidential nature of such Information and has agreed,
pursuant to an agreement containing provisions substantially similar to this
Section, to keep such Information confidential, (B) any rating agency then
rating the Commercial Paper of any Conduit Purchaser, (C) any Commercial Paper
dealer or provider of a surety, guaranty or credit or liquidity enhancement to a
Conduit Purchaser or any entity organized for the purpose of purchasing, or
making loans secured by, financial assets for which any Managing Agent or one of
its Affiliates acts as the administrator, administrative agent or collateral
agent, provided, that each such Person has been informed of the confidential
nature of such Information and has agreed to keep such Information confidential,
(D) any officers, directors, employees, outside accountants and attorneys of the
Collateral Agent, any Managing Agent or any Purchaser (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), or (E) pursuant to any law, rule, regulation, direction, request
or order of any judicial, administrative or regulatory authority or proceedings
(whether or not having the force or effect of law); provided, that to the extent
permitted by applicable law or regulation, each of the Collateral Agent, each
Managing Agent and each Purchaser agrees to notify the Seller Parties prior to
(if reasonably practicable) or concurrently with its disclosure of such
Information pursuant to Section 12.5(b)(i)(A) or Section 12.5(b)(i)(E) of this
Agreement. Each of the Collateral Agent, each Managing Agent and each Purchaser
acknowledges that it has developed compliance procedures regarding the use of
material nonpublic information in accordance with applicable law, including
United States federal and state securities laws.
          Section 12.6 Bankruptcy Petition. Each of Seller, the Servicer, the
Collateral Agent, the Managing Agents and each Committed Purchaser hereby
covenants and agrees that, prior to the date that is one year and one day after
the payment in full of all outstanding senior Indebtedness of a Conduit
Purchaser, it will not institute against, or join any other Person in
instituting against, such Conduit Purchaser, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.
          Section 12.7 Limitation of Liability; Limitation of Payment; No
Recourse.
          (a) Notwithstanding any provisions contained in this Agreement or any
other Transaction Document to the contrary, no Conduit Purchaser shall be
obligated to pay any amount pursuant to this Agreement or any other Transaction
Document unless such Conduit Purchaser has excess cash flow from operations or
has received funds which may be used to make such payment and which funds or
excess cash flow are not required to repay any of such Conduit Purchaser’s
Commercial Paper when due. Any amount which any Conduit Purchaser does not pay
pursuant to the operation of the preceding sentence shall not constitute a claim
against such Conduit Purchaser for any such insufficiency but shall continue to
accrue. Each party hereto agrees that the payment of any claim (as defined in
Section 101 of Title 11, United States Code (Bankruptcy)) of any such party
shall be subordinated to the payment in full of all obligations of such Conduit
Purchaser in respect of Commercial Paper. The agreements in this section shall
survive the termination of this Agreement and the other Transaction Documents.
          (b) Notwithstanding anything in this Agreement or any other
Transaction Document to the contrary, the obligations of each Conduit Purchaser
under the Transaction Documents are solely the

36



--------------------------------------------------------------------------------



 



corporate obligations of such Conduit Purchaser. No recourse shall be had for
any obligation or claim arising out of or based upon any Transaction Document
against any stockholder, employee, officer, director, incorporator, trustee,
grantor, noteholder, member, manager or agent of such Conduit Purchaser. The
agreements in this section shall survive the termination of this Agreement and
the other Transaction Documents.
          (c) Each party hereto acknowledges and agrees that JS Siloed Trust is
a Delaware statutory trust and that all obligations which JS Siloed Trust has or
may in the future have to any party to this Agreement are obligations and
liabilities solely of the series of JS Siloed Trust, as a Delaware statutory
trust, as provided in Section 3806(b)(2) of Chapter 38 of Title 12 of the
Delaware Code, 12 Del.Code § 3801 et seq., which has been designated to hold the
Purchaser Interests and related Obligations and not of JS Siloed Trust generally
or any other series of such trust and that any such obligations and liabilities
may be satisfied solely from the assets of the series of such trust which has
been designated to hold the Purchaser Interest and related Obligations. No
recourse shall be had for the payment of any amount owing by JS Siloed Trust in
respect of any obligation or claim arising out of or based upon this Agreement
against any Trustee or any employee, officer, director, manager or authorized
representative of any Trustee. For purposes of this paragraph, the term
“Trustee” shall mean and include any Person then acting as a trustee for JS
Siloed Trust (both in its individual capacity and in its capacity as Trustee
hereunder), including JPMorgan Chase Bank, N.A., as administrative trustee, and
all affiliates thereof and any employee, officer, director, incorporator,
shareholder or beneficial owner of any of them; provided, however, that JS
Siloed Trust shall not be considered to be an affiliate of any Trustee for
purposes of this clause (c).
          (d) Except with respect to any claim arising out of the willful
misconduct or gross negligence of the Conduit Purchasers, the Managing Agents,
the Collateral Agent, or any Committed Purchaser, no claim may be made by any
Seller Party or any other Person against any Conduit Purchaser, the Collateral
Agent or any Committed Purchaser or their respective Affiliates, directors,
officers, employees, attorneys or agents for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and each Seller Party hereby waives, releases, and agrees
not to sue upon any claim for any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.
          Section 12.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF
THE STATE OF NEW YORK EXCEPT TO THE EXTENT THAT THE PERFECTION OF THE
PURCHASERS’ SECURITY INTEREST IN THE PURCHASER INTERESTS IS GOVERNED BY THE LAW
OF ANOTHER STATE, AS REQUIRED BY THE LAWS OF THE STATE OF NEW YORK.
          Section 12.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED
BY SUCH PERSON PURSUANT TO THIS AGREEMENT AND EACH OF SELLER PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE

37



--------------------------------------------------------------------------------



 



COLLATERAL AGENT, THE MANAGING AGENTS OR ANY PURCHASER TO BRING PROCEEDINGS
AGAINST ANY SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION TO THE EXTENT
NECESSARY TO REALIZE ON THE INTERESTS OF THE PURCHASERS AND THE COLLATERAL AGENT
IN ANY RECEIVABLES, RELATED SECURITY OR PROCEEDS THEREOF. ANY JUDICIAL
PROCEEDING BY ANY SELLER PARTY AGAINST THE COLLATERAL AGENT, ANY MANAGING AGENT
OR ANY PURCHASER OR ANY AFFILIATE OF ANY SUCH PARTIES INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS
AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
          Section 12.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES
TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT
OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY THE
SELLER PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.
          Section 12.11 Integration; Binding Effect; Survival of Terms.
          (a) This Agreement and each other Transaction Document contain the
final and complete integration of all prior expressions by the parties hereto
with respect to the subject matter hereof and shall constitute the entire
agreement among the parties hereto with respect to the subject matter hereof
superseding all prior oral or written understandings.
          (b) This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns
(including any trustee in bankruptcy). This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms and shall remain in full force and effect until terminated in
accordance with its terms; provided, however, that the rights and remedies with
respect to (i) any breach of any representation and warranty made by any Seller
Party pursuant to Article IV, (ii) the indemnification and payment provisions of
Article IX, and Sections 12.5 and 12.6 shall be continuing and shall survive any
termination of this Agreement.
          Section 12.12 Counterparts; Severability; Section References. This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which when taken together shall constitute one and
the same Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
          Section 12.13 Agent Roles.
          (a) JPMorgan Chase Roles. Each of the Committed Purchasers
acknowledges that JPMorgan Chase acts, or may in the future act, (i) as
administrative agent or administrative trustee for one or more of the Conduit
Purchasers, (ii) as Managing Agent for one or more of the Conduit Purchasers,
(iii) as issuing and paying agent for one or more Conduit Purchaser’s Commercial
Paper, (iv) to provide

38



--------------------------------------------------------------------------------



 



credit or liquidity enhancement for the timely payment for one or more Conduit
Purchaser’s Commercial Paper and (v) to provide other services from time to time
for some or all of the Purchasers (collectively, the “JPMorgan Chase Roles”).
Without limiting the generality of this Section 12.13(a), each Committed
Purchaser hereby acknowledges and consents to any and all JPMorgan Chase Roles
and agrees that in connection with any JPMorgan Chase Role, JPMorgan Chase may
take, or refrain from taking, any action that it, in its discretion, deems
appropriate, including, without limitation, in its role as administrative agent
or administrative trustee for the related Conduit Purchasers, and the giving of
notice of a mandatory purchase pursuant its Liquidity Agreement.
          (b) Managing Agent Institution Roles. Each of the Committed Purchasers
acknowledges that each Committed Purchaser that serves as a Managing Agent
hereunder (a “Managing Agent Institution”) acts, or may in the future act,
(i) as Managing Agent for a Conduit Purchaser or Conduit Purchasers, (ii) as
issuing and paying agent for such Conduit Purchaser’s Commercial Paper, (iii) to
provide credit or liquidity enhancement for the timely payment for such Conduit
Purchaser’s Commercial Paper and (iv) to provide other services from time to
time for some or all of the Purchasers (collectively, the “Managing Agent
Institution Roles”). Without limiting the generality of this Section 12.13(b),
each Committed Purchaser hereby acknowledges and consents to any and all
Managing Agent Institution Roles and agrees that in connection with any Managing
Agent Institution Role, the applicable Managing Agent Institution may take, or
refrain from taking, any action that it, in its discretion, deems appropriate,
including, without limitation, in its role as administrative agent for the
related Conduit Purchasers, if any, and the giving of notice to the Collateral
Agent or any Managing Agent of a mandatory purchase pursuant to its Liquidity
Agreement.
          Section 12.14 Characterization.
          (a) It is the intention of the parties hereto that each purchase
hereunder shall constitute and be treated as an absolute and irrevocable sale,
which purchase shall provide the applicable Purchaser with the full benefits of
ownership of the applicable Purchaser Interest. Except as specifically provided
in this Agreement, each sale of a Purchaser Interest hereunder is made without
recourse to Seller; provided, however, that (i) Seller shall be liable to each
Purchaser and the Collateral Agent for all representations, warranties and
covenants made by Seller pursuant to the terms of this Agreement, and (ii) such
sale does not constitute and is not intended to result in an assumption by any
Purchaser or the Collateral Agent or any assignee thereof of any obligation of
Seller, CGSF or the Originator or any other person arising in connection with
the Receivables, the Related Security, or the related Contracts, or any other
obligations of Seller, CGSF or the Originator.
          (b) The Seller hereby grants to the Collateral Agent for the ratable
benefit of the Purchasers a valid and perfected security interest in all of
Seller’s right, title and interest in, to and under all Receivables now existing
or hereafter arising, the Collections, each Collection Account, all Related
Security, all other rights and payments relating to such Receivables, all of
Seller’s rights under the Receivables Sale Agreements and all proceeds of any
thereof to secure the prompt and complete payment of the Aggregate Unpaids.
After an Amortization Event, the Collateral Agent and the Purchasers shall have,
in addition to the rights and remedies that they may have under this Agreement,
all other rights and remedies provided to a secured creditor after default under
the UCC and other applicable law, which rights and remedies shall be cumulative.
          Section 12.15 Amendment and Restatement. This Agreement amends,
restates and supersedes in its entirety the Original RPA and shall not
constitute a novation thereof. It is the intent of each of the parties hereto
that all references to the Original RPA in any Transaction Document to which
such party is a party and which becomes or remains effective on or after the
date hereof shall be deemed to mean and be references to this Agreement.

39



--------------------------------------------------------------------------------



 



          Section 12.16 Federal Reserve. Notwithstanding any other provision of
this Agreement to the contrary, any Committed Purchaser may at any time pledge
or grant a security interest in all or any portion of its rights (including,
without  limitation, any Purchaser Interest and any rights to payment of Capital
and Yield) under this Agreement to secure obligations of such Committed
Purchaser to a Federal Reserve Bank, without notice to or consent of the Seller
or the Collateral Agent; provided that no such pledge or grant of a security
interest shall release a Committed Purchaser from any of its obligations
hereunder, or substitute any such pledgee or grantee for such Committed
Purchaser as a party hereto.
          Section 12.17 USA PATRIOT Act. Each Committed Purchaser that is
subject to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”) hereby notifies the Seller
Parties that pursuant to the requirements of the Act, it is required to obtain,
verify and record information that identifies each Seller Party, which
information includes the name and address of each Seller Party and other
information that will allow such Committed Purchaser to identify each Seller
Party in accordance with the Act.

40



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed and delivered by their duly authorized officers as of the date
hereof.

                  CGSF FUNDING CORPORATION,
as the Seller    
 
           
 
  By:
Name:   /s/ Andy Kim
 
Andy Kim    
 
  Title:   Vice President and Treasurer    
 
                Address:         One Post Street         San Francisco,
California 94104         Fax: (415) 983-9369    
 
                McKESSON CORPORATION,
as the Servicer    
 
           
 
  By:   /s/ Nic Loiacono    
 
           
 
  Name:   Nic Loiacono    
 
  Title:   Vice President and Treasurer    
 
                Address:         One Post Street         San Francisco,
California 94104         Fax: (415) 983-9369    

Signature Page to Second Amended and
Restated Receivables Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  JS SILOED TRUST,
as a Conduit Purchaser    
 
           
 
  By:   JPMorgan Chase Bank, N.A.,    
 
      not in its individual capacity but
solely as administrative trustee    
 
           
 
  By:
Name:   /s/ John M. Kuhns
 
John M. Kuhns    
 
  Title:   Executive Director    
 
                Address:         c/o JPMorgan Chase Bank, N.A.         Asset
Backed Finance         Suite 0079, 1-19         1 Chase Plaza         Chicago,
Illinois 60670-0019         Fax: (312) 732-1844    
 
                JPMORGAN CHASE BANK, N.A.,         as a Committed Purchaser, a
Managing Agent         and as Collateral Agent    
 
           
 
  By:   /s/ John M. Kuhns    
 
           
 
  Name:   John M. Kuhns    
 
  Title:   Executive Director    
 
                Address:         JPMorgan Chase Bank, N.A.         Asset Backed
Finance         Suite 0596, 1-21         1 Chase Plaza         Chicago, Illinois
60670-0596         Fax: (312) 732-4487    

Signature Page to Second Amended and
Restated Receivables Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  ENTERPRISE FUNDING COMPANY, LLC,
as a Conduit Purchaser    
 
           
 
  By:   /s/ Bernard J. Angelo
 
Authorized Signatory    
 
                c/o Global Securitization Services, LLC         68 South Service
Road         Suite 120         Melville, New York 11747         Tel. No.:      
  Facsimile No.: (212) 302-8767           with a copy to Bank of America, N.A.
at the address specified below    
 
                BANK OF AMERICA, N.A.,
as a Committed Purchaser and a Managing Agent    
 
           
 
  By:   /s/ Matt Zimmerman    
 
           
 
  Name:   Matt Zimmerman    
 
  Title:   Vice President    
 
                214 North Tryon Street, 19th Floor         NC1-027-19-01        
Charlotte, North Carolina 28255         Attention: Global Structured Finance    
    Tel. No.:         Facsimile No.: (704) 388-0027    

Signature Page to Second Amended and
Restated Receivables Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  LIBERTY STREET FUNDING LLC,
as a Conduit Purchaser    
 
           
 
  By:
Name:   /s/ Jill A. Russo
 
Jill A. Russo    
 
  Title:   Vice President    
 
                Address:         c/o Global Securitization Services, LLC        
445 Broadhollow Road, Suite 239         Melville, New York 11747        
Attention: Andrew L. Stidd         Fax: (212) 302-8767    
 
                THE BANK OF NOVA SCOTIA,
as a Committed Purchaser and as Managing Agent    
 
           
 
  By:   /s/ Michael Eden    
 
           
 
  Name:   Michael Eden    
 
  Title:   Director    
 
                Address:         One Liberty Plaza         New York, New York
10006         Attention: Michael Eden         Fax: (212) 225-5090    

Signature Page to Second Amended and
Restated Receivables Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  GOTHAM FUNDING CORPORATION,
as a Conduit Purchaser    
 
           
 
  By:
Name:   /s/ Louise E. Colby
 
Louise E. Colby    
 
  Title:   Vice President    
 
                Address:         c/o J.H. Management Corporation         One
International Place         Boston, MA 02110         Attention: R. Douglas
Donaldson         Fax: (617) 951-7050         Tel:    
 
                THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,         NEW YORK BRANCH,
        as a Managing Agent    
 
           
 
  By:   /s/ Aditya Reddy    
 
           
 
  Name:   Aditya Reddy    
 
  Title:   Vice President and Manager    
 
                Address:         1251 Avenue of the Americas         New York,
New York 10020         Attention: Securitization Group         Fax:
(212) 782-6448         Tel:    
 
                THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,         NEW YORK BRANCH,
        as a Committed Purchaser    
 
           
 
  By:   /s/ Victor Pierzchalski    
 
           
 
  Name:   Victor Pierzchalski    
 
  Title:   Authorized Signatory    
 
                Address:         1251 Avenue of the Americas         New York,
New York 10020         Attention: Securitization Group         Fax:
(212) 782-6448         Tel:    

Signature Page to Second Amended and
Restated Receivables Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  NIEUW AMSTERDAM RECEIVABLES CORPORATION,
as a Conduit Purchaser
 
           
 
  By:
Name:   /s/ Damian A. Perez
 
Damian A. Perez    
 
  Title:   Vice President    
 
                Address:         c/o Global Securitization Services, LLC        
68 South Service Road, Suite 120         Melville, New York 11747        
Attention: Tony Wong         Fax: (631) 930-7207    
 
                COOPERATIEVE CENTRALE RAIFFEISEN-         BOERENLEENBANK B.A.,
“RABOBANK         INTERNATIONAL”, NEW YORK BRANCH,         as a Committed
Purchaser and a Managing Agent    
 
           
 
  By:   /s/ Christopher Lew    
 
           
 
  Name:   Christopher Lew    
 
  Title:   Vice President    
 
           
 
  By:   /s/ Brett Delfino    
 
           
 
  Name:   Brett Delfino    
 
  Title:   Executive Director    
 
                Address:         Rabobank International, New York Branch        
245 Park Avenue, 37th Floor         New York, New York 100167         Attention:
Transaction Management         Fax: (914) 287-2254         Tel:    

Signature Page to Second Amended and
Restated Receivables Purchase Agreement

 



--------------------------------------------------------------------------------



 



                  MARKET STREET FUNDING LLC,
as a Conduit Purchaser    
 
           
 
  By:
Name:   /s/ Doris J. Hearn
 
Doris J. Hearn    
 
  Title:   Vice President    
 
                Address:         c/o AMACAR Group, L.L.C.         6525 Morrison
Blvd., Suite 318         Charlotte, NC 28211         Attention: Douglas K.
Johnson         Fax: (704) 365-1362    
 
                PNC BANK, NATIONAL ASSOCIATION
as a Committed Purchaser and as Managing Agent    
 
           
 
  By:   /s/ William P. Falcon    
 
           
 
  Name:   William P. Falcon    
 
  Title:   Vice President    
 
                Address:         One PNC Plaza         249 Fifth Avenue        
Pittsburgh, PA 15222         Attention: William Falcon         Fax:
(412) 762-5442    

Signature Page to Second Amended and
Restated Receivables Purchase Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT I
DEFINITIONS
          As used in this Agreement, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):
          “Accrual Period” means each calendar month, provided that the initial
Accrual Period hereunder means the period from (and including) the date of the
initial purchase hereunder to (and including) the last day of the calendar month
thereafter.
          “Adverse Claim” means a lien, security interest, charge or
encumbrance, or other right or claim in, of or on any Person’s assets or
properties in favor of any other Person.
          “Affected Committed Purchaser” has the meaning specified in
Section 11.1(c).
          “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with, such Person or any Subsidiary of such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities of the controlled Person or possesses,
directly or indirectly, the power to direct or cause the direction of the
management or policies of the controlled Person, whether through ownership of
stock, by contract or otherwise.
          “Aggregate Capital” means, at any time, the sum of all Capital of all
Purchaser Interests.
          “Aggregate Reduction” has the meaning specified in Section 1.3.
          “Aggregate Reserves” means, on any date of determination, the sum of
the Loss Reserve, the Discount and Servicing Fee Reserve and the Dilution
Reserve.
          “Aggregate Unpaids” means, at any time, an amount equal to the sum of
all Capital and all other unpaid Obligations (whether due or accrued) at such
time.
          “Agreement” means this Second Amended and Restated Receivables
Purchase Agreement, as it may be amended or modified and in effect from time to
time.
          “Amortization Date” means the earliest to occur of (i) the day on
which any of the conditions precedent set forth in Section 5.2 are not
satisfied, (ii) the Business Day immediately prior to the occurrence of an
Amortization Event set forth in Section 8.1(d), (iii) the Business Day specified
in a written notice from the Collateral Agent pursuant to Section 8.2 following
the occurrence of any other Amortization Event, and (iv) the date which is sixty
(60) Business Days after the Collateral Agent’s receipt of written notice from
Seller that it wishes to terminate the facility evidenced by this Agreement.
          “Amortization Event” has the meaning specified in Article VIII.
          “Applicable Margin” means, on any date and with respect to each
funding made at the LIBO Rate, 3.00% per annum.
          “Assignment Agreement” has the meaning set forth in Section 11.1(b).
          “Authorized Officer” shall mean, with respect to any Seller Party, its
respective corporate controller, treasurer, assistant treasurer, vice
president-finance or chief financial officer and, in addition,

I-1



--------------------------------------------------------------------------------



 



in the case of the Seller, its president so long as the president retains the
duties of a financial officer of the Seller.
          “Base Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time, which rate shall at all times be equal to the highest
of: (i) the Prime Rate plus 2.00%, (ii) the Federal Funds Rate plus 0.50% and
(iii) the LIBO Rate for a Tranche Period of one month plus 1.00%.
          “Broken Funding Costs” means for any Purchaser Interest which: (i) has
its Capital reduced without compliance by the Seller with the notice
requirements hereunder or (ii) does not become subject to an Aggregate Reduction
following the delivery of any Reduction Notice or (iii) is assigned under
Article XI or terminated prior to the date on which it was originally scheduled
to end; an amount equal to the excess, if any, of (A) Yield that would have
accrued during the remainder of the Tranche Periods determined by the Collateral
Agent or the applicable Managing Agent to relate to such Purchaser Interest (as
applicable) subsequent to the date of such reduction or termination (or in
respect of clause (ii) above, the date such Aggregate Reduction was designated
to occur pursuant to the Reduction Notice) of the Capital of such Purchaser
Interest if such reduction, assignment or termination had not occurred or such
Reduction Notice had not been delivered, over (B) the sum of (x) to the extent
all or a portion of such Capital is allocated to another Purchaser Interest, the
amount of Yield actually accrued during the remainder of such period on such
Capital for the new Purchaser Interest, and (y) to the extent such Capital is
not allocated to another Purchaser Interest, the income, if any, actually
received during the remainder of such period by the holder of such Purchaser
Interest from investing the portion of such Capital not so allocated. All Broken
Funding Costs shall be due and payable hereunder upon demand.
          “Business Day” means any day on which banks are not authorized or
required to close in New York, New York, San Francisco, California or Chicago,
Illinois and The Depository Trust Company of New York is open for business, and,
if the applicable Business Day relates to any computation or payment to be made
with respect to the LIBO Rate, any day on which dealings in dollar deposits are
carried on in the London interbank market.
          “Capital” of any Purchaser Interest means, at any time, (A) the
Purchase Price of such Purchaser Interest, minus (B) the sum of the aggregate
amount of Collections and other payments received by the Collateral Agent which
in each case has been applied to reduce such Capital in accordance with the
terms and conditions of this Agreement; provided, that such Capital shall be
restored (in accordance with Section 2.5) in the amount of any Collections or
other payments so received and applied if at any time the distribution of such
Collections or payments are rescinded, returned or refunded for any reason.
          “CGSF” means California Golden State Finance Company, a California
corporation.
          “Change of Control” means, (i) with respect to McKesson, the
acquisition by any Person, or two or more Persons acting in concert, of
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934) of 51% or more of
the outstanding shares of voting stock of McKesson and (ii) with respect the
Seller or CGSF, McKesson’s failure to own, directly or indirectly, 100% of the
issued and outstanding capital stock of the applicable entity.
          “Collateral Agent” has the meaning set forth in the preamble to this
Agreement.
          “Collection Account” means each concentration account, depositary
account, lock-box account or similar account in which any Collections are
collected or deposited and which is listed on Exhibit IV.

I-2



--------------------------------------------------------------------------------



 



          “Collection Account Agreement” means an agreement substantially in the
form of Exhibit VI ,or such other agreement in form and substance acceptable to
the Collateral Agent, among the Originator, Seller, the Collateral Agent and a
Collection Bank.
          “Collection Bank” means, at any time, any of the banks holding one or
more Collection Accounts.
          “Collection Notice” means a notice, in substantially the form of Annex
A to Exhibit VI, from the Collateral Agent to a Collection Bank.
          “Collection Period” means each calendar month.
          “Collections” means, with respect to any Receivable, all cash
collections and other cash proceeds in respect of such Receivable, including,
without limitation, all yield, finance charges or other related amounts accruing
in respect thereof and all cash proceeds of Related Security with respect to
such Receivable.
          “Commercial Paper” means promissory notes of any Conduit Purchaser
issued by such Conduit Purchaser in the commercial paper market.
          “Commitment” means, for each Committed Purchaser, the commitment of
such Committed Purchaser to purchase its Pro Rata Share of Purchaser Interests
from (i) Seller and (ii) the Conduit Purchasers, such Pro Rata Share not to
exceed, in the aggregate, the amount set forth opposite such Committed
Purchaser’s name on Schedule A to this Agreement, as such amount may be modified
in accordance with the terms hereof.
          “Committed Purchaser” means, as to any Purchaser Group, each of the
financial institutions listed on Schedule A hereto as a “Committed Purchaser”
for such Purchaser Group, or in any Assignment Agreement or Joinder Agreement as
a “Committed Purchaser” for the applicable Purchaser Group, together with its
respective successors and permitted assigns.
          “Concentration Limit” means, at any time, for any Obligor, the maximum
amount of Receivables owned by the Seller which may be owing from such Obligor,
which at any time shall be equal to such Obligor’s Standard Concentration Limit
or Special Concentration Limit, as applicable by definition to such Obligor;
provided, that in the case of an Obligor and any Affiliate of such Obligor, the
Concentration Limit shall be calculated as if such Obligor and such Affiliate
are one Obligor.
          “Conduit Purchaser” means, as to any Purchaser Group, each of the
Persons listed on Schedule A hereto as a “Conduit Purchaser” for such Purchaser
Group, or in any Assignment Agreement or Joinder Agreement as a “Conduit
Purchaser” for the applicable Purchaser Group, together with its respective
successors and permitted assigns. For purposes of this Agreement and each other
Transaction Document, the term “Conduit Purchaser” shall, as the context may
require, include and be a reference to (i) any Person that acquires or
maintains, directly or indirectly, an interest in a Purchaser Interest hereunder
and/or (ii) any Person that issues promissory notes in the commercial paper
market to enable a Person described in clause (i) hereof to acquire and maintain
an interest in a Purchaser Interest hereunder that is administered by the same
Managing Agent as a Person described in clause (i) hereof. As of the Effective
Date, the “Conduit Purchaser” for the Purchaser Group for which JPMorgan Chase
acts as Managing Agent shall be JS Siloed Trust and Jupiter.
          “Contingent Obligation” of a Person means any agreement, undertaking
or arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for

I-3



--------------------------------------------------------------------------------



 



the payment of, or otherwise becomes or is contingently liable upon, the
obligation or liability of any other Person, or agrees to maintain the net worth
or working capital or other financial condition of any other Person, or
otherwise assures any creditor of such other Person against loss, including,
without limitation, any comfort letter, operating agreement, take-or-pay
contract or application for a letter of credit.
          “Contract” means, with respect to any Receivable, any and all
instruments, agreements, invoices or other writings pursuant to which such
Receivable arises or which evidences such Receivable.
          “CP Rate” means, with respect to a Conduit Purchaser for any Tranche
Period, the per annum rate equivalent to the weighted average cost (as
determined by the related Managing Agent and which shall include commissions of
placement agents and dealers, incremental carrying costs incurred with respect
to Pooled Commercial Paper maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser, other borrowings by
such Conduit Purchaser (other than under any commercial paper program support
agreement) and any other costs associated with the issuance of Pooled Commercial
Paper) of or related to the issuance of Pooled Commercial Paper that are
allocated, in whole or in part, by such Conduit Purchaser or its Managing Agent
to fund or maintain its Purchaser Interests during such Tranche Period;
provided, however, that if any component of such rate is a discount rate, in
calculating the “CP Rate” for such Conduit Purchaser for such Purchaser Interest
for such Tranche Period, such Conduit Purchaser shall for such component use the
rate resulting from converting such discount rate to an interest-bearing
equivalent rate per annum.
          “Credit and Collection Policy” means Seller’s credit and collection
policies and practices relating to Contracts and Receivables existing on the
date hereof and summarized in Exhibit VIII hereto, as modified from time to time
in accordance with this Agreement.
          “Daily Report” means a report, in form and substance mutually
acceptable to the Seller and the Managing Agents (appropriately completed),
furnished by the Servicer to the Managing Agents on each Business Day pursuant
to Section 7.5, reflecting information for the second Business Day immediately
preceding such Business Day.
          “Debt Rating” means, with respect to any Person at any time, the then
current rating by S&P or Moody’s of such Person’s long-term public senior
unsecured unsubordinated non-credit enhanced debt.
          “Deemed Collections” means the aggregate of all amounts Seller shall
have been deemed to have received as a Collection of a Receivable. Seller shall
be deemed to have received a Collection in full of a Receivable if at any time
(i) the Outstanding Balance of any such Receivable is either (x) reduced as a
result of any defective or rejected goods or services, any discount or any
adjustment or otherwise by Seller (other than cash Collections on account of the
Receivables) or (y) reduced or canceled as a result of a setoff in respect of
any claim by any Person (whether such claim arises out of the same or a related
transaction or an unrelated transaction) or (ii) any of the representations or
warranties in Article IV are no longer true with respect to such Receivable.
          “Defaulted Receivable” means a Receivable: (i) as to which the Obligor
thereof has taken any action, or suffered any event to occur, of the type
described in Section 8.1(d) (as if references to Seller Party therein refer to
such Obligor); (ii) which, consistent with the Credit and Collection Policy,
would be written off Seller’s books as uncollectible, (iii) which has been
identified by Seller as uncollectible in accordance with the Credit and
Collection Policy or (iv) as to which any payment, or part thereof, remains
unpaid for ninety one (91) days or more from the original due date for such
payment.

I-4



--------------------------------------------------------------------------------



 



          “Default Fee” means with respect to any amount due and payable by
Seller in respect of any Aggregate Unpaids, an amount equal to the greater of
(i) $1000 and (ii) interest on any such unpaid Aggregate Unpaids at a rate per
annum equal to 2% above the Base Rate.
          “Default Proxy Ratio” means, as of the last day of any Collection
Period, a fraction (calculated as a percentage) equal to (i) the aggregate gross
debit Outstanding Balance of all Receivables (without duplication) which remain
unpaid for more than sixty (60) but less than ninety-one (91) or more days from
the original due date at any time during the Collection Period then ending plus
the aggregate Outstanding Balance of all Receivables (without duplication)
which, consistent with the Credit and Collection Policy, were or should have
been written off the Seller’s books as uncollectible and are less than ninety
(90) days old during such period plus the aggregate Outstanding Balance of all
Receivables (without duplication) with respect to which the related Obligors are
subject to a proceeding of the type described in Section 8.1(d) but which have
not yet been written off the Seller’s books as uncollectible, divided by
(ii) the aggregate Outstanding Balance of all Receivables generated during the
Collection Period which ended three (3) Collection Periods prior to such last
day.
          “Delinquency Ratio” means, as of the last day of any Collection
Period, a fraction (calculated as a percentage) equal to (i) the aggregate
Outstanding Balance of all Receivables that were Delinquent Receivables at such
time and as of the last day of the two (2) preceding Collection Periods by
(ii) the sum of the aggregate Outstanding Balance of all Receivables as of the
last day of each of such three (3) Collection Periods.
          “Delinquent Receivable” means a Receivable as to which any payment, or
part thereof, remains unpaid for sixty one (61) days or more from the original
due date for such payment.
          “Designated Obligor” means an Obligor indicated by the Collateral
Agent to Seller in writing.
          “Dilution Horizon Ratio” means, as of any date as set forth in the
most recent Monthly Report, a ratio computed by dividing (i) the sum of (x) the
aggregate of all Receivables generated during the most recently ended Collection
Period and (y) the product of 0.5 and the aggregate of all Receivables generated
during the previous Collection Period by (ii) the Net Receivables Balance as of
the last day of the most recently ended Collection Period.
          “Dilution Ratio” means, for any Collection Period, the ratio
(expressed as a percentage) computed as of the last day of such Collection
Period by dividing (i) an amount equal to the aggregate reductions in the
Outstanding Balance of any Receivable as a result of any Dilutions during such
Collection Period by (ii) the aggregate Outstanding Balance of all Receivables
generated during the previous Collection Period.
          “Dilution Reserve” means, on any date, an amount equal to (x) the
greater of (i) 3% and (ii) the Dilution Reserve Ratio then in effect times
(y) the Net Receivables Balance as of the close of business on the immediately
preceding Business Day.
          “Dilution Reserve Ratio” means, as of any date, an amount calculated
as follows:

             
 
  DRR   =   [(2.25 x ADR) + [(HDR-ADR) x (HDR/ADR)]] x DHR
 
           
 
  where:        
 
           
 
  DRR   =   the Dilution Reserve Ratio;

I-5



--------------------------------------------------------------------------------



 



             
 
  ADR   =   the average of the Dilution Ratios for the past twelve Collection
Periods;
 
           
 
  HDR   =   the highest average of the Dilution Ratios for any three consecutive
Collection Periods during the most recent twelve months; and
 
           
 
  DHR   =   the Dilution Horizon Ratio.

The Dilution Reserve Ratio shall be calculated monthly in each Monthly Report
and such Dilution Reserve Ratio shall, absent manifest error, be effective from
the corresponding Monthly Settlement Date until the next succeeding Monthly
Settlement Date.
          “Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (i) of the definition of “Deemed Collections”,
other than (a) the aggregate dollar amount of all reductions in the aggregate
Outstanding Balance of all Receivables resulting from discounts earned by
Obligors due to payments made by such Obligors on account of Receivables within
their payment terms and (b) volume rebates.
          “Discount and Servicing Fee Reserve” means, on any date, the sum of
(i) one and one-half of one percent (1.5%) times the lower of the Net
Receivables Balance and the Purchase Limit as of the close of business on the
immediately preceding Business Day plus (ii) the average outstanding amount of
accrued and unpaid Yield and fees during the preceding Collection Period, such
component to be calculated in each Monthly Report which component shall, absent
manifest error, become effective from the corresponding Monthly Settlement Date
until the next succeeding Monthly Settlement Date. The Collateral Agent shall
estimate the component of the Discount and Servicing Fee Reserve described in
clause (ii) above for the period from the initial purchase hereunder until the
first Monthly Settlement Date.
          “Discount Rate” means the CP Rate, the LIBO Rate or the Base Rate, as
applicable, with respect to each Purchaser Interest.
          “Dollars”, “$” or “U.S.$” means United States dollars.
          “Earned Discounts” means, as of any date of determination, the sum of
(a) the aggregate dollar amount of all rebate accruals resulting from volume
discounts earned by Obligors for reasons other than payments made by such
Obligors on account of Receivables within their payment terms and (b) an amount
equal to the product of (i) 2.0% and (ii) the aggregate Outstanding Balance of
all Receivables (net of volume rebates).
          “Effective Date” means May 20, 2009.
          “Eligible Receivable” means, at any time, a Receivable:
     (i) the Obligor of which (a) if a corporation or other business
organization, including any sole proprietorship, is organized under the laws of
the United States or any political subdivision thereof and has its chief
executive office in the United States; provided, however, that nothing contained
herein shall preclude any natural person from providing a personal guarantee in
favor of a corporation or other business organization, including any sole
proprietorship, with respect to any Receivable; (b) is not an Affiliate of any
of the parties hereto; and (c) is not a Designated Obligor,
     (ii) the Obligor of which is not an Obligor on Defaulted Receivables, the
balance of which exceeds twenty-five percent (25%) or more of such Obligor’s
Receivables,

I-6



--------------------------------------------------------------------------------



 



     (iii) which is not a Defaulted Receivable or a Delinquent Receivable,
     (iv) which (i) by its terms is due and payable within thirty (30) days of
the original billing date therefor and has not had its payment terms extended or
(ii) is an Extended Term Receivable,
     (v) which is an “account” within the meaning of Section 9-105 of the UCC of
all applicable jurisdictions,
     (vi) which is denominated and payable only in United States dollars in the
United States,
     (vii) which arises under a Contract in substantially the form of one of the
form contracts set forth on Exhibit IX hereto or otherwise approved by the
Collateral Agent in writing, which, together with such Receivable, is in full
force and effect and constitutes the legal, valid and binding obligation of the
related Obligor enforceable against such Obligor in accordance with its terms
subject to no offset, rescission, counterclaim or other defense,
     (viii) which arises under a Contract which (A) does not require the Obligor
under such Contract to consent to the transfer, sale or assignment of the rights
and duties of Seller under such Contract and (B) does not contain a
confidentiality provision that purports to restrict the ability of any Purchaser
to exercise its rights under this Agreement.
     (ix) which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the Originator, which goods shall have been sold and delivered
and which services shall have been fully performed,
     (x) which, together with the Contract related thereto, does not contravene
any law, rule or regulation applicable thereto (including, without limitation,
any law, rule and regulation relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) and with respect to which no part of the Contract related thereto
is in violation of any such law, rule or regulation,
     (xi) which satisfies in all material respects all applicable requirements
of the Credit and Collection Policy,
     (xii) which was generated in the ordinary course of Originator’s business
pursuant to duly authorized Contracts,
     (xiii) which arises solely from the sale of goods or the provision of
services, within the meaning of Section 3(c)(5) of the Investment Company Act of
1940, to the related Obligor by Originator, and not by any other Person (in
whole or in part),
     (xiv) which has been validly transferred by (a) the Originator to CGSF
under the Tier One Receivables Sale Agreement and (b) by CGSF to the Seller
under the Tier Two Receivables Sale Agreement, and
     (xv) in which the Collateral Agent has a valid and perfected security
interest.

I-7



--------------------------------------------------------------------------------



 



          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “Extended Term Receivable” means a Receivable which by its terms is
due and payable more than thirty (30) but less than sixty-one (61) days after
the original billing date therefor and has not had its payment terms extended.
          “Extended Term Receivables Limit” means, at any time, with respect to
all Extended Term Receivables, an amount equal to the product of (i) 66.67% and
(ii) the product of (A) the Loss Reserve Floor at such time and (B) the Net
Receivables Balance as at the last day of the most recently ended Collection
Period.
          “Facility Termination Date” means May 19, 2010, as such date may be
extended from time to time pursuant to, and in accordance with, Section 11.4 of
this Agreement.
          “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period equal to (a) the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published for such
day (or, if such day is not a Business Day, for the preceding Business Day) by
the Federal Reserve Bank of New York in the Composite Closing Quotations for
U.S. Government Securities; or (b) if such rate is not so published for any day
which is a Business Day, the average of the quotations at approximately
10:30 a.m. (Chicago time) for such day on such transactions received by the
Collateral Agent from three federal funds brokers of recognized standing
selected by it.
          “Fee Letter” means that certain Eighth Amended and Restated Fee Letter
dated as of the Effective Date among the Seller, the Originator, the Managing
Agents and the Collateral Agent, as it may be amended, restated, supplemented or
otherwise modified and in effect from time to time.
          “Finance Charges” means, with respect to a Contract, any finance,
interest, late payment charges or similar charges owing by an Obligor pursuant
to such Contract.
          “Fitch” means Fitch, Inc. and any successor thereto.
          “Funding Agreement” means this Agreement and any agreement or
instrument executed by any Funding Source with or for the benefit of a Conduit
Purchaser.
          “Funding Source” means (i) any Committed Purchaser or (ii) any
insurance company, bank or other funding entity providing liquidity, credit
enhancement or back-up purchase support or facilities to a Conduit Purchaser.
          “Government Receivable” means a Receivable, the Obligor of which is a
government or a governmental subdivision or agency.
          “Government Receivables Limit” means (a) during a Level 1 Ratings
Period, the Standard Concentration Limit or (b) during a Level 2 Ratings Period
or a Level 3 Ratings Period, $0.
          “Incremental Purchase” means a purchase of one or more Purchaser
Interests which increases the total outstanding Capital hereunder.
          “Indebtedness” of a Person means such Person’s (i) obligations for
borrowed money, (ii) obligations representing the deferred purchase price of
property or services (other than accounts payable

I-8



--------------------------------------------------------------------------------



 



arising in the ordinary course of such Person’s business payable on terms
customary in the trade), (iii) obligations, whether or not assumed, secured by
liens or payable out of the proceeds or production from property now or
hereafter owned or acquired by such Person, (iv) obligations which are evidenced
by notes, acceptances, or other instruments, (v) capitalized lease obligations,
(vi) net liabilities under interest rate swap, exchange or cap agreements,
(vii) Contingent Obligations and (viii) liabilities in respect of unfunded
vested benefits under plans covered by Title IV of ERISA.
          “Independent Director” shall mean a member of the Board of Directors
of the Seller who (i) is in fact independent, (ii) does not have any direct
financial interest or any material indirect financial interest in the Seller or
any Affiliate of the Seller and (iii) is not connected as an officer, employee,
promoter, underwriter, trustee, partner, director of person performing similar
functions within the Seller, any Affiliate of the Seller or any Person with a
material direct or indirect financial interest in the Seller.
          “Joinder Agreement” has the meaning set forth in Section 11.3.
          “JPMorgan Chase” has the meaning set forth in the preamble to this
Agreement.
          “JS Siloed Trust” means JS Siloed Trust, a Delaware statutory trust,
together with its successors and permitted assigns.
          “Jupiter” means Jupiter Securitization Company LLC, a Delaware limited
liability company, together with its successors and permitted assigns.
          “Level 1 Ratings Period” means any period of time during which
McKesson has two of the following Debt Ratings: (i) BBB- or higher by S&P,
(ii) Baa3 or higher by Moody’s or (iii) BBB- or higher by Fitch.
          “Level 2 Ratings Period” means any period of time, other than a Level
1 Ratings Period, during which McKesson has two of the following Debt Ratings
(i) BB or higher by S&P, (ii) Ba2 or higher by Moody’s or (iii) BB or higher by
Fitch.
          “Level 3 Ratings Period” means any period of time other than a Level 1
Ratings Period or a Level 2 Ratings Period.
          “LIBO Business Day” means a day of the year on which dealings in U.S.
Dollar deposits are carried on the London interbank market.
          “LIBO Rate” means, for any Tranche Period, the rate per annum equal to
the sum of (i) (x) a rate of interest determined by a Managing Agent equal to
the offered rate for deposits in Dollars, with a maturity comparable to such
Tranche Period, appearing on Reuters Screen LIBOR01 (or any such screen as may
replace such screen on such service or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided by
such service, as determined by the related Managing Agent from time to time for
purposes of providing quotations of interest rates applicable to deposits in
Dollars in the London interbank market) at approximately 11:00 a.m., London
time, on the second Business Day before the first day of such Tranche Period. In
the event that such rate is not available at such time for any reason, then the
“LIBO Rate” for such Tranche Period shall be the rate at which deposits in
Dollars in a principal amount which approximates the portion of the Capital of
the Purchaser Interest to be funded or maintained (but not less than $1,000,000)
and for a maturity comparable to such Tranche Period are offered by the related
Reference Bank in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, on the second Business Day before (and
for value on) the first day of such Tranche Period, divided by (y) one minus the
reserve

I-9



--------------------------------------------------------------------------------



 



percentage applicable two Business Days before the first day of such Tranche
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) (or, if more than one such
percentage shall be applicable, the daily average of such percentages for those
days in such Tranche Period during which any such percentage shall be so
applicable) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurocurrency Liabilities is
determined) having a term equal to such Tranche Period plus (ii) the Applicable
Margin, rounded, if necessary, to the next higher 1/16 of 1%.
          “Liquidity Agreement” means an agreement entered into by a Conduit
Purchaser with one or more financial institutions in connection herewith for the
purpose of providing liquidity with respect to the Capital funded by such
Conduit Purchaser under this Agreement.
          “Lock-Box” means a locked postal box maintained by McKesson, in its
capacity as Servicer with respect to which a bank who has executed a Collection
Account Agreement has been granted exclusive access for the purpose of
retrieving and processing payments made on the Receivables and which is listed
on Exhibit IV.
          “Loss Horizon Ratio” means, for any Collection Period, a fraction
(calculated as a percentage) computed by dividing (i) the aggregate Outstanding
Balance of all Receivables generated during the four and one-half most recently
ended Collection Periods by (ii) the Net Receivables Balance as at the last day
of the most recently ended Collection Period.
          “Loss Reserve” means, on any date, an amount equal to (x) the greater
of (i) the Loss Reserve Floor at such time and (ii) the Loss Reserve Ratio then
in effect times (y) the Net Receivables Balance as of the close of business on
the immediately preceding Business Day.
          “Loss Reserve Floor” means 29%.
          “Loss-to-Balance Ratio” means, as of the last day of any Collection
Period, a percentage equal to (i) the aggregate amount of Receivables which were
Defaulted Receivables as of the last day of such Collection Period and as of the
last day of the two (2) preceding Collection Periods plus, without duplication,
the dollar amount of Receivables less than ninety (90) days past due which were
written off as uncollectible during such three Collection Periods, divided by
(ii) the sum of the aggregate Outstanding Balance of all Receivables as of the
last day of such three (3) Collection Periods.
          “Loss Reserve Ratio” means, as of any date, an amount calculated as
follows:

             
 
  LRR   =   2.25 x DPR x LHR
 
           
 
  where        
 
           
 
  LRR   =   the Loss Reserve Ratio;
 
           
 
  DPR   =   the highest average of the Default Proxy Ratios for any three
consecutive Collection Periods during the most recent twelve months; and
 
           
 
  LHR   =   the Loss Horizon Ratio.

I-10



--------------------------------------------------------------------------------



 



The Loss Reserve Ratio shall be calculated monthly in each Monthly Report and
such Loss Reserve Ratio shall, absent manifest error, be effective from the
corresponding Monthly Settlement Date until the next succeeding Monthly
Settlement Date.
          “Managing Agent” means, as to any Purchaser Group, each of the Persons
listed on Schedule A hereto as a “Managing Agent” for such Purchaser Group, or
in any Assignment Agreement or Joinder Agreement as a “Managing Agent” for the
applicable Purchaser Group, together with its respective successors and
permitted assigns.
          “Material Adverse Effect” means a material adverse effect on (i) the
financial condition or operations of any Seller Party and its Material
Subsidiaries (except as otherwise disclosed to or discussed with the Managing
Agents prior to the date hereof), (ii) the ability of any Seller Party to
perform its obligations under this Agreement, (iii) the legality, validity or
enforceability of this Agreement or any other Transaction Document, (iv) any
Purchaser’s interest in the Receivables generally or in any significant portion
of the Receivables, the Related Security or the Collections with respect
thereto, or (v) the collectibility of the Receivables generally or of any
material portion of the Receivables; provided, that the insolvency of, or any
other event with respect to, any Obligor or Obligors which results in the
Eligible Receivables from such Obligor or Obligors ceasing to be Eligible
Receivables shall not be deemed to have a “Material Adverse Effect” so long as
(x) immediately after giving effect to such insolvency or event, as applicable,
the Net Receivables Balance less the Aggregate Reserves equals or exceeds the
Aggregate Capital, and (y) such insolvency or event, as applicable, does not
materially adversely affect the ability of the initial Servicer to perform its
obligations and duties under this Agreement.
          “Material Subsidiary” means, at any time, any Subsidiary of McKesson
having at such time ten percent (10%) or more of McKesson’s consolidated total
(gross) revenues for the preceding four fiscal quarter period, as of the last
day of the preceding fiscal quarter based upon McKesson’s most recent annual or
quarterly financial statements delivered to the Collateral Agent and the
Managing Agents under Section 6.1(a).
          “McKesson” has the meaning set forth in the preamble to this
Agreement.
          “Monthly Report” means a report, in substantially the form of
Exhibit X-1 hereto (appropriately completed), furnished by the Servicer to the
Managing Agents pursuant to Section 7.5.
          “Monthly Reporting Date” means the fifteenth (15) day of each month,
or, if such day is not a Business Day, the next succeeding Business Day.
          “Monthly Settlement Date” means the twentieth (20th) day of each
month, or, if such date is not a Business Day, the next succeeding Business Day.
          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Net Receivables Balance” means, at any time, the aggregate
Outstanding Balance of all Eligible Receivables at such time (net of all Earned
Discounts and quarterly volume rebates then in effect) reduced by (i) the
aggregate amount by which the Outstanding Balance of all Eligible Receivables of
each Obligor and its Affiliates exceeds the Concentration Limit for such
Obligor, (ii) the aggregate amount by which the Outstanding Balance of all
Government Receivables exceeds the Government Receivables Limit and (iii) the
aggregate amount by which the Outstanding Balance of all Extended Term
Receivables exceeds the Extended Term Receivables Limit.

I-11



--------------------------------------------------------------------------------



 



          “Net Worth” means the sum of a capital stock and additional paid in
capital plus retained earnings (or minus accumulated deficits) of the Originator
and its Subsidiaries determined on a consolidated basis in conformity with
generally accepted accounting principles on such date.
          “Obligations” shall have the meaning set forth in Section 2.1.
          “Obligor” means a Person obligated to make payments pursuant to a
Contract.
          “Originator” means McKesson, in its capacity as Seller under the Tier
One Receivables Sale Agreement.
          “Outstanding Balance” of any Receivable at any time means the then
outstanding principal balance thereof.
          “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture or other entity, or a government or any political subdivision or agency
thereof.
          “Pooled Commercial Paper” means Commercial Paper notes of a Conduit
Purchaser subject to any particular pooling arrangement by such Conduit
Purchaser but excluding Commercial Paper issued by a Conduit Purchaser for a
tenor and in an amount specifically requested by any Person in connection with
any agreement effected by such Conduit Purchaser.
          “Potential Amortization Event” means an event which, with the passage
of time or the giving of notice, or both, would constitute an Amortization
Event.
          “Prime Rate” means, with respect to any Purchaser Group, the rate of
interest announced publicly by the related Reference Bank from time to time as
its prime or base rate (such rate not necessarily being the lowest or best rate
charged by such Reference Bank).
          “Proposed Reduction Date” has the meaning set forth in Section 1.3.
          “Pro Rata Share” means, for each Purchaser, as applicable, a fraction
(expressed as a percentage), the numerator of which is the Capital associated
with such Purchaser and the denominator of which is the Aggregate Capital.
          “Purchase Limit” means $1,100,000,000.
          “Purchase Notice” has the meaning set forth in Section 1.2.
          “Purchase Price” means, with respect to any Incremental Purchase of a
Purchaser Interest, the amount paid to Seller for such Purchaser Interest which
shall not exceed the least of (i) the amount requested by Seller in the
applicable Purchase Notice, (ii) the unused portion of the Purchase Limit on the
applicable purchase date and (iii) the excess, if any, of the Net Receivables
Balance (less the Aggregate Reserves) on the applicable purchase date over the
aggregate outstanding amount of Capital determined as of the date of the most
recent Monthly Report, taking into account such proposed Incremental Purchase.
          “Purchaser” means any Conduit Purchaser or Committed Purchaser, as
applicable.

I-12



--------------------------------------------------------------------------------



 



          “Purchaser Group” means a group consisting of one or more Conduit
Purchasers, the related Committed Purchasers and the related Managing Agent.
          “Purchaser Group Limit” means, for any Purchaser Group at any time,
the aggregate amount of the Commitments of the Committed Purchasers in such
Purchaser Group at such time.
          “Purchaser Interest” means, at any time, an undivided percentage
ownership interest (computed as set forth below) associated with a designated
amount of Capital, Discount Rate and Tranche Period selected pursuant to the
terms and conditions hereof in (i) each and every Receivable, (ii) all Related
Security with respect to the Receivables, and (iii) all Collections with respect
to, and other proceeds of the Receivables. Each such undivided percentage
interest shall equal:
                         C          
               NRB – AR

             
 
  where:        
 
           
 
  C   =   the Capital associated with such Purchaser Interest
 
           
 
  AR   =   Aggregate Reserves
 
           
 
  NRB   =   the Net Receivables Balance.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until its Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to its Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding its Amortization Date shall remain constant
at all times after such Amortization Date.
          “Rating Agency” means each of S&P and Moody’s.
          “Receivable” means any indebtedness or obligations owed to Seller by
an Obligor (without giving effect to any transfer or conveyance hereunder) or in
which the Seller has a security interest or other interest, whether constituting
an account, chattel paper, instrument or general intangible, arising in
connection with the sale of pharmaceutical and other products and related
services by the Originator to retail, chain and hospital pharmacies or
drugstores and other healthcare facilities, and any other entities engaged in
the sale or provision of pharmaceutical products and other products and related
services, including, without limitation, the obligation to pay any Finance
Charges with respect thereto. Indebtedness and other rights and obligations
arising from any one transaction, including, without limitation, indebtedness
and other rights and obligations represented by an individual invoice, shall
constitute a Receivable separate from a Receivable consisting of the
indebtedness and other rights and obligations arising from any other
transaction.
          “Receivables Dilution Ratio” means, as of the last day of any
Collection Period, a percentage equal to (i) the sum of (A) the aggregate amount
of Dilutions plus (B) an amount equal to the product of (x) 2.0% and (y) the
aggregate Outstanding Balance of all Receivables (net of volume rebates) plus
(C) the amount of volume rebates during such Collection Period and the two
(2) preceding Collection Periods, divided by (ii) the sum of the aggregate
Outstanding Balance of all Receivables as of the last day of each of such three
(3) Collection Periods.

I-13



--------------------------------------------------------------------------------



 



          “Receivables Sale Agreement” means (1) the Tier One Receivables Sale
Agreement, or (2) the Tier Two Receivables Sale Agreement, as applicable.
          “Records” means, with respect to any Receivable, all Contracts and
other documents, books, records and other information (including, without
limitation, computer programs, tapes, disks, punch cards, data processing
software and related property and rights) relating to such Receivable, any
Related Security therefor and the related Obligor.
          “Reduction Notice” has the meaning set forth in Section 1.3.
          “Reference Bank” means, with respect to any Purchaser Group at any
time, the Committed Purchaser or Managing Agent in such Purchaser Group
designated by the related Managing Agent to be the “Reference Bank” for such
Purchaser Group.
          “Reinvestment” has the meaning set forth in Section 2.2.
          “Related Security” means, with respect to any Receivable:
     (i) all of Seller’s interest in the inventory and goods (including returned
or repossessed inventory or goods), if any, the sale of which by Originator gave
rise to such Receivable, and all insurance contracts with respect thereto,
     (ii) all other security interests or liens and property subject thereto
from time to time, if any, purporting to secure payment of such Receivable,
whether pursuant to the Contract related to such Receivable or otherwise,
together with all financing statements and security agreements describing any
collateral securing such Receivable,
     (iii) all guaranties, insurance and other agreements or arrangements of
whatever character from time to time supporting or securing payment of such
Receivable whether pursuant to the Contract related to such Receivable or
otherwise,
     (iv) all service contracts and other contracts and agreements associated
with such Receivable,
     (v) all Records related to such Receivable,
     (vi) all of Seller’s right, title and interest in, to and under the
Receivables Sale Agreements in respect of such Receivable, and
     (vii) all proceeds of any of the foregoing.
          “Required Capital Amount” means, as of any date of determination, an
amount equal to the Net Receivables Balance multiplied by 3%.
          “Required Committed Purchasers” means, at any time, Committed
Purchasers with Commitments in excess of 66-2/3% of the Purchase Limit.
          “Required Notice Period” means two Business Days.
          “Revolving Credit Agreement” means that certain Amended and Restated
Credit Agreement, dated as of June 8, 2007 among McKesson and McKesson Canada
Corporation, as Borrowers, Bank of America, N.A., as Administrative Agent, Bank
of America, N.A. (acting through its

I-14



--------------------------------------------------------------------------------



 



Canada branch), as Canadian Administrative Agent, JPMorgan Chase and Wachovia
Bank, N.A., as Co-Syndication Agents, Wachovia Bank, N.A., as L/C Issuer, Scotia
and The Bank of Tokyo-Mitsubishi UFJ, Ltd., Seattle Branch, as Co-Documentation
Agents, the other Lenders party thereto and Banc of America Securities LLC, as
sole Lead Arranger and sole Book Manager (as amended, restated, supplemented or
otherwise modified from time to time) providing a five year revolving credit
facility in favor of McKesson.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
          “Seller” has the meaning set forth in the preamble to this Agreement.
          “Seller Interest” means, at any time, an undivided percentage
ownership interest of Seller in the Receivables, Related Security and all
Collections with respect thereto equal to (i) one, minus (ii) the aggregate of
the Purchaser Interests.
          “Seller Parties” has the meaning set forth in the preamble to this
Agreement.
          “Servicer” means at any time the Person (which may be the Collateral
Agent) then authorized pursuant to Article VIII to service, administer and
collect Receivables.
          “Servicing Fee” has the meaning set forth in Section 7.6 of this
Agreement.
          “Settlement Date” means (A) the Monthly Settlement Date and (B) the
last day of the relevant Tranche Period in respect of each Purchaser Interest.
          “Special Concentration Limit” means, at any time, with respect to any
Special Obligor (together with its Affiliates or subsidiaries), the product of
(i) the applicable percentage set forth below corresponding to Moody’s and S&P
short-term debt ratings for such Special Obligor at such time or such percentage
as may be otherwise set forth below with respect to such Special Obligor and
(ii) the Net Receivables Balance at such time:
Special Obligors with ratings at or above:

              S&P Rating       Moody’s Rating   Percentage
A-1+
  and   P-1   14.50%
A-1
  and   P-1   9.57%
A-2 or lower or unrated
  and   P-2 or lower or unrated   7.25%

provided, that notwithstanding the foregoing grid:
     (a) (i) for so long as the short-term public debt rating of CVS/Caremark
Corporation from S&P is “A-2” or higher and “P-2” or higher from Moody’s, the
Special Concentration Limit for CVS/Caremark Corporation shall be 14.50%,
(ii) for so long as the short-term public debt rating of CVS/Caremark
Corporation is “A-3” from S&P and “P-3” from Moody’s, the Special Concentration
Limit for CVS/Caremark Corporation shall be 9.57% and (iii) for so long as the
short-term public debt rating of CVS/Caremark Corporation is below “A-3” from
S&P or below “P-3” from Moody’s or for so long as CVS/Caremark Corporation is
unrated by either S&P or Moody’s, the Special Concentration Limit for
CVS/Caremark Corporation shall be 7.25%;

I-15



--------------------------------------------------------------------------------



 



     (b) (i) for so long as the short-term public debt rating of Safeway Inc.
from S&P is “A-3” or higher and from Moody’s is “P-3” or higher, the Special
Concentration Limit for Safeway Inc. shall be the product of (x) 9.57% and
(y) the Net Receivables Balance at such time and (ii) for so long as the
short-term public debt rating of Safeway Inc. is below “A-3” from S&P or below
“P-3” from Moody’s, or if the public debt of Safeway Inc. is unrated by either
of Moody’s or S&P, the Standard Concentration Limit shall apply to such Obligor;
and
provided, further, that any Managing Agent may, upon not less than five (5)
Business Days’ notice to Seller, cancel or reduce any Special Concentration
Limit. In the event that any Special Obligor is or becomes an Affiliate of
another Special Obligor, the Special Concentration Limit for such Special
Obligors shall be calculated as if such Obligors were a single Obligor in the
same manner as contemplated under the definition of “Concentration Limit”.
          “Special Obligor” means Wal-Mart Stores, Inc., CVS/Caremark
Corporation, Target Corporation, Walgreen Co., Safeway, Inc. and such other
Special Obligors as may be designated by the Managing Agents from time to time.
          “Standard Concentration Limit” means, at any time, with respect to any
Obligor other than a Special Obligor, the product of (i) 4.35% and (ii) the Net
Receivables Balance at such time.
          “Subsidiary” of a Person means (i) any corporation more than 50% of
the outstanding securities having ordinary voting power of which shall at the
time be owned or controlled, directly or indirectly, by such Person or by one or
more of its Subsidiaries or by such Person and one or more of its Subsidiaries,
or (ii) any partnership, association, joint venture or similar business
organization more than 50% of the ownership interests having ordinary voting
power of which shall at the time be so owned or controlled. Unless otherwise
expressly provided, all references herein to a “Subsidiary” shall mean a
Subsidiary of Seller.
          “Terminating Committed Purchaser” has the meaning set forth in
Section 11.5.
          “Terminating Tranche” has the meaning set forth in Section 4.3(b).
          “Termination Date” has the meaning set forth in Section 11.5.
          “Termination Percentage” means, with respect to any Terminating
Committed Purchaser, a percentage equal to (i) the Capital of such Terminating
Committed Purchaser outstanding on its respective Termination Date, divided by
(ii) the Aggregate Capital outstanding on such Termination Date.
          “Tier One Receivables Sale Agreement” means that certain Amended and
Restated Receivables Sale Agreement, dated as of June 11, 2004, between the
Originator and CGSF, (as amended, restated, supplemented or otherwise modified
and in effect from time to time).
          “Tier Two Receivables Sale Agreement” means that certain Amended and
Restated Receivables Sale Agreement, dated as of June 11, 2004, between CGSF and
the Seller, (as amended, restated, supplemented or otherwise modified and in
effect from time to time).
          “Total Capitalization” means, on any date, the sum of (a) Total Debt
and (b) the Net Worth on such date.
          “Total Debt” means, on any date, all “Indebtedness” (as such term is
defined in the Revolving Credit Agreement) of the Originator and its
Subsidiaries determined on a consolidated basis.

I-16



--------------------------------------------------------------------------------



 



          “Tranche Period” means, with respect to any Purchaser Interest held by
a Committed Purchaser:
     (a) if Yield for such Purchaser Interest is calculated on the basis of the
LIBO Rate, a period of one, two, three or six months, or such other period as
may be mutually agreeable to the applicable Managing Agent and Seller,
commencing on a Business Day selected by Seller or such Managing Agent pursuant
to this Agreement. Such Tranche Period shall end on the day in the applicable
succeeding calendar month which corresponds numerically to the beginning day of
such Tranche Period, provided, however, that if there is no such numerically
corresponding day in such succeeding month, such Tranche Period shall end on the
last Business Day of such succeeding month; or
     (b) if Yield for such Purchaser Interest is calculated on the basis of the
Base Rate, a period commencing on a Business Day selected by Seller and agreed
to by the applicable Managing Agent, provided no such period shall exceed one
month.
If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest of which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the applicable Managing Agent. In no event shall any Tranche Period
extend beyond the Facility Termination Date.
          “Transaction Documents” means, collectively, this Agreement, each
Purchase Notice, the Receivables Sale Agreements, each Collection Account
Agreement, the Fee Letter, each Liquidity Agreement and all other instruments,
documents and agreements executed and delivered in connection herewith.
          “UCC” means the Uniform Commercial Code as from time to time in effect
in the specified jurisdiction.
          “Weekly Report” means a report, in form and substance mutually
acceptable to the Seller and the Managing Agents (appropriately completed),
furnished by the Servicer to the Managing Agents on each Weekly Reporting Date
pursuant to Section 7.5, reflecting information for the seven (7) day period
ending on the day immediately preceding such Weekly Reporting Date.
          “Weekly Reporting Date” means each Wednesday (or if such day is not a
Business Day, the next succeeding Business Day).
          “Yield” means for each respective Tranche Period relating to Purchaser
Interests, an amount equal to the product of the applicable Discount Rate for
each Purchaser Interest multiplied by the Capital of such Purchaser Interest for
each day elapsed during such Tranche Period, annualized on a 360 day basis.
          All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles. All terms
used in Article 9 of the UCC in the State of New York or California, as
applicable, and not specifically defined herein, are used herein as defined in
such Article 9.

I-17



--------------------------------------------------------------------------------



 



EXHIBIT II
FORM OF PURCHASE NOTICE
[Date]
[Insert Names and Addresses of Managing Agents]
Re: Purchase Notice
Ladies and Gentlemen:
          The undersigned refers to the Second Amended and Restated Receivables
Purchase Agreement, dated as of May 20, 2009 (the “Receivables Purchase
Agreement,” the terms defined therein being used herein as therein defined),
among the undersigned, as Seller and McKesson Corporation, as initial Servicer,
the “Conduit Purchasers” from time to time party thereto, the “Committed
Purchasers” from time to time party thereto, the “Managing Agents” from time to
time parties thereto and JPMorgan Chase Bank, N.A., as Collateral Agent for the
Purchasers, and hereby gives you notice, irrevocably, pursuant to Section 1.2 of
the Receivables Purchase Agreement, that the undersigned hereby requests an
Incremental Purchase under the Receivables Purchase Agreement, and in that
connection sets forth below the information relating to such Incremental
Purchase (the “Proposed Purchase”) as required by Section 1.2 of the Receivables
Purchase Agreement:
          (i) The Business Day of the Proposed Purchase is [insert purchase
date], which date is at least two (2) Business Days after the date hereof.
          (ii) The requested Purchase Price in respect of the Proposed Purchase
is $___.
          (iii) If the Proposed Purchase to be funded by the Committed
Purchasers, the requested Discount Rate is ___ and the requested Tranche Period
is ___.
          (iv) The requested maturity date for the Tranche Period is ___.
          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Purchase
(before and after giving effect to the Proposed Purchase):
          (i) the representations and warranties of the undersigned set forth in
Section 5.1 of the Receivables Purchase Agreement are true and correct on and as
of the date of such Proposed Purchase as though made on and as of such date;
          (ii) no event has occurred and is continuing, or would result from
such Proposed Purchase, that will constitute an Amortization Event or a
Potential Amortization Event; and
          (iii) the Facility Termination Date shall not have occurred, the
aggregate Capital of all Purchaser Interests shall not exceed the Purchase Limit
and the aggregate Receivable Interests shall not exceed 100%.

II-1



--------------------------------------------------------------------------------



 



                  Very truly yours,    
 
                CGSF FUNDING CORPORATION    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        

II-2



--------------------------------------------------------------------------------



 



EXHIBIT II-A
FORM OF REDUCTION NOTICE
[Date]
[Insert Names of Managing Agents]
          Re: Reduction Notice
Ladies and Gentlemen:
          Reference is hereby made to the Second Amended and Restated
Receivables Purchase Agreement, dated as of May 20, 2009, by and among CGSF
Funding Corporation (the “Seller”), McKesson Corporation, as servicer, the
Conduit Purchasers from time to time party thereto, the Committed Purchasers
from time to time party thereto, the Managing Agents from time to time party
thereto and JPMorgan Chase Bank, N.A., as Collateral Agent (the “Receivables
Purchase Agreement”). Capitalized terms used herein shall have the meanings
assigned to such terms in the Receivables Purchase Agreement.
     The Managing Agents are hereby notified of the following Aggregate
Reduction:

         
Aggregate Reduction:
  $ [                    ]  
Proposed Reduction Date:
    [                    ]  

     The Aggregate Reduction will be made in available funds (by 12:00 noon New
York City time) to: [Insert Names and Wiring Instructions for Managing Agents]
     After giving effect to such Aggregate Reduction made on the Proposed
Reduction Date, the Aggregate Capital is $[•].

            Very truly yours,

CGSF FUNDING CORPORATION
      By:           Name:           Title:        

II-A-1



--------------------------------------------------------------------------------



 



EXHIBIT III
PLACES OF BUSINESS OF THE SELLER PARTIES;
LOCATIONS OF RECORDS;
FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)

              CGSF Funding Corporation   McKesson Corporation
Principal Place of Business
  One Post Street
San Francisco CA 94104   One Post Street
San Francisco, CA 94104
 
       
Location of Records
  One Post Street
San Francisco, CA 94104   One Post Street
San Francisco, CA 94104
 
       
 
  Customer and Financial Services
1220 Senlac Drive
Carrollton, TX 75006   Customer and Financial Services
1220 Senlac Drive
Carrollton, TX 75006
 
       
FEIN
      94-3207296

III-1



--------------------------------------------------------------------------------



 



EXHIBIT IV
NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

                  Bank Name   Account #   Type   Lock-Box #   Address
Bank of America, N.A.
      Dallas LB       P.O. Box 848442, Dallas, TX 75284
 
               
Bank of America, N.A.
      Chicago LB       12748 Collections Center Drive
Chicago, IL 60693
 
               
Bank of America, N.A.
      Los Angeles LB       File 57256, Los Angeles, CA 90074
 
               
Bank of America, N.A.
      Atlanta LB       P.O. Box 409521, Atlanta, GA 30384
 
               
Bank of America, N.A.
      Electronic LB        
 
               
US Bank, National Association
      Credit Card Receipts        
 
               
Wachovia Bank, N.A.
      Electronic LB        
 
               
Wachovia Bank, N.A.
      Electronic LB        
 
               
Wachovia Bank, N.A.
      Electronic LB        
 
               
Wachovia Bank, N.A.
      Electronic LB        
 
               
Wachovia Bank, N.A.
      Electronic LB        
 
               
Wachovia Bank, N.A.
      Electronic LB        
 
               
Wells Fargo Bank, N.A.
      Electronic LB        
`
               

IV-1



--------------------------------------------------------------------------------



 



EXHIBIT V
FORM OF COMPLIANCE CERTIFICATE
To: [Insert Names of Managing Agents]
     This Compliance Certificate is furnished pursuant to that certain Second
Amended and Restated Receivables Purchase Agreement dated as of May 20, 2009
among CGSF Funding Corporation (the “Seller”), McKesson Corporation (the
“Servicer”), the “Conduit Purchasers” from time to time party thereto, the
“Committed Purchasers” from time to time party thereto, the “Managing Agents”
from time to time parties thereto and JPMorgan Chase Bank, N.A., as Collateral
Agent for the Purchasers (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”).
     THE UNDERSIGNED HEREBY CERTIFIES THAT:
     1. I am the duly elected            of Seller.
     2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of Seller and its Subsidiaries during the accounting period
covered by the attached financial statements.
     3. The examinations described in paragraph 2 did not disclose, and I have
no knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth in paragraph 5 below.
     4. Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct.
     5. Described below are the exceptions, if any, to paragraph 3 by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking, or proposes to take
with respect to each such condition or event:
     [describe event(s)]
     The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this                      day of
                    ,                    .

         
 
 
 
Name:    
 
  Title:    

V-1



--------------------------------------------------------------------------------



 



SCHEDULE I TO COMPLIANCE CERTIFICATE
A. Schedule of Compliance as of ___, ___ with Section ___ of the Agreement.
Unless otherwise defined herein, the terms used in this Compliance Certificate
have the meanings ascribed thereto in the Agreement.
This schedule relates to the month ended:                     

V-2



--------------------------------------------------------------------------------



 



EXHIBIT VI
FORM OF COLLECTION ACCOUNT AGREEMENT
[On letterhead of Originator]
[Date]
[Lock-Box Bank/Concentration Bank/Depositary Bank]
     Re: McKesson Corporation
Ladies and Gentlemen:
          Reference is hereby made to P.O. Box #       in [city, state, zip
code] (the “Lock-Box”) of which you have exclusive control for the purpose of
receiving mail and processing payments therefrom pursuant to that certain [name
of lock-box agreement] between you and McKesson Corporation (the “Company”)
dated        (the “Agreement”). You hereby confirm your agreement to perform the
services described therein. Among the services you have agreed to perform
therein, is to endorse all checks and other evidences of payment, and credit
such payments to the Company’s checking account no.        maintained with you
in the name of the Company (the “Lock-Box Account”).
          The Company hereby informs you that (i) pursuant to that certain
Amended and Restated Receivables Sale Agreement, dated as of June 11, 2004
between the Company and California Golden State Finance Company (“CGSF”), the
Company has transferred all of its right, title and interest in and to, and
exclusive ownership and control of, the Lock-Box and the Lock-Box Account to
CGSF, (ii) pursuant to that certain Amended and Restated Receivables Sale
Agreement, dated as of June 11, 2004 between CGSF and CGSF Funding Corporation
(the “Seller”), CGSF has transferred all of its right, title and interest in and
to, and exclusive ownership and control of, the Lock-Box and the Lock-Box
Account to the Seller and (iii) pursuant to that certain Second Amended and
Restated Receivables Purchase Agreement, dated as of May 20, 2009 (the “RPA”)
among the Seller, the Company, the “Conduit Purchasers” from time to time party
thereto, the “Committed Purchasers” from time to time party thereto, the
“Managing Agents” from time to time party thereto and JPMorgan Chase Bank, N.A.
(“JPMorgan Chase”), as collateral agent (in such capacity, the “Collateral
Agent”), the Seller has transferred all of its right, title and interest in and
to, and control of, the Lock-Box and the Lock-Box Account to JPMorgan Chase, as
Collateral Agent. The Company, CGSF and the Seller hereby request that the name
of the Lock-Box Account be changed to “CGSF Funding Corporation, an indirect
subsidiary of McKesson Corporation.”
          The Company and the Seller hereby irrevocably instruct you, and you
hereby agree, that upon receiving notice from JPMorgan Chase in the form
attached hereto as Annex A (the “Notice”), you shall comply with instructions
originated by JPMorgan Chase, as Collateral Agent, directing disposition of the
funds in the Lock-Box and the Lock-Box Account without further consent of either
the Company or the Seller. Notwithstanding the foregoing, the Collateral Agent
hereby authorizes you to take instructions from the Company or the Seller, on
behalf of the Collateral Agent, with respect to the funds delivered to the
Lock-Box and/or on deposit in the Lock-Box Account until such time as you
receive the Notice. Following receipt of such Notice: (i) the name of the
Lock-Box and the Lock-Box Account will be changed to “JPMorgan Chase Bank, N.A.,
for itself and as Collateral Agent” (or any designee of JPMorgan Chase) and the
Collateral Agent will have exclusive ownership of and access to the Lock-Box and
the Lock-Box Account, and none of the Company, the Seller nor any of their
respective affiliates will

VI-1



--------------------------------------------------------------------------------



 



have any control of the Lock-Box or the Lock-Box Account or any access thereto,
(ii) you will either continue to send the funds from the Lock-Box to the
Lock-Box Account, or will redirect the funds as the Collateral Agent may
otherwise request, (iii) you will transfer monies on deposit in the Lock-Box
Account, at any time, as directed by the Collateral Agent, (iv) all services to
be performed by you under the Agreement will be performed on behalf of the
Collateral Agent, (v) you will not take any direction or instruction with
respect to the Lock-Box, the Lock-Box Account or any monies or funds on deposit
therein under any circumstance from the Company, the Seller or any affiliate
thereof without the prior written consent of the Collateral Agent and
(vi) copies of all correspondence or other mail which you have agreed to send to
the Company or the Seller will be sent to the Collateral Agent at the following
address:
JPMorgan Chase Bank, N.A.
Suite 0596, 21st Floor
1 Chase Plaza
Chicago, Illinois 60670
Attention: Credit Manager, Asset Backed
                 Securities Division
          Moreover, upon such notice, JPMorgan Chase for itself and as
Collateral Agent will have all rights and remedies given to the Company (and
CGSF and the Seller, as the Company’s assignees) under the Agreement. The
Company agrees, however, to continue to pay all fees and other assessments due
thereunder at any time.
          You hereby acknowledge that monies deposited in the Lock-Box Account
or any other account established with you by JPMorgan Chase for the purpose of
receiving funds from the Lock-Box are subject to the liens of JPMorgan Chase for
itself and as Collateral Agent, and will not be subject to deduction, set-off,
banker’s lien or any other right you or any other party may have against the
Company or the Seller, except that you may debit the Lock-Box Account for any
items deposited therein that are returned or otherwise not collected and for all
charges, fees, commissions and expenses incurred by you in providing services
hereunder, all in accordance with your customary practices for the charge back
of returned items and expenses.
          You hereby agree that you are a “bank” within the meaning of
Section 9-102 of the Uniform Commercial Code as is in effect in the State of New
York (the “UCC”), that the Lock-Box Account constitutes a “deposit account”
within the meaning of Section 9-102 of the UCC and that this letter agreement
shall constitute an “authenticated record” for purposes of, and the Company and
the Seller hereby grant to and confer upon the Collateral Agent “control” of the
Lock-Box Account as contemplated in, Section 9-104 (and similar and related
provisions) of the UCC. You hereby represent that you have not entered into any
agreement that grants to or confers upon any other party control of the Lock-Box
or the Lock-Box Account and you agree that you will not enter into any such
agreement during the term of this letter agreement.
          [The parties acknowledge that you may assign or transfer your rights
and obligations hereunder to a wholly-owned subsidiary of JPMorgan Chase & Co.]
          THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK. This letter agreement may be executed in any
number of counterparts and all of such counterparts taken together will be
deemed to constitute one and the same instrument.

VI-2



--------------------------------------------------------------------------------



 



          This letter agreement contains the entire agreement between the
parties, and may not be altered, modified, terminated or amended in any respect,
nor may any right, power or privilege of any party hereunder be waived or
released or discharged, except upon execution by all parties hereto of a written
instrument so providing. In the event that any provision in this letter
agreement is in conflict with, or inconsistent with, any provision of the
Agreement, this letter agreement will exclusively govern and control. Each party
agrees to take all actions reasonably requested by any other party to carry out
the purposes of this letter agreement or to preserve and protect the rights of
each party hereunder.

VI-3



--------------------------------------------------------------------------------



 



          Please indicate your agreement to the terms of this letter agreement
by signing in the space provided below. This letter agreement will become
effective immediately upon execution of a counterpart of this letter agreement
by all parties hereto.

                  Very truly yours,    
 
                McKESSON CORPORATION    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
  Title:        
 
                CGSF FUNDING CORPORATION    
 
           
 
  By:        
 
 
 
   
 
  Name:  
 
   
 
  Title:        

          Acknowledged and agreed to
this                      day of                         
 
        [COLLECTION BANK]    
 
       
By:
       
 
   
Name:
 
 
   
Title:
       
 
        JPMORGAN CHASE BANK, N.A.,
as Collateral Agent    
 
       
By:
       
 
   
Name:
 
 
   
Title:
       

VI-4



--------------------------------------------------------------------------------



 



ANNEX A
FORM OF NOTICE
[On letterhead of JPMorgan Chase]
[Date]
[Name and Address of Collection Bank/Depositary Bank/Concentration Bank]
     Re: McKesson Corporation
Ladies and Gentlemen:
          We hereby notify you that we are exercising our rights pursuant to
that certain letter agreement among McKesson Corporation, CGSF Funding
Corporation, you and us, to have the name of, and to have exclusive ownership
and control of, account number [___] (the “Lock-Box Account”) maintained with
you, transferred to us. [Lock-Box Account will henceforth be a zero-balance
account, and funds deposited in the Lock-Box Account should be sent at the end
of each day to          .] You have further agreed to perform all other services
you are performing under that certain agreement dated [___] between you and
McKesson Corporation on our behalf.
          We appreciate your cooperation in this matter.

                  Very truly yours,    
 
                JPMORGAN CHASE BANK, N.A.
(for itself and as Collateral Agent)    
 
           
 
  By:            
 
   
 
  Name:  
 
   
 
  Title:        

VI-5



--------------------------------------------------------------------------------



 



EXHIBIT VII
FORM OF ASSIGNMENT AGREEMENT
          THIS ASSIGNMENT AGREEMENT is entered into as of the [___] day of
[[___, ___], by and between ___ (“Seller”) and ___ (“Purchaser”).
PRELIMINARY STATEMENTS
          A. This Assignment Agreement is being executed and delivered in
accordance with Section 11.1(b) of that certain Second Amended and Restated
Receivables Purchase Agreement dated as of May 20, 2009 by and among CGSF
Funding Corporation, as Seller, McKesson Corporation, as Servicer, the “Conduit
Purchasers” from time to time party thereto, the “Committed Purchasers” from
time to time party thereto, the “Managing Agents” from time to time parties
thereto and JPMorgan Chase Bank, N.A., as Collateral Agent for the Purchasers
(as amended, modified or restated from time to time, the “Purchase Agreement”).
Capitalized terms used and not otherwise defined herein are used with the
meanings set forth or incorporated by reference in the Purchase Agreement.
          B. The Seller is a Committed Purchaser party to the Purchase
Agreement, and the Purchaser wishes to become a Committed Purchaser thereunder;
and
          C. The Seller is selling and assigning to the Purchaser an undivided
___% (the “Transferred Percentage”) interest in all of Seller’s rights and
obligations under the Purchase Agreement and the Transaction Documents,
including, without limitation, the Seller’s Commitment, the Seller’s obligations
under [describe applicable Liquidity Agreement] and (if applicable) the Capital
of the Seller’s Purchaser Interests as set forth herein;
          The parties hereto hereby agree as follows:
          1. This sale, transfer and assignment effected by this Assignment
Agreement shall become effective (the “Effective Date”) two (2) Business Days
(or such other date selected by the Collateral Agent in its sole discretion)
following the date on which a notice substantially in the form of Schedule II to
this Assignment Agreement (“Effective Notice”) is delivered by the Collateral
Agent to the Conduit Purchasers, the Seller and the Purchaser. From and after
the Effective Date, the Purchaser shall be a Committed Purchaser party to the
Purchase Agreement for all purposes thereof as if the Purchaser were an original
party thereto and the Purchaser agrees to be bound by all of the terms and
provisions contained therein.
          2. If the Seller has no outstanding Capital under the Purchase
Agreement, on the Effective Date, Seller shall be deemed to have hereby
transferred and assigned to the Purchaser, without recourse, representation or
warranty (except as provided in paragraph 6 below), and the Purchaser shall be
deemed to have hereby irrevocably taken, received and assumed from the Seller,
the Transferred Percentage of the Seller’s Commitment and all rights and
obligations associated therewith under the terms of the Purchase Agreement,
including, without limitation, the Transferred Percentage of the Seller’s future
funding obligations under Section 4.1 of the Purchase Agreement.
          3. If the Seller has any outstanding Capital under the Purchase
Agreement, at or before 12:00 noon, local time of the Seller, on the Effective
Date the Purchaser shall pay to the Seller, in immediately available funds, an
amount equal to the sum of (i) the Transferred Percentage of the outstanding
Capital of the Seller’s Purchaser Interests (such amount, being hereinafter
referred to as the

VII-1



--------------------------------------------------------------------------------



 



“Purchaser’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to the Purchaser’s Capital; and (iii) accruing but unpaid
fees and other costs and expenses payable in respect of the Purchaser’s Capital
for the period commencing upon each date such unpaid amounts commence accruing,
to and including the Effective Date (the “Purchaser’s Acquisition Cost”);
whereupon, the Seller shall be deemed to have sold, transferred and assigned to
the Purchaser, without recourse, representation or warranty (except as provided
in paragraph 6 below), and the Purchaser shall be deemed to have hereby
irrevocably taken, received and assumed from the Seller, the Transferred
Percentage of the Seller’s Commitment and the Capital of the Seller’s Purchaser
Interests (if applicable) and all related rights and obligations under the
Purchase Agreement and the Transaction Documents, including, without limitation,
the Transferred Percentage of the Seller’s future funding obligations under
Section 4.1 of the Purchase Agreement.
          4. Concurrently with the execution and delivery hereof, the Seller
will provide to the Purchaser copies of all documents requested by the Purchaser
which were delivered to such Seller pursuant to the Purchase Agreement.
          5. Each of the parties to this Assignment Agreement agrees that at any
time and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Assignment Agreement.
          6. By executing and delivering this Assignment Agreement, the Seller
and the Purchaser confirm to and agree with each other, the Collateral Agent and
the Committed Purchasers as follows: (a) other than the representation and
warranty that it has not created any Adverse Claim upon any interest being
transferred hereunder, the Seller makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made by any other Person in or in connection with the Purchase
Agreement or the Transaction Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Purchaser, the Purchase
Agreement or any other instrument or document furnished pursuant thereto or the
perfection, priority, condition, value or sufficiency of any collateral; (b) the
Seller makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Seller, any Obligor, any Seller
Affiliate or the performance or observance by the Seller, any Obligor, any
Seller Affiliate of any of their respective obligations under the Transaction
Documents or any other instrument or document furnished pursuant thereto or in
connection therewith; (c) the Purchaser confirms that it has received a copy of
the Transaction Documents, together with such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment Agreement; (d) the Purchaser will, independently and
without reliance upon the Collateral Agent, the Conduit Purchasers, the Seller
or any other Committed Purchaser or Purchaser and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Purchase Agreement and
the Transaction Documents; (e) the Purchaser appoints and authorizes the
Collateral Agent to take such action as collateral agent on its behalf and to
exercise such powers under the Transaction Documents as are delegated to the
Collateral Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (f) the Purchaser appoints and authorizes the
Collateral Agent to take such action as collateral agent on its behalf and to
exercise such powers under the Transaction Documents as are delegated to the
Collateral Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (g) the Purchaser agrees that it will perform
in accordance with their terms all of the obligations which, by the terms of the
Purchase Agreement and the Transaction Documents, are required to be performed
by it as a Committed Purchaser or, when applicable, as a Purchaser.

VII-2



--------------------------------------------------------------------------------



 



          7. Each party hereto represents and warrants to and agrees with the
Collateral Agent that it is aware of and will comply with the provisions of the
Purchase Agreement, including, without limitation, Sections 4.1 and 14.6
thereof.
          8. Schedule I hereto sets forth the revised Commitment of the Seller
and the Commitment of the Purchaser, as well as administrative information with
respect to the Purchaser.
          9. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          10. The Purchaser hereby covenants and agrees that, prior to the date
which is one year and one day after the payment in full of all senior
indebtedness for borrowed money of the Conduits, it will not institute against,
or join any other Person in instituting against, any Conduit, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings or other
similar proceeding under the laws of the United States or any state of the
United States.

VII-3



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Assignment
Agreement to be executed by their respective duly authorized officers of the
date hereof.

                  [SELLER]    
 
           
 
  By:            
 
   
 
  Name:  
 
   
 
  Title:        
 
                [PURCHASER]    
 
           
 
  By:            
 
   
 
  Name:  
 
   
 
  Title:        

VII-4



--------------------------------------------------------------------------------



 



SCHEDULE I TO ASSIGNMENT AGREEMENT
LIST OF LENDING OFFICES, ADDRESSES
FOR NOTICES AND COMMITMENT AMOUNTS
Date:                                            ,                     
Transferred Percentage:                     %

                      A-1   A-2   B-1   B-2
Seller
  Commitment   Commitment   Outstanding   Ratable Share
 
  [existing]   [revised]   Capital    
 
          (if any)    

                  A-1   B-1   B-2
Purchaser
  Commitment   Outstanding   Ratable Share
 
  [initial]   Capital
(if any)    

Address for Notices
                    
                    
Attention:
Phone:
Fax:

VII-5



--------------------------------------------------------------------------------



 



SCHEDULE II TO ASSIGNMENT AGREEMENT
EFFECTIVE NOTICE

                     
TO:
              , Seller                  
 
                                     
 
                                     
 
                                       
TO:
              , Purchaser                  
 
                                     
 
                                     
 
                                     

          The undersigned, as Collateral Agent under the Second Amended and
Restated Receivables Purchase Agreement dated as of May 20, 2009 by and among
CGSF Funding Corporation, as Seller, McKesson Corporation, as Servicer, the
“Conduit Purchasers” from time to time party thereto, the “Committed Purchasers”
from time to time party thereto, the “Managing Agents” from time to time parties
thereto and JPMorgan Chase Bank, N.A., as Collateral Agent for the Purchasers,
hereby acknowledges receipt of executed counterparts of a completed Assignment
Agreement dated as of ___, ___ between ___, as Seller, and ___, as Purchaser.
Terms defined in such Assignment Agreement are used herein as therein defined.
          1. Pursuant to such Assignment Agreement, you are advised that the
Effective Date will be ___, ___.
          2. The Managing Agent, on behalf of the affected Conduits, hereby
consents to the Assignment Agreement as required by Section 12.1(b) of the
Purchase Agreement.

VII-6



--------------------------------------------------------------------------------



 



          [3. Pursuant to such Assignment Agreement, the Purchaser is required
to pay $___ to the Seller at or before 12:00 noon (local time of the Seller) on
the Effective Date in immediately available funds.]

                  Very truly yours,    
 
                JPMORGAN CHASE BANK, N.A., individually and as Collateral Agent
[and a Managing Agent]    
 
           
 
  By:        
 
 
 
   
 
  Title:  
 
   

VII-7



--------------------------------------------------------------------------------



 



EXHIBIT VIII
CREDIT AND COLLECTION POLICY
Attached.

VIII-1



--------------------------------------------------------------------------------



 



EXHIBIT IX
FORM OF CONTRACT(S)
Attached.

IX-1



--------------------------------------------------------------------------------



 



EXHIBIT X
FORM OF MONTHLY REPORT
Attached.

X-1



--------------------------------------------------------------------------------



 



EXHIBIT XI
FORM OF JOINDER AGREEMENT
          Reference is made to the Second Amended and Restated Receivables
Purchase Agreement dated as of May 20, 2009 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the
“Agreement”), among CGSF Funding Corporation (the “Seller”), McKesson
Corporation, as initial Servicer (together with its successors and assigns, the
“Servicer”), the “Conduit Purchasers” from time to time party thereto, the
“Committed Purchasers” from time to time party thereto, the “Managing Agents”
from time to time party thereto and JPMorgan Chase Bank, N.A., as collateral
agent (the “Collateral Agent”). To the extent not defined herein, capitalized
terms used herein have the meanings assigned to such terms in the Agreement.
          ___ (the “New Managing Agent”), ___ (the “New Conduit Purchaser”), ___
(the “New Committed Purchaser[s]”; and together with the New Managing Agent and
New Conduit Purchaser , the “New Purchaser Group”), the Seller, the Servicer and
the Collateral Agent agree as follows:
          1. Pursuant to Section 12.3 of the Agreement, the Seller has requested
that the New Purchaser Group agree to become a “Purchaser Group” under the
Agreement.
          2. The effective date (the “Effective Date”) of this Joinder Agreement
shall be the later of (i) the date on which a fully executed copy of this
Joinder Agreement is delivered to the Collateral Agent and (ii) the date of this
Joinder Agreement.
          3. By executing and delivering this Joinder Agreement, each of the New
Managing Agent, the New Conduit Purchaser and the New Committed Purchaser[s]
confirms to and agrees with each other party to the Agreement that (i) it has
received a copy of the Agreement and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Joinder Agreement; (ii) it will, independently and without reliance
upon the Collateral Agent, the other Managing Agents, the other Purchasers or
any of their respective Affiliates, and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Agreement or any Transaction
Document; (iii) it appoints and authorizes the Collateral Agent to take such
action as agent on its behalf and to exercise such powers under the Agreement,
the Transaction Documents and any other instrument or document pursuant thereto
as are delegated to the Collateral Agent by the terms thereof, together with
such powers as are reasonably incidental thereto and to enforce its respective
rights and interests in and under the Agreement, the Transaction Documents, the
Receivables, the Related Security and the Collections; (iv) it will perform all
of the obligations which by the terms of the Agreement and the Transaction
Documents are required to be performed by it as a Managing Agent, a Conduit
Purchaser and a Committed Purchaser, respectively; (v) its address for notices
shall be the office set forth beneath its name on the signature pages of this
Joinder Agreement; and (vi) it is duly authorized to enter into this Joinder
Agreement.
          4. On the Effective Date of this Joinder Agreement, each of the New
Managing Agent, the New Conduit Purchaser and the New Committed Purchaser[s]
shall join in and be a party to the Agreement and, to the extent provided in
this Joinder Agreement, shall have the rights and obligations of a Managing
Agent, a Conduit Purchaser and a Committed Purchaser, respectively, under the
Agreement.

XI-1



--------------------------------------------------------------------------------



 



          5. This Joinder Agreement may be executed by one or more of the
parties on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
          6. This Joinder Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
          IN WITNESS WHEREOF, the parties hereto have caused this Joinder
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written, such execution being made on Schedule I
hereto.

XI-2



--------------------------------------------------------------------------------



 



Schedule I
to
Joinder Agreement
Dated ___ ___, 20___
Section 1.
     The “CP Rate” for any Tranche Period for any Purchaser Interest owned by
the New Conduit Purchaser is [___].
     The “LIBO Rate” for any Tranche Period for any Purchaser Interest funded by
any member of the New Purchaser Group is [___].
     The “Base Rate” for any Tranche Period for any Purchaser Interest owned by
the New Purchaser Group is [___].
Section 2.
     The “Commitment[s]” with respect to the New Committed Purchaser[s]
[is][are]:
          [New Committed Purchaser]               $[___]

              NEW CONDUIT PURCHASER:   [NEW CONDUIT PURCHASER]    
 
           
 
  By:        
 
 
 
   
 
     
 
Name:    
 
      Title:    
 
                Address for notices:
[Address]    
 
            NEW COMMITTED PURCHASER[S]:   [NEW COMMITTED PURCHASER]    
 
           
 
  By:        
 
 
 
   
 
     
 
Name:    
 
      Title:    
 
                Address for notices:
[Address]    
 
            NEW MANAGING AGENT:   [NEW MANAGING AGENT]    
 
           
 
  By:        
 
 
 
   
 
     
 
Name:    
 
      Title:    
 
                Address for notices:
[Address]    

XI-3



--------------------------------------------------------------------------------



 



          Consented to this                       day of        
                                  , 20                       by:
 
        CGSF FUNDING CORPORATION
     as Seller    
 
       
By:
       
 
   
 
 
 
Name:    
 
  Title:    
 
        MCKESSON CORPORATION
     as Servicer    
 
       
By:
       
 
   
 
 
 
Name:    
 
  Title:    
 
        JPMORGAN CHASE BANK, N.A., as Collateral Agent
 
       
By:
       
 
   
 
  Name:    
 
  Title:    
 
        [SIGNATURE BLOCK FOR EACH MANAGING AGENT]
     as a Managing Agent
 
       

             
 
  By:            
 
   
 
      Name:    
 
      Title:    

XI-4



--------------------------------------------------------------------------------



 



SCHEDULE A
PURCHASER GROUPS AND COMMITMENTS

                                  Purchaser Group Purchaser Group   Conduit
Purchaser(s)   Committed Purchaser(s)   Commitment   Limit
JPMorgan
Purchaser Group
  JS Siloed Trust

Jupiter Securitization Company LLC   JPMorgan Chase Bank, N.A.        
 
               
Scotia Purchaser
Group
  Liberty Street Funding LLC   The Bank of Nova Scotia        
 
               
Rabobank
Purchaser Group
  Nieuw Amsterdam Funding
Corporation   Cooperatieve Centrale Raiffeisen-
Boerenleenbank B.A., “Rabobank
International”, New York Branch        
 
               
BTM Purchaser
Group
  Gotham Funding Corporation   The Bank of Tokyo-Mitsubishi
UFJ Ltd., New York Branch        
 
               
Bank of America
Purchaser Group
  Enterprise Funding Company, LLC   Bank of America, N.A.        
 
               
PNC Purchaser
Group
  Market Street Funding LLC   PNC Bank, National Association        
 
     
TOTAL
       

A-1



--------------------------------------------------------------------------------



 



SCHEDULE B
PURCHASER GROUP NOTICE AND PAYMENT INFORMATION

          Purchaser Group   Notice Address   Payment Instructions
JPMorgan Purchaser Group
  JPMorgan Chase Bank, N.A.
10 South Dearborn Street
Suite IL1-0079
Chicago, IL 60670
Attn: Asset-Backed Securities — Conduits
Fax:   Acct. Title: Jupiter Securitization LLC
JPMorgan Chase Bank, N.A.
ABA#:
Acct #:
Ref: CGSF Funding Corp.
SWIFT Address:
 
       
Scotia Purchaser Group
  The Bank of Nova Scotia
One Liberty Plaza
New York, New York 10006
Attn:
Fax:
  Liberty Street Funding LLC
The Bank of Nova Scotia New York Agency
ABA#
Acct: Liberty Street Funding LLC
Acct #:
 
       
Rabobank Purchaser Group
  Cooperatieve Centrale Raiffeisen-
Boerenleenbank B.A., “Rabobank
International”, New York Branch
245 Park Avenue, 37th Floor
New York, New York 10167
Attn: Transaction Management
Fax:   Nieuw Amsterdam Receivables Corporation
U.S. Bank Trust N.A.
ABA#:
Acct Name: MMI Central Cash Account
Acct#:
FFC to Acct#:
Ref: NARCO//CGSF Funding
Corporation/McKesson Corporation
 
       
BTM Purchaser Group
  The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
New York Branch
1251 Avenue of the Americas
New York, New York 10020
Attn: Securitization Group
Fax:   Gotham Funding Corporation
Bank of Tokyo Mitsubishi
UFJ Trust Company
ABA#:
Gotham Funding Corporation
Acct#:
 
       
Bank of America Purchaser Group
  Bank of America, National Association
214 North Tryon Street, 21st Floor
NC1-027-21-01
Charlotte, North Carolina 28255
Attention: ABCP Conduit Group
Telephone:
Facsimile:   Bank: Deutsche Bank (New York, NY)
Benf: DTBCA, as Agent for
          Enterprise Funding
ABA:
A/C #:
Ref: McKesson
Attn:
 
       
PNC Purchaser Group
  PNC Bank, National Association
One PNC Plaza
249 Fifth Avenue
Pittsburgh, Pennsylvania 15222
Attn:
Fax:   Market Street Funding LLC
PNC Bank, N.A.
Acct #:
ABA#:
Ref: CGSF Funding

C-1



--------------------------------------------------------------------------------



 



SCHEDULE C
DOCUMENTS TO BE DELIVERED
ON OR PRIOR TO THE EFFECTIVE DATE

1.   Second Amended and Restated Receivables Purchase Agreement, dated as of the
Effective Date, among the Seller, McKesson, as Servicer, the Conduit Purchasers
party thereto, the Committed Purchasers party thereto, the Managing Agents party
thereto and JPMorgan Chase Bank, N.A., as Collateral Agent   2.   Eighth Amended
and Restated Fee Letter, dated as of the Effective Date, among the Seller and
the Managing Agents   3.   Certificate of Incorporation of McKesson, certified
by the Secretary of State of Delaware   4.   Certificate of Incorporation of
California Golden State Finance Company, certified by the Secretary of State of
California   5.   Certificate of Incorporation of Seller, certified by the
Secretary of State of Delaware   6.   Good Standing Certificate for McKesson
issued by the Secretary of State of the States of Delaware and California   7.  
Good Standing Certificate for California Golden State Finance Company issued by
the Secretary of State of California   8.   Good Standing Certificate for Seller
issued by the Secretary of State of Delaware   9.   Reliance Letter of Bingham
McCutchen LLP, dated as of the Effective Date, addressed to PNC Bank, National
Association and Market Street Funding LLC with respect to its 2004 legal
opinions with respect to UCC matters and true sale and substantive consolidation
matters   10.   Reliance Letter of Laureen Seeger, internal counsel of McKesson,
dated as of the Effective Date, addressed to PNC Bank, National Association and
Market Street Funding LLC with respect to her 2008 legal opinions with respect
to corporate matters

C-2